Exhibit 10.1

EXECUTION VERSION

 

AMENDMENT NO. 1 TO REVOLVING CREDIT AND GUARANTY AGREEMENT AND AMENDMENT NO. 1
TO THE REVOLVING FACILITY SECURITY AGREEMENT dated as of August 17, 2017 (this
“Amendment”) among Dana Incorporated (formerly known as Dana Holding
Corporation), a Delaware corporation (the “Borrower”), the guarantors listed on
the signature pages hereto (the “Guarantors” and “Grantors”), Citibank, N.A., as
administrative agent and collateral agent (in such capacities, respectively, the
“Administrative Agent” and “Collateral Agent”) and the other Lenders and Issuing
Banks party hereto.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, the Guarantors, the financial institutions and other
institutional lenders party thereto from time to time, the Administrative Agent
and the other agents party thereto have entered into a Revolving Credit and
Guaranty Agreement dated as of June 9, 2016 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement” and
as further amended hereby, the “Amended Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Amended Credit Agreement.

WHEREAS, the Borrower and the Grantors have entered into a Revolving Facility
Security Agreement dated as of June 9, 2016 in favor of the Collateral Agent for
the benefit of the Secured Parties (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Security Agreement” and as
further amended hereby, the “Amended Security Agreement”).

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement and Existing Security Agreement, in order to, among other thing,
(a) establish a term loan facility in an aggregate principal amount of
$275,000,000 (the “Term Facility”) and (b) increase the Revolving Credit
Facility by an aggregate principal amount of $100,000,000 (the “Revolving
Facility Upsize”) and extend the maturity thereof to the fifth anniversary of
the Amendment Effective Date;

WHEREAS, each financial institution identified on a signature page hereto as an
“New Revolving Lender” (each, a “New Revolving Lender”) and/or “New Term Lender”
(each, a “New Term Lender”) has agreed severally, on the terms and conditions
set forth herein and in the Existing Credit Agreement, to provide a portion of
the Revolving Facility Upsize or Term Facility and to become, if not already, a
Revolving Lender or Term Lender for all purposes under the Amended Credit
Agreement;

WHEREAS, each Lender that executes and delivers a signature page to this
Amendment hereby agrees to the terms and conditions of this Amendment; and

WHEREAS, the Lenders party hereto constitute all of the Revolving Lenders and
Term Lenders under the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

SECTION 1.    Amendments to Existing Credit Agreement. Effective as of the
Amendment Effective Date (as defined below):

(a)        the Existing Credit Agreement shall be amended in the form of the
Amended Credit Agreement attached hereto as Exhibit A and any term or provision
of the Existing Credit Agreement which is different from that set forth in the
Amended Credit Agreement shall be replaced and superseded in all respects by the
terms and provisions of the Amended Credit Agreement;

(b)        Schedule I to the Existing Credit Agreement shall be amended and
restated into the form of the schedule attached hereto as Exhibit B;

(c)        Exhibit A to the Existing Credit Agreement shall be amended by
renaming such exhibit as “Exhibit A-1” and the new exhibit attached hereto as
Exhibit C shall be added to the Existing Credit Agreement as “Exhibit A-2”; and

(d)        Any Schedule or Exhibit to the Existing Credit Agreement not amended
pursuant to clause (b) or clause (c) above shall remain in full force and
effect.

SECTION 2.     Amendment to Security Agreement.

(a) Section 16(b) of the Security Agreement is hereby amended by inserting
therein, immediately following the phrase “in respect of the Obligations under
the Revolving Credit Facility” contained in clause (ii) thereof: “and the Term
Facility”.

SECTION 3.    Conditions of Effectiveness.     The effectiveness of this
Amendment and the amendment of the Existing Credit Agreement and Existing
Security Agreement set forth herein is subject to the satisfaction, on or before
August 17, 2017, of the following conditions precedent (the date on which all of
such conditions shall first be satisfied (or waived), which in the case of
clause (b) may be substantially concurrent with the satisfaction of the other
conditions specified below, the “Amendment Effective Date”):

(a)        The Administrative Agent’s (or its counsel’s) receipt of the
following:

            (i)         counterparts of this Amendment executed by (i) the
Borrower, the Guarantors and all Lenders under the Existing Credit Agreement,
and (ii) the New Revolving Lenders and New Term Lenders; or, as to any of the
foregoing Lenders, New Revolving Lenders or New Term Lenders, advice
satisfactory to the Administrative Agent that such Lender has executed this
Amendment;

            (ii)         the Notes payable to the order of the Lenders to the
extent requested in accordance with Section 2.16(a) of the Amended Credit
Agreement;

            (iii)       certified copies of the resolutions of the boards of
directors of each of the Borrower and each Guarantor approving the execution and
delivery of the Amendment and each other Loan Document to which it is, or is
intended to be a party, and of all documents evidencing other necessary
constitutive action and, if any, material

 

2

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

governmental and other third party approvals and consents, if any, with respect
to the Amendment, the other Transactions and each other Loan Document;

            (iv)        a copy of the charter or other constitutive document of
each Loan Party and each amendment thereto, certified (as of a date reasonably
acceptable to the Administrative Agent) by the Secretary of State of the
jurisdiction of its incorporation or organization, as the case may be, thereof
as being a true and complete copy thereof;

            (v)         a certificate of each Loan Party signed on behalf of
such Loan Party by a Responsible Officer, dated the Amendment Effective Date
(the statements made in which certificate shall be true on and as of the
Amendment Effective Date), certifying as to (A) the accuracy and completeness of
the charter (or other applicable formation document) of such Loan Party and the
absence of any changes thereto; (B) the accuracy and completeness of the bylaws
(or other applicable organizational document) of such Loan Party as in effect on
the date on which the resolutions of the board of directors (or persons
performing similar functions) of such Person referred to in clause (b) above
were adopted and the absence of any changes thereto (a copy of which shall be
attached to such certificate); (C) the absence of any proceeding known to be
pending for the dissolution, liquidation or other termination of the existence
of such Loan Party; (D) the accuracy in all material respects of the
representations and warranties made by such Loan Party in the Loan Documents to
which it is or is to be a party as though made on and as of the Amendment
Effective Date, before and after giving effect to all of the Borrowings and the
issuance of all of the Letters of Credit to be made on such date and to the
application of proceeds, if any, therefrom; (E) the absence of any event
occurring and continuing, or resulting from any of the Borrowings or the
issuance of any of the Letters of Credit to be made on the Amendment Effective
Date or the application of proceeds, if any, therefrom, that would constitute a
Default; and (F) the absence of a Material Adverse Effect since December 31,
2016;

            (vi)        a certificate of the Secretary or an Assistant Secretary
of each Loan Party certifying the names and true signatures of the officers of
such Loan Party authorized to sign the Amendment and the other documents to be
delivered thereunder;

            (vii)       certificates, in substantially the form of Exhibit I to
the Existing Credit Agreement attesting to the Solvency of the Borrower and its
Restricted Subsidiaries, on a consolidated basis (after giving effect to the
Transactions), from its Chief Financial Officer or other financial officer; and

            (viii)      favorable opinions of (A) Paul, Weiss, Rifkind,
Wharton & Garrison, LLP, counsel to the Loan Parties, and (B) Shumaker, Loop &
Kendrick, LLP, Michigan counsel to the Loan Parties, in each case dated as of
the Amendment Effective Date and addressing such matters as the Lenders may
reasonably request, including in respect of collateral;

(b) The Lenders shall have received at least five (5) days prior to the
Amendment Effective Date, all documentation and other information required by
bank

 

3

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act;

(c) Since December 31, 2016, there shall not have occurred a Material Adverse
Effect; and

(d) The Borrower shall have paid all costs, fees and expenses (including,
without limitation, legal fees and expenses in full in cash to the extent due
and payable for which the Borrower has received an invoice at least one (1) day
prior to the Amendment Effective Date) and other compensation payable to the
Agents or the Lender Parties;

SECTION 4.    Representations and Warranties.     Each of the Loan Parties
hereby represents and warrants, on and as of the date hereof, that:

(a)        the representations and warranties contained in each Loan Document
(including, without limitation, the Amended Credit Agreement) are true and
correct in all material respects, only to the extent that such representation
and warranty is not otherwise qualified by materiality or Material Adverse
Effect on and as of such date, in which case such representation and warranty
shall be true and correct in all respects, before and after giving effect to
this Amendment, as though made on and as of the date hereof, other than any such
representations or warranties that, by their terms, refer to an earlier date, in
which case as of such earlier date; and

(b)        as of the Amendment Effective Date, no Default or Event of Default
has occurred and is continuing or would result from this Amendment or any
transactions contemplated hereby.

SECTION 5.    Affirmation and Consent of Guarantors and Grantors.     Each
Guarantor and Grantor hereby consents to the amendments to the Existing Credit
Agreement and the Existing Security Agreement effected hereby, and hereby
confirms, acknowledges and agrees that, (a) notwithstanding the effectiveness of
this Amendment, the obligations of (x) such Guarantor contained in Article VIII
of the Amended Credit Agreement or in any other Loan Document to which it is a
party are, and shall remain, in full force and effect and are hereby ratified
and confirmed in all respects, except that, on and after the Amendment Effective
Date, each reference in Article VIII of the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement and (y) such Grantor contained in the
Amended Security Agreement or in any other Loan Document to which it is a party
are, and shall remain, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the Amendment Effective
Date, each reference in the Existing Security Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import shall mean and be a reference to
the Amended Security Agreement, (b) the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents as amended hereby
to which it is a party shall continue in full force and effect and (c) such
pledge and security interest in the Collateral granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations purported to be
secured thereby, as amended or otherwise affected hereby.

 

4

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

SECTION 6.    Reference to and Effect on the Loan Documents. (a)        Upon and
after the effectiveness of this Amendment, each reference in the Existing Credit
Agreement and the Existing Security Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Existing Credit Agreement or
the Existing Security Agreement, as applicable, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “the Security
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement or the Existing Security Agreement, as applicable,
shall mean and be a reference to the Amended Credit Agreement or the Amended
Security Agreement, as applicable.

(b)        The Existing Credit Agreement, the Amended Credit Agreement, the
Existing Security Agreement, the Amended Security Agreement, the Notes and each
of the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. This Amendment shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement, the Amended Security Agreement and
the other Loan Documents.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under the Existing Credit Agreement, the Amended Credit Agreement, the Existing
Security Agreement, the Amended Security Agreement or any other Loan Document,
nor constitute a waiver of any provision thereof.

SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic communication shall be effective as delivery of an original
executed counterpart thereof.

SECTION 8.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

[The remainder of this page intentionally left blank.]

 

5

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DANA INCORPORATED, as Borrower By:     /s/ Timothy R. Kraus           Name:
Timothy R. Kraus   Title: Treasurer DANA LIMITED,
as a Guarantor By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer DANA AUTOMOTIVE SYSTEMS GROUP, LLC,
as a Guarantor By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer

DANA DRIVESHAFT PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer
DANA DRIVESHAFT MANUFACTURING, LLC,
as a Guarantor By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

DANA LIGHT AXLE PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA LIGHT AXLE MANUFACTURING, LLC,

as a Guarantor

By:     /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA SEALING PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA SEALING MANUFACTURING, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA STRUCTURAL PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA STRUCTURAL MANUFACTURING, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

DANA THERMAL PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer
DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,
as a Guarantor By:     /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer DANA COMMERCIAL VEHICLE PRODUCTS, LLC,
as a Guarantor By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer

DANA COMMERCIAL VEHICLE

MANUFACTURING, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

SPICER HEAVY AXLE & BRAKE, INC.,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA OFF HIGHWAY PRODUCTS, LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

DANA WORLD TRADE CORPORATION,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer
DANA AUTOMOTIVE AFTERMARKET, INC.,
as a Guarantor By:     /s/ Timothy R. Kraus           Name: Timothy R. Kraus  
Title: Treasurer

DANA GLOBAL PRODUCTS, INC.,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA RUSSIA HOLDINGS, INC.,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

DANA EMPLOYMENT, INC.,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

WARREN MANUFACTURING LLC,

as a Guarantor

By:   /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title: Treasurer

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

DANA FINANCIAL SERVICES US CORP.,

as a Guarantor

By:       /s/ Timothy R. Kraus           Name: Timothy R. Kraus   Title:
Treasurer

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,

Collateral Agent, Issuing Bank and a Lender

By:      

/s/ David Tuder

    Name: David Tuder     Title: Vice President  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as New Term Lender

By:       /s/ Timothy C. Jones     Name: Timothy C. Jones     Title:
Vice-President  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank and Lender

By:       /s/ Gene Riego de Dios     Name: Gene Riego de Dios    
Title: Executive Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

New Term Lender

By:       /s/ Gene Riego de Dios     Name: Gene Riego de Dios     Title:
  Executive Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing
Bank and Lender By:       /s/ Brian Lukehart     Name: Brian Lukehart     Title:
Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as New
Term Lender By:       /s/ Brian Lukehart     Name: Brian Lukehart     Title:
Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Issuing Bank and Lender

By:       /s/ Rebecca Kratz     Name: Rebecca Kratz    
Title:   Authorized Signatory  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Issuing Bank,

New Term Lender and New Revolving

Lender By:       /s/ Rebecca Kratz     Name: Rebecca Kratz    
Title:   Authorized Signatory  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:       /s/ Craig J. Malloy     Name: Craig J.
Malloy     Title:     Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as New

Term Lender

By:       /s/ Craig J. Malloy     Name: Craig J. Malloy     Title:     Director
 

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as

Lender

By:       /s/ Edward D. Herko     Name: Edward D. Herko     Title: Authorized
Signatory  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as New

Term Lender

By:       /s/ Edward D. Herko     Name: Edward D. Herko     Title: Authorized
Signatory  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as

Lender

By:       /s/ Craig Pearson             Name: Craig Pearson    
Title:  Associate Director   By:       /s/ Darlene Arias             Name:
Darlene Arias     Title:  Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as

New Term Lender

By:       /s/ Craig Pearson     Name: Craig Pearson     Title:  Associate
Director   By:       /s/ Darlene Arias     Name: Darlene Arias    
Title:  Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as New Term Lender and New Revolving
Lender By:       /s/ Vipul Dhadda     Name: Vipul Dhadda    
Title:   Authorized Signatory   By:       /s/ Tino Schaufelberger    
Name: Tino Schaufelberger     Title:   Authorized Signatory  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Lender

By:       /s/ Jennifer Pugliano             Name: Jennifer Pugliano     Title:
   Vice-President  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as New Term Lender

By:       /s/ Jennifer Pugliano     Name: Jennifer Pugliano     Title:
   Vice-President  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as New

Term Lender and New Revolving

Lender

By:       /s/ Joshua Hovermale     Name: Joshua Hovermale     Title: Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as New Term
Lender and New Revolving Lender By:       /s/ Mike Gifford     Name: Mike
Gifford     Title: Director  

 

[Dana – Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[Attached.]

 

 

Exhibit A

 



--------------------------------------------------------------------------------

EXHIBIT A TO

AMENDMENT NO. 1

$875,000,000

CREDIT

AND GUARANTY AGREEMENT

Dated as of August 17, 2017

among

DANA INCORPORATED,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

and

CITIBANK, N.A., GOLDMAN SACHS BANK USA, BANK OF AMERICA, N.A., JPMORGAN

CHASE BANK, N.A. and GOLDMAN SACHS LENDING PARTNERS LLC,

as Issuing Banks

and

THE LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA, and

BARCLAYS BANK PLC,

as Joint Lead Arrangers

and

Joint Bookrunners

 

 

 

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A. and

GOLDMAN SACHS BANK USA,

as Syndication Agents

and

ROYAL BANK OF CANADA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC,

CITIZENS BANK N.A., BMO CAPITAL MARKETS and FIFTH THIRD BANK,

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS  

Section 1.01

  

Certain Defined Terms

     1  

Section 1.02

  

Computation of Time Periods

     43  

Section 1.03    

  

Accounting Terms and Financial Determinations

     43  

Section 1.04

  

Terms Generally

     44   ARTICLE II  

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

Section 2.01

  

The Advances

     44  

Section 2.02

  

Making the Advances

     45  

Section 2.03

  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     47  

Section 2.04

  

Repayment of Advances

     53  

Section 2.05

  

Termination or Reduction of Commitments

     54  

Section 2.06

  

Prepayments

     54  

Section 2.07

  

Interest

     56  

Section 2.08

  

Fees

     57  

Section 2.09

  

Conversion of Advances

     57  

Section 2.10

  

Increased Costs, Etc.

     58  

Section 2.11

  

Payments and Computations

     59  

Section 2.12

  

Taxes

     61  

Section 2.13

  

Sharing of Payments, Etc.

     64  

Section 2.14

  

Use of Proceeds

     65  

Section 2.15

  

Defaulting Lenders

     65  

Section 2.16

  

Evidence of Debt

     67  

Section 2.17

  

Replacement of Certain Lenders

     68  

Section 2.18    

  

Incremental Facilities

     68  

Section 2.19

  

Extended Facilities

     70  

Section 2.20

  

Refinancing Facilities

     72   ARTICLE III   CONDITIONS TO EFFECTIVENESS  

Section 3.01

  

Conditions Precedent to the Closing Date

     74  

Section 3.02

  

Conditions Precedent to Each Borrowing and Each Issuance of a Letter of Credit

     76  

 

i



--------------------------------------------------------------------------------

Section 3.03    

  

Determinations Under Section 3.01

     77   ARTICLE IV   REPRESENTATIONS AND WARRANTIES  

Section 4.01

  

Representations and Warranties of the Loan Parties

     77   ARTICLE V   COVENANTS OF THE LOAN PARTIES  

Section 5.01

  

Affirmative Covenants

     81  

Section 5.02

  

Negative Covenants

     86  

Section 5.03

  

Reporting Requirements

     98  

Section 5.04

  

Financial Covenant

     100   ARTICLE VI   EVENTS OF DEFAULT  

Section 6.01

  

Events of Default

     100  

Section 6.02

  

Actions in Respect of the Letters of Credit upon Default

     103   ARTICLE VII   THE AGENTS  

Section 7.01    

  

Appointment and Authorization of the Agents

     103  

Section 7.02

  

Delegation of Duties

     104  

Section 7.03

  

Liability of Agents

     105  

Section 7.04

  

Reliance by Agents

     105  

Section 7.05

  

Notice of Default

     106  

Section 7.06

  

Credit Decision; Disclosure of Information by Agents

     106  

Section 7.07

  

Indemnification of Agents

     107  

Section 7.08

  

Agents in Their Individual Capacity

     107  

Section 7.09

  

Successor Agent

     108  

Section 7.10

  

Administrative Agent May File Proofs of Claim

     109  

Section 7.11

  

Collateral and Guaranty Matters

     109  

Section 7.12

  

Other Agents; Arrangers and Managers

     110  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII   SUBSIDIARY GUARANTY  

Section 8.01    

  

Subsidiary Guaranty

     111  

Section 8.02

  

Guaranty Absolute

     111  

Section 8.03

  

Waivers and Acknowledgments

     113  

Section 8.04

  

Subrogation

     113  

Section 8.05

  

Additional Guarantors

     114  

Section 8.06

  

Continuing Guarantee; Assignments

     114  

Section 8.07

  

No Reliance

     114  

Section 8.08

  

No Fraudulent Transfer

     114  

Section 8.09

  

Keepwell

     115   ARTICLE IX   MISCELLANEOUS  

Section 9.01

  

Amendments, Etc.

     115  

Section 9.02

  

Notices, Etc.

     117  

Section 9.03

  

No Waiver; Remedies

     119  

Section 9.04

  

Costs, Fees and Expenses

     119  

Section 9.05

  

Right of Set-off

     121  

Section 9.06

  

Binding Effect

     121  

Section 9.07

  

Successors and Assigns

     121  

Section 9.08

  

Execution in Counterparts; Integration

     126  

Section 9.09

  

Confidentiality; Press Releases, Related Matters and Treatment of Information

     126  

Section 9.10

  

Patriot Act Notice

     128  

Section 9.11

  

Jurisdiction, Etc.

     128  

Section 9.12

  

Governing Law

     129  

Section 9.13

  

Waiver of Jury Trial

     129  

Section 9.14

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     129  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

Schedule I

   -     

Commitments and Applicable Lending Offices

Schedule II

   -     

Affiliated Transactions

Schedule III

   -     

Agreements with Negative Pledge Clauses

Schedule 1.01(a)

   -     

Existing Letters of Credit

Schedule 1.01(b)

   -     

Surviving Debt

Schedule 4.01

   -     

Equity Investments; Subsidiaries

Schedule 4.01(j)

   -     

Disclosures

Schedule 5.02(a)

   -     

Existing Liens

Schedule 5.02(e)

   -     

Existing Investments

EXHIBITS

 

Exhibit A-1

   -     

Form of Revolving Credit Note

Exhibit A-2

   -     

Form of Term Note

Exhibit B

   -     

Form of Notice of Borrowing

Exhibit C

   -     

Form of Assignment and Acceptance

Exhibit D-1

   -     

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison, LLP

Exhibit D-2

   -     

Form of Opinion of Shumaker, Loop & Kendrick, LLP

Exhibit E

   -     

Form of Tax Compliance Certificates

Exhibit F

   -     

Form of Compliance Certificate

Exhibit G

   -     

Form of Security Agreement

Exhibit H

   -     

Form of Guaranty Supplement

Exhibit I

   -     

Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

CREDIT AND GUARANTY AGREEMENT (this “Agreement”) dated as of August 17, 2017
among DANA INCORPORATED (formerly known as Dana Holding Corporation), a Delaware
corporation (the “Borrower”), and each of the direct and indirect subsidiaries
of the Borrower signatory hereto (each, a “Guarantor”, and, collectively,
together with any person that becomes a Guarantor hereunder pursuant to
Section 8.05, the “Guarantors”), the banks, financial institutions and other
institutional lenders party hereto (each, a “Lender”, and collectively with any
other person that becomes a Lender hereunder pursuant to Section 9.07 or to
Amendment No. 1 (as defined below), the “Lenders”), CITIBANK, N.A. (“CITI”), as
administrative agent (or any successor appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties and the other Secured Parties
(each as hereinafter defined), CITI, as collateral agent (or any successor
appointed pursuant to Article VII, the “Collateral Agent”) for the Lender
Parties and the other Secured Parties, CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
JPMORGAN CHASE BANK, N.A. (“JPM”), BANK OF AMERICA, N.A. (“BofA”), GOLDMAN SACHS
BANK USA (“GS”) and BARCLAYS BANK PLC (“Barclays”) as joint lead arrangers and
joint bookrunners (the “Joint Lead Arrangers”), JPM, BofA and GS, as syndication
agents (the “Syndication Agents”), ROYAL BANK OF CANADA (“Royal Bank”), UBS
SECURITIES LLC (“UBS”), CREDIT SUISSE SECURITIES (USA) LLC (“CS”), CITIZENS BANK
N.A. (“Citizens”), BMO CAPITAL MARKETS (“BMO”) and FIFTH THIRD BANK (“FTB”), as
documentation agents (the “Documentation Agents”).

PRELIMINARY STATEMENT

The Borrower has requested that the Lender Parties provide, and the Lender
Parties have agreed to provide, the senior secured facilities described herein,
the proceeds of which shall be used as provided in Section 5.01(h).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“2021 Senior Notes” means the $450,000,000 aggregate principal amount of 5.375%
Senior Notes issued by Dana Incorporated due 2021.

“2025 Senior Notes” means $400,000,000 aggregate principal amount of 5.750%
Senior Notes due 2025 to be issued by Dana Financing Luxembourg S.á.r.l.
pursuant to that certain Indenture to be dated as of April 14, 2017.

“ACH” means automated clearinghouse transfers.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the

 

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Capital Stock in any Person, or (iii) the acquisition of another Person by a
merger, consolidation, amalgamation or any other combination with such Person.

“Activities” has the meaning specified in Section 7.08.

“Additional Lender” has the meaning specified in Section 2.18.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with CITI and identified to the Borrower
and the Lender Parties from time to time.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, a Term Advance, an Incremental Revolving Advance or an
Incremental Term Advance, as applicable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Affiliated Lender” has the meaning specified in the definition of “Eligible
Assignee”.

“Agent Parties” has the meaning specified in Section 9.02(c).

“Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agents, the Documentation Agents and the Joint Lead Arrangers.

“Agent’s Group” has the meaning specified in Section 7.08.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Restricted
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) such
Loan Party or Restricted Subsidiary was the sole “Affected Party,” and (iii) the
Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master Agreement); (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
amount, if any, that would be payable by the Loan Party or Restricted Subsidiary
of a Loan Party to its counterparty to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the

 

2

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

mark-to-market value of such Hedge Agreement, which will be the unrealized loss
or gain on such Hedge Agreement to the Loan Party or Restricted Subsidiary of a
Loan Party to such Hedge Agreement determined as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Restricted Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Restricted Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.

“Amendment No. 1” means that certain Amendment No. 1 to Revolving Credit and
Guaranty Agreement and Amendment No. 1 to the Revolving Security Agreement,
dated as of August 17, 2017, by and among the Loan Parties, the Lender Parties
party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means the Amendment Effective Date (as defined
in Amendment No 1).

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means (a) initially (i) 1.75% per annum in the case of
Eurodollar Rate Advances and (ii) 0.75% per annum in the case of Base Rate
Advances and (b) following the end of the first full fiscal quarter after the
Closing Date, the rate per annum as determined pursuant to the pricing grid
below based upon the Total Net Leverage Ratio for the most recently ended Fiscal
Quarter immediately preceding such Adjustment Date:

 

  Total Net Leverage    

Ratio    

  

  Applicable Margin    

for Eurodollar    

Advances    

 

  

  Applicable Margin for    

Base Rate Advances    

   Commitment    
Fee    

£ 1.00:1.00

 

  

1.50%

 

  

0.50%

 

  

0.25%

 

> 1.00:1.00 and

£ 2.00:1.00

 

  

1.75%

 

  

0.75%

 

  

0.375%

 

> 2.00:1.00

 

  

2.00%

 

  

1.00%

 

  

0.50%

 

Any change in the Applicable Margin resulting from changes in the Total Net
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which the last Compliance Certificate
of any Fiscal Quarter is delivered to the Lenders pursuant to Section 5.03(e)
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any such Compliance Certificate is not delivered within the time
period specified in Section 5.03(e), then, until the date that is three Business
Days after the date on which such Compliance Certificate is delivered, the
highest rate set forth in each column of the above pricing grid shall apply.

In the event that at any time after the end of a Fiscal Quarter it is discovered
that the Total Net Leverage Ratio for such Fiscal Quarter used for the
determination of the Applicable Margin was greater than the actual Total Net
Leverage Ratio for such Fiscal Quarter, the Applicable Margin for such prior
Fiscal Quarter shall be adjusted to the applicable percentage based on such
actual average Total Net Leverage Ratio for such Fiscal Quarter and any
additional interest for the applicable period payable

 

3

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

as a result of such recalculation shall be due and payable on the next date in
which interest or fees are due and payable to Lender Parties.

“Appropriate Lender” means, at any time, with respect to (a) the Term Facility,
a Lender that has a Commitment or Advance outstanding, in each case with respect
to or under such Facility at such time, (b) the Revolving Credit Facility, a
Lender that has a Commitment or Advances outstanding, in each case with respect
to or under such Facility at such time, (c) the Letter of Credit Sublimit,
(i) any Issuing Bank and (ii) if the Revolving Credit Lenders have made Letter
of Credit Advances pursuant to Section 2.03(c) that are outstanding at such
time, each such Revolving Credit Lender and (d) the Swing Line Facility, (i) the
Swing Line Lender and (ii) if the Revolving Credit Lenders have made Swing Line
Advances pursuant to Section 2.02(b) that are outstanding at such time, each
Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any sale, lease, transfer or other disposition of property or
series of related sales, leases, transfers or other dispositions of property, in
each case, constituting Collateral by the Borrower and its Subsidiaries pursuant
to clauses (iv) or (xi) of Section 5.02(f) that yields Net Cash Proceeds to the
Borrower and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$25,000,000 (provided that the aggregate amount of all net cash proceeds
excluded from the definition of “Asset Sale” pursuant to the foregoing threshold
shall not exceed an aggregate amount of $75,000,000 in any Fiscal Year).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit C
hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing). For all purposes of
this Agreement, if on any date of determination a Letter of Credit issued
subject to ISP98 has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of ISP98, then the
“Available Amount” of such Letter of Credit shall be deemed to be the amount so
remaining available to be drawn.

“Available Amount Basket” means, at any time, an amount equal to, without
duplication, the sum of:

(i)         $300,000,000, plus

(ii)       50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of the
Borrower earned during the period beginning on the first day of the fiscal
quarter commencing on July 1, 2013 and through the end of the most recent fiscal
quarter for which financial statements are available prior to the date such
Restricted Payment occurs (the “Reference Date”); plus

(iii)      the aggregate proceeds (including cash and the fair market value (as
determined in good faith by the Borrower) of property or assets other than cash)
received by the Borrower from any Person (other than a Subsidiary of the
Borrower) since the Closing Date as a contribution to its common equity capital
or from the issuance and sale of Qualified

 

4

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Capital Stock of the Borrower or from the issuance of Debt of the Borrower
subsequent to the Closing Date that has been converted into or exchanged for
Qualified Capital Stock of the Borrower on or prior to the Reference Date; plus

(iv)       the net proceeds received by the Borrower or any Restricted
Subsidiary since the Closing Date in connection with the disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any Investment
made pursuant to Section 5.02(e)(xvii); plus

(v)        an amount equal to any returns (including dividends, interest,
distributions, return of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
in respect of Investments made pursuant to Section 5.02(e)(xvii); plus

(vi)        an amount equal to the aggregate amount received by the Borrower or
any Restricted Subsidiary in cash (and the fair market value (as determined in
good faith by the Borrower) of property other than cash received by the Borrower
or any Restricted Subsidiary after the Closing Date from (A) the sale (other
than to the Borrower or any Restricted Subsidiary) of the Equity Interests of an
Unrestricted Subsidiary or (B) any dividend of other distribution by an
Unrestricted Subsidiary; plus

(vii)      in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of the Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable); minus

(viii)     any amounts thereof used to make Investments pursuant to
Section 5.02(e)(xvii) prior to such time; minus

(ix)       the cumulative amount of Restricted Payments made pursuant to
Section 5.02(c)(iii) prior to such time; minus

(x)        any amount thereof used to make payments or distributions in respect
of Subordinated Debt pursuant to Section 5.02(l)(i)(E) prior to such time.

“Available Incremental Amount” has the meaning specified in Section 2.18.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Barclays” has the meaning specified in the preamble hereto.

 

5

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by CITI in New York, New York, from time to
time, as Citibank N.A.’s base rate; (b) the ICE Benchmark Administration
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such rates available) applicable to Dollars for a period of one
month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month
LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01 Page
(or other commercially available source providing such quotations as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
London time on such day); provided that, if One Month LIBOR shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and
(c)  1⁄2 of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“BMO” has the meaning specified in the preamble hereto.

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

“BofA” has the meaning specified in the preamble hereto.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.

“Building” means a structure with at least two walls and a roof.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases. For the avoidance of doubt, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a Capitalized Lease on a balance sheet of such
Person under GAAP as in effect as of the Closing Date shall not be deemed a
Capitalized Lease as a result of the adoption of changes in or changes in the
application of GAAP after the Closing Date.

“Capital Stock” means (1) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common Stock and preferred stock of such Person, and (2) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person.

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith

 

6

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

and credit of the United States, in each case maturing within one year from the
date of acquisition thereof; (2) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s; (3) commercial paper
maturing no more than one year from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 from S&P or at least P-2
from Moody’s; (4) demand and time deposit accounts, certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any bank organized under the laws of the United States of
America or any state thereof or the District of Columbia or any U.S. branch of a
foreign bank having at the date of acquisition thereof combined capital and
surplus of not less than $250.0 million; (5) repurchase obligations with a term
of not more than seven days for underlying securities of the types described in
clause (1) above entered into with any bank meeting the qualifications specified
in clause (4) above; (6) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(1) through (5) above; (7) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the Commission under
the Investment Company Act of 1940, as amended; and (8) solely in respect of the
ordinary course cash management activities of the Foreign Subsidiaries,
equivalents of the investments described in clause (1) above to the extent
guaranteed by any member state of the European Union or the country in which the
Foreign Subsidiary operates and equivalents of the investments described in
clause (4) above issued, accepted or offered by any commercial bank organized
under the laws of a member state of the European Union or the jurisdiction of
organization of the applicable Foreign Subsidiary having at the date of
acquisition thereof combined capital and surplus of not less than $250.0
million.

“Cash Management Bank” means, as of the date any such arrangement or agreement
is entered into (including, without limitation, any such arrangement or
agreement entered into prior to the Closing Date), any Lender Party or an
Affiliate of a Lender Party in its capacity as a party to documentation in
respect of Cash Management Obligations.

“Cash Management Obligations” means all Obligations of any Loan Party owing to a
Lender Party (or a banking Affiliate of a Lender Party) in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any ACH transfers of funds.

“Cash Pooling Arrangements” means the cash pooling and setting off arrangements
entered into by the Borrower and Dana Limited pursuant to that certain Cash
Pooling Agreement dated as of October 29, 2010 among the Borrower, Dana Limited
and Bank Mendes Gans N.V., as amended, restated, or otherwise modified from time
to time, or any replacement of any of the foregoing or any cash pooling
arrangements for the same or substantially similar purposes, in each case on
terms no less favorable in any material respect to the Lenders than the terms in
respect of the Cash Pooling Arrangements in effect on the date hereof.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any written request, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests,

 

7

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued but only to the extent a
Lender is imposing applicable increased costs or costs in connection with
capital adequacy or liquidity requirements similar to those described in clauses
(a) and (b) of Section 2.10 generally on other similarly situated borrowers of
loans under comparable United States of America cash flow revolving credit
facilities.

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder), shall become the beneficial owner, directly
or indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock in the
Borrower, (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” after the Closing Date or (iii) the
approval by the holders of Capital Stock of the Borrower of any plan or proposal
for the liquidation or dissolution of the Borrower (whether or not otherwise in
compliance with the provisions of this Agreement).

“CITI” has the meaning specified in the recital of parties to this Agreement.

“Citizens” has the meaning specified in the preamble hereto.

“Closing Date” means June 6, 2016.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages and any other agreement that creates or purports to create a Lien in
favor of the Administrative Agent or the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment, a
Letter of Credit Commitment, a Term Commitment, a commitment in respect of an
Incremental Revolving Facility or a commitment in respect of an Incremental Term
Facility, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” has the meaning specified in Section 5.03(e).

“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party or any Subsidiary of a Loan Party
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is or has been made available
publicly by a Loan Party or any Subsidiary thereof.

 

8

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, with respect to the Borrower, for any period, the
sum (without duplication) of: (1) Consolidated Net Income; and (2) to the extent
Consolidated Net Income has been reduced thereby: (A) all Taxes of the Borrower
and the Restricted Subsidiaries expensed or accrued in accordance with GAAP for
such period; (B) Consolidated Fixed Charges; (C) Consolidated Non-cash Charges;
(D) any expenses or charges related to any issuance of Capital Stock,
Investment, acquisition or disposition of division or line of business,
recapitalization or the incurrence or repayment of Debt permitted to be incurred
hereunder (whether or not successful), (E) expected cost savings (including
sourcing), operating expense reductions, operating improvements and synergies
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (1) the
Transactions and (2) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost savings initiatives and certain other initiatives and/or specified
transactions; provided that in each case (x) such actions have been taken or are
to be taken within twenty-four (24) months after the date of determination to
take such action, (y) any such amounts added pursuant to this clause (E) does
not exceed in the aggregate 20% of Consolidated EBITDA for any applicable four
Fiscal Quarter period and (z) no such amounts added pursuant to this clause
(E) shall be duplicative of any other charges or expenses added pursuant to
another clause in this definition, (F) the amount of any loss attributable to a
New Project, until the date that is twelve months after the date of completing
the construction, acquisition, assembling or creation of such New Project, as
the case may be; provided, that (x) such losses are reasonably identifiable and
factually supportable and certified by a Responsible Officer of the Borrower and
(y) losses attributable to such New Project after twelve months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (F) and (G) with respect to any
joint venture that is not a Subsidiary and solely to the extent relating to any
net income referred to in clause (5) or (14) of the definition of “Consolidated
Net Income”, an amount equal to the proportion of those items described in
clauses (A) and (B) above relating to such joint venture corresponding to the
Borrower’s and the Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Subsidiary);
less any non-cash items increasing Consolidated Net Income for such period, all
as determined on a consolidated basis for the Borrower and the Restricted
Subsidiaries in accordance with GAAP.

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on assets constituting Collateral that is pari passu with the
Lien securing the Revolving Credit Facility and Term Facility.

“Consolidated Fixed Charges” means, with respect to the Borrower for any period,
the sum, without duplication, of (1) Consolidated Interest Expense, plus (2) the
product of (x) the amount of all dividend payments on any series of preferred
stock of the Borrower or any Restricted Subsidiary paid, accrued and/or
scheduled to be paid or accrued during such period (other than dividends paid in
Qualified Capital Stock of the Borrower or paid to the Borrower or to a
Restricted Subsidiary) multiplied by (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated U.S. federal, state and local income tax rate of the Borrower,
expressed as a decimal.

 

9

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, total interest expense (including that
attributable to Capitalized Leases in accordance with GAAP) with respect to all
outstanding Debt, including, without limitation, the Obligations owed with
respect thereto, including capitalized interests, amortization or write-down of
any deferred financing fees or amortization of original issue discount of any
Debt, and to the extent not included in the foregoing, net losses relating to
sales of accounts receivable pursuant to a Qualified Receivables Transaction,
all as determined on a Consolidated basis in accordance with GAAP. For purposes
of the foregoing, interest expense of the Borrower and its Restricted
Subsidiaries shall be determined after giving effect to any net payments made or
received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Hedge Agreements. For the purpose of calculating “Consolidated
Interest Expense” over any period of four consecutive Fiscal Quarters ended
during the first three full Fiscal Quarters following the Closing Date, amounts
under this definition shall be determined as if the pricing, fees and other
amounts payable under the Existing Credit Agreement during such period would
have been determined based on the corresponding pricing, fees and other amounts
payable under this Agreement.

“Consolidated Net Income” means with respect to the Borrower, for any period,
the aggregate net income (or loss) of the Borrower and the Restricted
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded therefrom (1) after-tax gains
and losses from Asset Sales or abandonments or reserves relating thereto or from
the extinguishment of any Debt of the Borrower or any Restricted Subsidiary;
(2) unusual, transactional, extraordinary or non-recurring gains or losses
(determined on an after-tax basis and less any fees, expenses or charges related
thereto); (3) any non-cash compensation expense incurred for grants and
issuances of stock appreciation or similar rights, stock options, restricted
shares or other rights to officers, directors and employees of the Borrower and
its Restricted Subsidiaries (including any such grant or issuance to a 401(k)
plan or other retirement benefit plan); (4) the net income (but not loss) of any
Restricted Subsidiary to the extent that the declaration of dividends or similar
distributions by that Restricted Subsidiary of that income is restricted by a
contract, operation of law or otherwise; (5) the net income (loss) of any
Person, other than a Restricted Subsidiary, except to the extent of cash
dividends or distributions paid to the Borrower or to a Restricted Subsidiary by
such Person; (6) the net income (loss) of any Person acquired during the
specified period for any period, prior to the date of such acquisition will be
excluded for purposes of Restricted Payments only; (7) after-tax income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued) from and after the date that such operation is
classified as discontinued; (8) write-downs resulting from the impairment of
intangible assets and any other non-cash amortization or impairment expenses;
(9) cash restructuring or integration expenses (including any severance
expenses, relocation expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, business
optimization costs, signing, retention or completion bonuses) in an amount not
to exceed the greater of $75,000,000 and 5.0% of Consolidated EBITDA per fiscal
year, plus, to the extent that any amount permitted to be included in a prior
year pursuant to this clause (9) is not utilized, such unutilized amount may be
carried forward for use in only the next succeeding year; (10) the amount of
amortization or write-off of deferred financing costs and debt issuance costs of
the Borrower and its Restricted Subsidiaries during such period and any premium
or penalty paid in connection with redeeming or retiring Debt of the Borrower
and its Restricted Subsidiaries prior to the stated maturity thereof pursuant to
the agreements governing such Debt; (11) minority interest expenses; (12) losses
or expenses or income or gain associated with the Agreement Value of Hedge
Agreements, (13) non-cash currency losses or gains on intercompany loans or
advances, (14) losses or earnings of Persons accounted for on an equity basis,

 

10

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

except to the extent of cash dividends or distributions paid to the Borrower or
to a Restricted Subsidiary by such Person (15) any costs or expenses incurred in
connection with the Transactions, (16) the amount of loss or discount in
connection with a Qualified Receivables Transaction, and (17) the cumulative
effect of a change in accounting principles.

“Consolidated Non-cash Charges” means, with respect to the Borrower, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
the Borrower and the Restricted Subsidiaries reducing Consolidated Net Income of
the Company for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charge which requires an accrual of or a reserve
for cash payments for any future period).

“Consolidated Senior Secured Debt” means as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on any of the assets of the Borrower or any of its Restricted
Subsidiaries constituting Collateral.

“Consolidated Total Debt” means, at any date of determination, the aggregate
principal amount of all Funded Debt of the Borrower and its Restricted
Subsidiaries at such date (net of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries), determined on a consolidated basis.

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

“Credit Card Program” means the Citibank Commercial Card Agreement, dated as of
November 30, 2012 by and between Citibank, N.A. and the Borrower, as amended,
restated, or otherwise modified from time to time, or any replacement of any of
the foregoing or any additional credit card programs for the same or
substantially similar purposes.

“CS” has the meaning specified in the preamble hereto.

“DCC” means Dana Credit Corporation, a Delaware corporation.

“DCC Entity” means DCC or any of its Subsidiaries.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all reimbursement obligations, whether contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Disqualified Capital Stock
in such Person or any other Person or any warrants, rights or options to acquire
such Disqualified Capital Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations of such Person, and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such

 

11

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Person has not assumed or become liable for the payment of such indebtedness or
other payment Obligations. The amount of any Debt related to clause (j) above
shall be deemed to be equal to the lesser of (a) the amount of such Debt so
secured or (b) the fair market value of the property subject to such Lien;
provided that Debt shall not include accrued expenses, trade payables and
intercompany liabilities incurred in the ordinary course of such Person’s
business, or earn-out obligations until such obligations become a liability on
the balance sheet of such person in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01, 2.02, 2.18 or 2.20 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(e) as of such time. In the event that a portion
of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, any amount
required to be paid by such Lender Party to or for the account of (a) the Swing
Line Lender pursuant to Section 2.02(b) to purchase a portion of the Swing Line
Advance made by the Swing Line Lender, (b) any Issuing Bank pursuant to
Section 2.03(c) or (d), (c) the Administrative Agent pursuant to Section 2.02(e)
to reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.07 to reimburse the Administrative Agent or such Issuing
Bank for such Lender Party’s ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time, has
(a) failed to fund any Defaulted Advance or Defaulted Amount within one Business
Day following the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to that effect (unless such public statement or writing
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such

 

12

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

writing) cannot be satisfied) or under other agreements in which it commits to
extend credit, (c) become the subject of a Bail-In Action or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is mandatorily exchangeable for Indebtedness, or is redeemable or exchangeable
for Indebtedness, at the sole option of the holder thereof on or prior to the
Latest Maturity Date; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change of control or a sale of all
or substantially all the assets of the Loan Parties shall not constitute
Disqualified Capital Stock.

“Disqualified Lenders” means (i) those financial institutions or other entities
designated by the Borrower in writing to the Administrative Agent on the Closing
Date and (ii) those competitors of the Borrower designated by the Borrower in
writing to the Administrative Agent on the Closing Date, as such list of
competitors described in this clause (ii) may be updated by the Borrower from
time to time, any such update to be provided to the Lenders and to become
effective two Business Days after notice thereof; provided, that no designation
of any Person as a Disqualified Lender shall retroactively disqualify any
assignments or participations made to, or information provided to, such Person
before it was designated as a Disqualified Lender, and such Person shall not be
deemed to be a Disqualified Lender in respect of any assignments or
participations made to such Person prior to the date of such designation.

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

“Dollar” means the lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Earn-Out Obligations” means purchase price adjustments, earnouts and similar
obligations, in each case, with respect to any Permitted Acquisition or other
Investment permitted hereunder.

 

13

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (A) with respect to the Term Facility or any
Incremental Term Facility (i) a Lender Party (which shall not be a Defaulting
Lender at such time of assignment); (ii) an Affiliate of a Lender Party; and
(iii) an Approved Fund; (B) with respect to the Revolving Credit Facility, (i) a
Lender Party in respect of the Revolving Credit Facility (which shall not be a
Defaulting Lender at such time of assignment); (ii) an Affiliate of a Lender
Party in respect of the Revolving Credit Facility; and (iii) an Approved Fund of
a Lender Party in respect of the Revolving Credit Facility and (C) with respect
to any Facility, any Person (other than an individual) approved by (x) the
Administrative Agent, (y) each Issuing Bank (solely in respect of any revolving
Facility) and (z) unless an Event of Default under Section 6.01(a) or (f) has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed) provided that the Borrower’s consent shall be
deemed to have been given if the Borrower has not responded within 10 Business
Days after written notice by the Administrative Agent or the respective
assigning Lender Party; provided, however, that no Loan Party (or any Affiliate
of a Loan Party) or any Disqualified Lender shall qualify as an Eligible
Assignee under this definition. Notwithstanding the foregoing, assignments to an
Affiliate of a Loan Party shall be permitted so long as (A) the aggregate amount
of Commitments of such assignee immediately after giving effect to such
assignment is less than 25% of the then outstanding aggregate principal amount
of Advances and (B) such assignee agrees in writing not to exercise any of the
rights and obligations afforded to an Eligible Assignee pursuant to Section 9.01
(any such assignee being referred to herein as an “Affiliated Lender”).

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, written notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental
Permit, any Hazardous Material, or arising from alleged injury or threat to
public or employee health or safety, as such relates to the actual or alleged
exposure to Hazardous Material, or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

14

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Internal Revenue Code Section 414(b), (c),
(m) or (o).

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any ERISA Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of Participating Member States of the European
Union.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained the London interbank offered rate as administered
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in Dollars for a period equal in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, or any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent (in each case, the “Screen

 

15

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Rate”)) at approximately 11:00 A.M., Local Time, two Business Days prior to the
beginning of such Interest Period (or, in the case of any determination of Base
Rate, on the day of determination. In the event that such rate does not appear
on Reuters screen LIBOR01 (or other applicable Reuters screen page) (or
otherwise on such screen) for such Interest Period (an “Impacted Interest
Period”), then the Eurocurrency Base Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available) that is shorter than the Impacted Interest Period
and (b) the Screen Rate for the shortest period (for which that Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time, provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. If the Eurocurrency
Base Rate shall be determined to be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Earn-Out Obligations” means Earn-Out Obligations (a) incurred in
connection with any Permitted Acquisition in an amount which, taken together
with all existing Earn-Out Obligations, does not exceed 25% of the future
Consolidated EBITDA attributable to such acquired Person or Persons determined
after giving effect to such Permitted Acquisition and (b) subject to terms
pursuant to which payments in respect thereof during the occurrence and
continuance of an Event of Default may accrue, but shall not be payable in cash
during such period, but may be payable in cash upon the cure or waiver of such
Event of Default.

“Excluded Subsidiary” means

(a)        each DCC Entity;

(b)        Dana Companies, LLC and each of its Subsidiaries;

(c)        each Subsidiary that is not a Material Subsidiary;

(d)        each Domestic Subsidiary that is not a wholly owned Subsidiary;

(e)        each Domestic Subsidiary that is prohibited from guaranteeing or
granting liens to secure the Obligations under the Loan Documents by any
applicable law or that would require the consent, approval, license or
authorization of a Governmental Authority to guarantee or grant liens to

 

16

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

secure the Obligations under the Loan Documents (unless such consent, approval,
license or authorization has been received);

(f)        each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from guaranteeing or granting liens to secure the
Obligations under the Loan Documents on the Closing Date or at the time such
Subsidiary becomes a Subsidiary not in violation of Section 5.02(k) (and for so
long as such restriction or any replacement or renewal thereof is in effect);

(g)        each Receivables Entity;

(h)        each Foreign Subsidiary;

(i)        each Domestic Subsidiary that (i) is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary;

(j)        each other Domestic Subsidiary with respect to which (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a guarantee of or granting liens to secure the
Obligations under the Loan Documents are likely to be excessive in relation to
the value to be afforded thereby or (y) providing such a guarantee or granting
such liens could reasonably be expected to result in material adverse tax
consequences as determined in good faith by the Borrower; and

(k)        each Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of the Borrower or such Guarantor of, or the grant by the Borrower or such
Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Borrower’s or such Guarantor’s failure, as applicable, for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time of the Guaranty of the Borrower or such Guarantor or
the grant of such security interest becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
grant of security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender Party or Agent or required to be withheld or deducted from a payment to
a Lender Party or Agent: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender Party or Agent being organized under the
laws of, or having its principal office or, in the case of any Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender Party, U.S. federal withholding Taxes imposed on, or
otherwise with respect to, amounts payable to or for the account of such Lender
Party with respect to an applicable interest in a Loan or Commitment pursuant to
a law in effect on the date on which (i) such Lender Party acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17) or (ii) such Lender Party changes its
lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender Party’s assignor immediately before such Lender Party became a party
hereto or to such Lender Party immediately before it changed its lending office,
(c) Taxes attributable to such Lender

 

17

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Party’s failure to comply with Section 2.12(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit and Guaranty Agreement dated as of June 20, 2013, as amended
prior to the Closing Date, among Dana Holding Corporation, as borrower, the
subsidiaries of the Borrower party thereto as guarantors, CITI, as
administrative agent and collateral agent thereunder and the financial
institutions party thereto as lenders.

“Existing Facilities” has the meaning specified in Section 2.19.

“Existing Letters of Credit” means each Letter of Credit issued under the
Existing Credit Agreement prior to the Closing Date and listed on Schedule
1.01(a), which Letters of Credit are to be migrated from the Existing Credit
Agreement to the Revolving Credit Facility and shall be deemed to be obligations
of the Borrower.

“Existing Revolving Facility” has the meaning specified in Section 2.19.

“Existing Term Facility” has the meaning specified in Section 2.19.

“Extended Facilities” has the meaning specified in Section 2.19.

“Extended Revolving Facility” has the meaning specified in Section 2.19.

“Extended Term Facility” has the meaning specified in Section 2.19.

“Extending Lenders” has the meaning specified in Section 2.19.

“Extension Amendment” has the meaning specified in Section 2.19.

“Extension Election” has the meaning specified in Section 2.19.

“Extension Request” has the meaning specified in Section 2.19.

“Extension Series” has the meaning specified in Section 2.19.

“Facility” means the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Sublimit, the Term Facility, any Incremental Facility, any
Refinancing Facility or any other credit facility made available to the Borrower
pursuant to this Agreement including, without limitation, any Refinancing
Facility, as applicable.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
have been paid in full (other than obligations under Cash Management Obligations
or Secured Hedge Agreements not yet due and payable and contingent
indemnification obligations) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized
pursuant to Section 2.03(g)).

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair

 

18

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Market Value shall be determined by the Board of Directors of the Borrower
acting reasonably and in good faith and shall be evidenced by a resolution of
the Board of Directors of the Borrower.

“FATCA” means Internal Revenue Code Sections 1471 through 1474, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Internal Revenue Code Section 1471(b)(1) and any
intergovernmental agreements (and any related laws or official administrative
guidance) implementing the foregoing. For the avoidance of doubt, the term
“applicable law” as used in this agreement includes, as applicable, FATCA.

“FEMA” means the Federal Emergency Management Agency.

“FCPA” has the meaning specified in Section 4.01(x).

“Federal Funds Rate” means, for any period, the higher of (a) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it and (b) the Overnight Bank Funding Rate; provided that
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Fee Letter” means (a) the fee letter dated May 20, 2016 among the Borrower and
CGMI and (b) the fee letter dated July 21, 2017 among the Borrower and CGMI.

“Financial Covenant” means the covenant set forth in Section 5.04.

“First Lien Net Leverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated First Lien Debt on such day to (b) Consolidated EBITDA for
the most recently ended four fiscal quarter period for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c); provided that the First Lien Net Leverage Ratio shall be
calculated on a pro forma basis.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall end on the last day of each March, June, September and December of such
Fiscal Year in accordance with the fiscal accounting calendar of the Borrower
and its Subsidiaries.

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property, (b) any conversion
of all or any portion of the Existing Revolving Facility into an Extended
Revolving Facility, or all or any part of the Existing Term Facility into an
Extended Term Facility pursuant to Section 2.19, (c) the effective date of any
Incremental Facility pursuant to Section 2.18, (d) the effectiveness of any
Refinancing Facility pursuant to Section 2.20, and (e) the addition of any
Special Flood Hazard Property as Collateral pursuant to Section 5.01(i).

 

19

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.

“Flood Insurance” means (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of the Borrower.

“Flood Insurance Requirements” has the meaning assigned to such term in
Section 5.01(i).

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

“Flood Redesignation” means the designation of any Mortgaged Property as a
Special Flood Hazard Property where such property was not a Special Flood Hazard
Property previous to such designation.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.

“FSHCO” means any Domestic Subsidiary the sole assets of which consist of the
Capital Stock of any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Internal Revenue Code Section 957(a).

“FTB” has the meaning specified in the preamble hereto.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt for borrowed money (including Debt outstanding
under this Agreement), Capitalized Leases and drawn letters of credit, in each
case, of the Borrower and its Restricted Subsidiaries.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

20

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 9.07(k).

“GS” has the meaning specified in the preamble hereto.

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Debt of another Person, but excluding
endorsements for collection or deposit in the normal course of business or
Standard Receivables Undertakings in a Qualified Receivables Transaction.

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that “Guarantee Obligation” shall not include endorsement of negotiable
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

“Hedge Agreements” means interest rate swaps, cap or collar agreements, interest
rate forward, future or option contracts, currency swap agreements, currency
forward, future or option contracts, commodity swap agreements, commodity
forward, future or option contracts and other hedging agreements.

 

21

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Hedge Bank” means, as of the date any Secured Hedge Agreement is entered into
(including, without limitation, any Secured Hedge Agreement entered into prior
to the Closing Date), any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to such Secured Hedge Agreement.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in Section 2.03(h). “Incremental Amendment” has
the meaning specified in Section 2.18.

“Incremental Equivalent Debt” means secured or unsecured bonds, notes or
debentures or secured or unsecured loans (and/or commitments in respect thereof)
issued or incurred by the Borrower in lieu of Incremental Facilities; provided
that (i) the aggregate outstanding principal amount (or committed amount, if
applicable) of all Incremental Equivalent Debt, together with the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Facilities provided pursuant to Section 2.18, shall not exceed the
Available Incremental Amount; (ii) any Incremental Equivalent Debt shall be
subject to clauses (b)(i) or (c)(i) (as applicable) of Section 2.18, (iii) any
Incremental Equivalent Debt shall (A) rank pari passu or junior with the
Revolving Credit Facility and Term Facility in right of payment and (B) be
unsecured or secured by the Collateral on either a pari passu or junior basis
with the Revolving Credit Facility and Term Facility (and to the extent
subordinated in right of payment or security, subject to the Intercreditor
Agreement or intercreditor arrangements reasonably satisfactory to the
Administrative Agent) and (iv) no Incremental Equivalent Debt may be guaranteed
by any Person that is not a Loan Party or secured by any assets other than the
Collateral.

“Incremental Facility” has the meaning specified in Section 2.18.

“Incremental Facility Closing Date” has the meaning specified in Section 2.18.

“Incremental Revolving Advance” means any advance made under an Incremental
Revolving Facility in accordance with the provisions of Section 2.18.

“Incremental Revolving Facility” has the meaning specified in Section 2.18

“Incremental Revolving Facility Maturity Date” has the meaning assigned to such
term in Section 2.18.

“Incremental Term Advance” means any advance made under an Incremental Term
Facility in accordance with the provisions of Section 2.18.

“Incremental Term Facility” has the meaning specified in Section 2.18.

“Incremental Term Facility Maturity Date” has the meaning assigned to such term
in Section 2.18.

“Indemnified Liabilities” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

 

22

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Informational Website” has the meaning specified in Section 5.03.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intercreditor Agreement” has the meaning specified in Section 5.02(a).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six months (or, if consented to by all Lenders, twelve months), as
the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that (a) the
Borrower may not select any Interest Period with respect to any Eurodollar Rate
Advance under a Facility that ends after any principal repayment installment
date for such Facility unless, after giving effect to such selection, the
aggregate principal amount of Base Rate Advances and of Eurodollar Rate Advances
having Interest Periods that end on or prior to such principal repayment
installment date for such Facility shall be at least equal to the aggregate
principal amount of Advances under such Facility due and payable on or prior to
such date; (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and (d) whenever the first day of any
Interest Period occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a Guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Debt issued by, any
other Person. “Investment” shall exclude extensions of trade credit by the
Borrower and the Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Borrower or such Restricted
Subsidiaries, as the case may be. If the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Capital Stock of any Restricted Subsidiary
(the “Referent Subsidiary”) such that after giving effect to any such sale or
disposition, the Referent Subsidiary shall cease to be a Restricted Subsidiary,
the Borrower shall be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Capital Stock of the
Referent Subsidiary not sold or disposed of.

 

23

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP98” means with respect to a Letter of Credit, the International Standby
Practices 1998, ICC Publication No. 590, published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

“Issuing Bank” means (a) each financial institution listed on the signature
pages hereof as an “Issuing Bank”, (b) any other Revolving Credit Lender that
agrees to act as an Issuing Bank and is approved by the Administrative Agent and
(c) any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 7.09 or 9.07.

“Joint Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.

“JPM” has the meaning specified in the preamble hereto.

“L/C Cash Collateral Account” means the account established by the Borrower in
the name of the Administrative Agent and under the sole and exclusive control of
the Administrative Agent that shall be used solely for the purposes set forth
herein.

“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Advances.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term Facility, and any Incremental
Term Facility Maturity Date or Incremental Revolving Facility Maturity Date
applicable to any then existing Incremental Term Advances or Incremental
Revolving Advances, as applicable, as of any date of determination.

“Lender Party” means any Lender, any Issuing Bank or the Swing Line Lender.

“Lenders” has the meaning specified in the recital of parties to this Agreement.
For purposes of Section 9.01 (and any other provisions requiring the consent or
approval of the Lenders set forth herein), the definition of “Lenders” shall
exclude Affiliated Lenders.

“Letter of Credit” means any letter of credit issued hereunder and shall include
any Existing Letters of Credit.

“Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Commitment” means with respect to any Issuing Bank, the amount
set forth opposite such Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or if such Issuing Bank has entered into
one or more Assignment and Acceptances, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Issuing Bank’s “Letter of Credit Commitment,” as such amount may be reduced
from time to time pursuant to Section 2.05.

 

24

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility, or such later
date as the applicable Issuing Bank may, in its sole discretion, specify.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $275,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) Amendment No. 1 (iii) the Notes,
if any, (iv) the Collateral Documents, (v) the Fee Letter (vi) solely for
purposes of the Collateral Documents and the Guaranty, each Secured Hedge
Agreement, and (vii) any other document, agreement or instrument executed and
delivered by a Loan Party in connection with the Facilities, in each case as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any event or occurrence that has resulted in or
would reasonably be expected to result in any material adverse change in the
business, financial or other condition, operations or properties of the Borrower
and its Restricted Subsidiaries, taken as a whole; provided that events,
developments and circumstances disclosed in public filings and press releases of
the Borrower and any other events of information made available in writing to
the Administrative Agent, in each case at least three days prior to the Closing
Date, shall not be considered in determining whether a Material Adverse Change
has occurred, although subsequent events, developments and circumstances
relating thereto may be considered in determining whether or not a Material
Adverse Change has occurred.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, operations or properties of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party; provided that events, developments and
circumstances disclosed in public filings and press releases of the Borrower and
any other events of information made available in writing to the Administrative
Agent, in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Effect has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Effect has
occurred.

“Material Real Property” means (i) any fee-owned parcel of real property having
a net book value in excess of $10,000,000 as of the (x) Closing Date with
respect to real property currently owned by the Borrower or a Material
Subsidiary or (y) date of acquisition with respect to real property (or an
interest in real property) acquired after the Closing Date and (ii) any
fee-owned parcel of real property owned by the Borrower or a Material Subsidiary
having a net book value of $10,000,000 or less as of the dates specified in
clauses (i)(x) or (y) and whose net book value subsequently increases to greater
than

 

25

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

$10,000,000 based on any appraisal obtained by the Borrower or any other Loan
Party after the date specified in clauses (i)(x) or (y).

“Material Subsidiary” means, on any date of determination, any Restricted
Subsidiary of the Borrower that, on such date, has (i) assets with a book value
equal to or in excess of $5,000,000 and (ii) annual net income in excess of
$5,000,000 or (iii) liabilities in an aggregate amount equal to or in excess of
$5,000,000; provided, however, that in no event shall all Restricted
Subsidiaries of the Borrower that are not Material Subsidiaries have (i) in the
case of all such Restricted Subsidiaries organized under the laws of a
jurisdiction located within the United States (A) assets with an aggregate book
value in excess of $5,000,000, (B) aggregate annual net income in excess of
$5,000,000 or (C) liabilities in an aggregate amount in excess of $5,000,000 and
(ii) in the case of all such Restricted Subsidiaries (A) assets with an
aggregate book value in excess of $20,000,000, (B) aggregate annual net income
in excess of $20,000,000 or (C) liabilities in an aggregate amount in excess of
$20,000,000.

“Maturity Date” means (a) with respect to the Term Facility, the earlier of
(x) the date that is five years following the Amendment No. 1 Effective Date and
(y) the date on which all Term Advances shall become due and payable in full
hereunder, whether by acceleration or otherwise, and (b) with respect to the
Revolving Credit Facility, the earlier of (i) five years following the Amendment
No. 1 Effective Date and (ii) the date on which all Revolving Credit Advances
shall become due and payable in full hereunder, whether by acceleration or
otherwise; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage Policy” has the meaning specified in Section 5.01(i).

“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage.

“Mortgages” means each deed of trust, trust deed and mortgage delivered pursuant
to Section 5.01(i), in each case as amended, amended and restated, supplemented,
spread or otherwise modified from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
a Loan Party owning a Material Real Property grants a Lien on such Material Real
Property securing the Secured Obligations to the Administrative Agent (or
Collateral Agent) for its own benefit and the benefit of the other Secured
Parties.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

 

26

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, (a) with respect to any Asset Sale or Recovery Event,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Recovery Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by any such asset and that is required to be
repaid in connection with such Asset Sale or Recovery Event, (B) in the case of
Net Cash Proceeds received by a Foreign Subsidiary, the principal amount of any
Debt of Foreign Subsidiaries permanently prepaid or repaid with such proceeds,
(C) the reasonable and customary out-of-pocket costs, fees (including investment
banking fees, attorneys’ fees and accountants’ fees), commissions, premiums and
expenses incurred by the Borrower or its Subsidiaries, (D) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
this clause (a)(ii)) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be cash proceeds of such Asset
Sale occurring on the date of such reduction), (E) payments made on a ratable
basis (or less than ratable basis) to holders of non-controlling interests in
non-wholly owned Subsidiaries as a result of such Asset Sale, and (F) federal,
state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith;
provided, however, that (x) Net Cash Proceeds shall not include the first
$25,000,000 of net cash receipts received after the Amendment No. 1 Effective
Date from sales, leases, transfers or other dispositions of assets by Foreign
Subsidiaries permitted by Section 5.02(f)(iv) or Section 5.02(f)(xi), (y) to the
extent that the distribution to any Loan Party of any Net Cash Proceeds from any
Asset Sale or Recovery Event in respect of any asset of a Foreign Subsidiary
pursuant to Section 5.02(f)(iv) or Section 5.02(f)(xi) would (1) result in
material adverse tax consequences, (2) result in a material breach of any
agreement governing Debt of such Foreign Subsidiary permitted to exist or to be
incurred by such Foreign Subsidiary under the terms of this Agreement and/or
(3) be limited or prohibited under applicable local law, the application of such
Net Cash Proceeds to the prepayment of the Facilities pursuant to
Section 2.06(b)(i) shall be deferred on terms to be agreed between the Borrower
and the Administrative Agent (provided that in each case the relevant Loan Party
and/or Subsidiaries of such Loan Party shall take all commercially reasonable
steps (except to the extent that any such step results in a material cost or tax
to the Borrower or any of its Subsidiaries) to minimize any such adverse tax
consequences and/or to obtain any exchange control clearance or other consents,
permits, authorizations or licenses which are required to enable the Net Cash
Proceeds to be repatriated or advanced to, and applied by, the relevant Loan
Party in order to effect such a prepayment, or (z) if at the time of receipt of
such net cash proceeds or at any time prior to the Reinvestment Prepayment Date,
if the Borrower has delivered a written notice executed by a Responsible Officer
of the Borrower stating that on a pro forma basis immediately after giving
effect to the Asset Sale or Recovery Event and the application of the proceeds
thereof or at the relevant time prior to the Reinvestment Prepayment Date,
(I) the Senior Secured Net Leverage Ratio is less than or equal to 1.75 to 1.00
but greater than 1.25 to 1.00, 50% of such net cash proceeds that would
otherwise constitute Net Cash Proceeds under this proviso shall not constitute
Net Cash Proceeds or (II) the Senior Secured Net Leverage Ratio is less than or
equal to 1.25 to 1.00, none of such net cash proceeds shall constitute Net Cash
Proceeds, and (b) with respect to the incurrence or issuance of any Debt by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, taxes and fees (including investment
banking fees, attorneys’ fees and accountants’ fees) and other reasonable and
customary out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

 

27

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“New Project” means (x) each plant, facility or branch which is either a new
plant, facility or branch or an expansion, relocation, remodeling or substantial
modernization of an existing plant, facility or branch owned by the Borrower or
the Subsidiaries which in fact commences operations and (y) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“Non-Consenting Lender” shall have the meaning specified in Section 9.01.

“Non-Loan Party” means any Restricted Subsidiary of a Loan Party that is not a
Loan Party.

“Note” means a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A-1 hereto, or to
any Term Lender, in substantially the form of Exhibit A-2, in each case,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances or Term Advances, as applicable, made by such
Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Default” has the meaning specified in Section 7.05.

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Lender Party or Agent, Taxes
imposed as a result of a present or former connection between such Lender Party
or Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender Party or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, documentary, property,
intangible, recording or similar Taxes that arise from any payment made by any
Loan Party hereunder or under any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or any other Loan Documents , except, in the case of an
assignment (other than an assignment request by the Borrower under
Section 2.17), for Taxes that are Other Connection Taxes.

 

28

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Advance occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Federal Reserve as set forth on its public website
from time to time) and published on the next succeeding Business Day by the New
York Federal Reserve as an overnight bank funding rate.

“Participant” has the meaning specified in Section 9.07(g).

“Participant Register” has the meaning specified in Section 9.07(g).

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Restricted Subsidiaries; provided that (A) such Acquisition shall be in property
and assets which are part of, or in lines of business that are, substantially
the same lines of business as (or ancillary to) one or more of the businesses of
the Borrower and its Restricted Subsidiaries in the ordinary course; (B) any
determination of the amount of consideration paid in connection with such
investment shall include all cash consideration paid, including Earn-Out
Obligations (other than Excluded Earn-Out Obligations), the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers of such investment, and the principal amount of all
assumptions of debt, liabilities and other obligations in connection therewith;
and (C) immediately before and immediately after giving effect to such
Acquisition, no Default or Event of Default shall have occurred and be
continuing.

“Permitted Asset Sale” means

(i)        a transaction or series of related transactions for which the
Borrower or the Restricted Subsidiaries receive aggregate consideration of less
than $50.0 million;

(ii)        the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Borrower as permitted by Section 5.02(f)
and (h);

(iii)        any Restricted Payment made in accordance with the covenant
described under Section 5.02 (c) and (e);

 

29

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(iv)        sales or contributions of accounts receivable and related assets
pursuant to a Qualified Receivables Transaction made in accordance with the
covenant described under Section 5.02(b).

(v)        the disposition by the Borrower or any Restricted Subsidiary in the
ordinary course of business of (i) cash and Cash Equivalents, (ii) inventory and
other assets acquired and held for resale in the ordinary course of business,
(iii) damaged, worn out or obsolete assets or assets that, in the Borrower’s
reasonable judgment, are no longer used or useful in the business of the
Borrower or its Restricted Subsidiaries (in each case, including any
intellectual property), or (iv) rights granted to others pursuant to leases or
licenses, to the extent not materially interfering with the operations of the
Borrower or its Restricted Subsidiaries;

(vi)        the sale or discount of accounts receivable in connection with the
compromise or collection thereof arising in the ordinary course of business or
in bankruptcy or in a similar proceeding;

(vii)        to the extent constituting an Asset Sale, the granting of a Lien
otherwise permitted in accordance with this Agreement;

(viii)        the licensing of patents, trademarks, know-how or any other
intellectual property to third Persons in the ordinary course of business
consistent with past practice; provided that such licensing does not materially
interfere with the business of the Borrower or any of its Restricted
Subsidiaries;

(ix)        to the extent allowable under Section 1031 of the Internal Revenue
Code of 1986, any exchange of like property (excluding any boot thereon);

(x)        the unwinding of any Hedge Agreements;

(xi)        any exchange of assets (including a combination of assets and Cash
Equivalents) for assets of comparable or greater market value or usefulness to
the business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

(xii)        foreclosure or any similar action with respect to any property or
other asset of the Borrower or any of the Restricted Subsidiaries;

(xiii)        any disposition of Capital Stock in, or Debt or other securities
of, an Unrestricted Subsidiary;

(xiv)        any swap of assets, or lease, assignment or sublease of any real or
personal property, in exchange for services (including in connection with any
outsourcing arrangements) of comparable or greater value or usefulness to the
business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

(xv)        any financing transaction with respect to property built or acquired
by the Borrower or any Restricted Subsidiary after the Closing Date, including
any Sale and Leaseback Transaction or asset securitization permitted by the
indenture;

(xvi)        any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind; or

 

30

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xvii)     any disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Borrower
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition.

“Permitted Encumbrances” means (a) with respect to real property, covenants,
conditions, easements, rights of way, restrictions, encroachments, encumbrances
and other imperfections, defects or irregularities in title, in each case which
were not incurred in connection with and do not secure Debt for borrowed money
and do not or will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Restricted Subsidiaries or
with the use of such real property for its intended use and (b) zoning
restrictions, easements, trackage rights, leases (other than Capitalized
Leases), subleases, licenses, special assessments, rights of way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which were not incurred in connection with and do not secure
Debt for borrowed money, individually or in the aggregate, and which do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of Borrower or any of its
Restricted Subsidiaries or with the use of such real property for its intended
use.

“Permitted Lien” means

(xviii)     liens in favor of the Administrative Agent and/or the Collateral
Agent for the benefit of the Secured Parties and the other parties intended to
share the benefits of the Collateral granted pursuant to any of the Loan
Documents;

(xix)     liens for Taxes and other obligations or requirements owing to or
imposed by Governmental Authorities existing or having priority, as applicable,
by operation of law which in either case (A) are not yet overdue or (B) are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which appropriate reserves in accordance with GAAP
have been made;

(xx)     statutory liens of banks and other financial institutions (and rights
of set-off),

(xxi)     statutory liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other liens imposed by law (other than
any such lien imposed pursuant to Internal Revenue Code Section 430(k) or by
ERISA), in each case incurred in the ordinary course of business (A) for amounts
not yet overdue or (B) for amounts that are overdue and that (in the case of any
such amounts overdue for a period in excess of ten days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(xxii)     liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security;

(xxiii)     liens, pledges and deposits to secure the performance of tenders,
statutory obligations, performance and completion bonds, surety bonds, appeal
bonds, bids, leases, licenses, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations;

 

31

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xxiv)     easements, rights-of-way, zoning restrictions, licenses,
encroachments, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business, in each case that were
not incurred in connection with and do not secure Debt and do not materially and
adversely affect the use of the property encumbered thereby for its intended
purposes;

(xxv)     (A) any interest or title of a lessor or sublessor under any lease or
sublease by the Borrower or any Restricted Subsidiary of the Borrower and
(B) any leases or subleases by the Borrower or any Restricted Subsidiary of the
Borrower to another Person(s) in the ordinary course of business which do not
materially and adversely affect the use of the property encumbered thereby for
its intended purposes;

(xxvi)     liens solely on any cash earnest money deposits made by the Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition or
another Investment permitted hereunder;

(xxvii)     the filing of precautionary UCC financing statements relating to
leases entered into in the ordinary course of business and the filing of UCC
financing statements by bailees and consignees in the ordinary course of
business;

(xxviii)     liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(xxix)     leases and subleases or licenses and sublicenses of patents,
trademarks and other intellectual property rights granted by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of the
Borrower or such Restricted Subsidiary;

(xxx)     liens arising out of judgments not constituting an Event of Default
hereunder;

(xxxi)   liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the proceeds and products thereof; and

(xxxii)   any right of first refusal or first offer, redemption right, or option
or similar right in respect of any Capital Stock owned by the Borrower or any
Restricted Subsidiary of the Borrower with respect to any joint venture or other
Investment, in favor of any co-venturer or other holder of Capital Stock in such
investment;

(xxxiii) Liens on property at the time such Person or any of its Subsidiaries
acquires the property and not incurred in connection with or in contemplation
thereof, including any acquisition by means of a merger or consolidation with or
into such Person or a Subsidiary of such Person; provided, however and that the
Liens may not extend to any other property owned by such Person or any of its
Restricted Subsidiaries (and assets and property affixed or appurtenant
thereto).

(xxxiv)  Permitted Encumbrances.

“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or

 

32

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Debt so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of the Debt being modified, refinanced, refunded,
renewed or extended, (c) if the Debt being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Debt being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) the
terms and conditions (including, if applicable, as to Collateral) of any such
modified, refinanced, refunded, renewed or extended Debt are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Debt being modified, refinanced, refunded, renewed or extended, (e) no
modified, refinanced, refunded, renewed or extended Debt shall have different
obligors, or greater guarantees or security than the Debt subject to such
modification, refinancing, refunding, renewal or extension and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“Platform” has the meaning specified in Section 9.02(b).

“Preferred Interests” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

“Pro Forma Transaction” means (a) any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt, (b) any sale, lease, transfer or
other disposition made in accordance with Section 5.02(f) hereof, (c) any
Investment permitted hereunder and (d) any permitted incurrence or repayment of
Debt hereunder.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or Section 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or Section 6.01, the amount of such Facility
or Facilities as in effect immediately prior to such termination).

“Projections” has the meaning specified in Section 5.03(d).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and

 

33

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Restricted Subsidiaries
pursuant to which the Company or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers to (1) a Receivables Entity (in the case of a
transfer by the Company or any of its Restricted Subsidiaries) or (2) any other
Person (in the case of a transfer by a Receivables Entity), or transfers an
undivided interest in or grants a security interest in, any Receivables Assets
(whether now existing or arising in the future) of the Company or any of its
Restricted Subsidiaries.

“Receivables Assets” means any accounts receivable and any assets related
thereto, including, without limitation, all collateral securing such accounts
receivable and assets and all contracts and contract rights, and all guarantees
or other supporting obligations (within the meaning of the New York Uniform
Commercial Code Section 9-102(a)(77)) (including Obligations under Hedging
Agreements), in respect of such accounts receivable and assets and all proceeds
of the foregoing and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving Receivables Assets.

“Receivables Entity” means a Subsidiary of the Company (or another Person formed
for the purposes of engaging in a Qualified Receivables Transaction in which the
Company or any of its Restricted Subsidiaries makes an Investment and to which
the Company or any of its Restricted Subsidiaries transfers Receivables Assets)
which engages in no activities other than in connection with the financing of
Receivables Assets of the Company or its Restricted Subsidiaries, and any
business or activities incidental or related to such financing, and which is
designated by the Board of Directors of the Company or of such other Person (as
provided below) to be a Receivables Entity (a) no portion of the Debt or any
other Obligations (contingent or otherwise) of which (1) is guaranteed by the
Company or any Subsidiary of the Company (excluding guarantees of Obligations
(other than the principal of, and interest on, Debt) pursuant to Standard
Receivables Undertakings), (2) is recourse to or obligates the Company or any
Subsidiary of the Company in any way other than pursuant to Standard Receivables
Undertakings or (3) subjects any property or asset of the Company or any
Subsidiary of the Company (other than Receivables Assets and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof other than
pursuant to Standard Receivables Undertakings, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding (other than on terms which the Company reasonably
believes to be no less favorable to the Company or such Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Company) other than fees payable in the ordinary course of business in
connection with servicing Receivables Assets, and (c) with which neither the
Company nor any Subsidiary of the Company has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Qualified Receivables Transaction to repurchase
Receivables Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a Receivables Asset or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

 

34

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries constituting Collateral.

“Refinancing Amendment” has the meaning specified in Section 2.20.

“Refinancing Debt” has the meaning specified in Section 2.20.

“Refinancing Facilities” has the meaning specified in Section 2.20.

“Refinancing Facility Closing Date” has the meaning specified in Section 2.20.

“Refinancing Lender” has the meaning specified in Section 2.20.

“Refinancing Notes” has the meaning specified in Section 2.20.

“Refinancing Revolving Facility” has the meaning specified in Section 2.20.

“Refinancing Term Facility” has the meaning specified in Section 2.20.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time as in effect and all official rulings and
interpretations thereunder or thereof.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Advances pursuant to Section 2.06(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event” shall mean any Asset Sale permitted under
Section 5.02(f)(iv) or Section 5.02(f)(xi) or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing or would result therefrom and that the Borrower (directly or
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of a Reinvestment Event to acquire or repair
assets (in the case of any Asset Sale pursuant to Section 5.02(f)(iv) or
Section 5.02(f)(xi)) or long-term assets (in the case of any Recovery Event), in
each case useful in its business.

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Subsidiaries or to reimburse the cost of any of
the foregoing incurred on or after the date on which the Asset Sale giving rise
to such proceeds was contractually committed.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the later of (x) the date occurring twelve months
after such Reinvestment Event and (y) solely in the case of an Asset Sale, the
date occurring 180 days following the date on which the Borrower

 

35

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

entered into a binding commitment to reinvest such Net Cash Proceeds (provided
that such commitment to reinvest shall have been made no later than twelve
months after such Reinvestment Event) and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Subsidiaries with all or any portion of the
relevant Reinvestment Deferred Amount.

“Required Lenders” means, at any time, Lenders or an Affiliated Lender owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time, (b) the aggregate L/C
Obligations at such time, (c) the aggregate Unused Revolving Credit Commitment
at such time and (d) the aggregate Unused Term Commitment at such time;
provided, however, that if any Lender shall be a Defaulting Lender or an
Affiliated Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit issued by such Lender and outstanding at such time,
(C) the Unused Revolving Credit Commitment of such Lender at such time and
(D) the Unused Term Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments).

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders or an
Affiliated Lender owed or holding at least a majority in interest of the sum of
(a) the aggregate principal amount of the Revolving Credit Advances outstanding
at such time, (b) the aggregate L/C Obligations at such time, and (c) the
aggregate Unused Revolving Credit Commitment at such time; provided, however,
that if any Revolving Credit Lender shall be a Defaulting Lender or an
Affiliated Lender at such time, there shall be excluded from the determination
of Required Revolving Lenders at such time (A) the aggregate principal amount of
the Revolving Credit Advances owing to such Revolving Credit Lender (in its
capacity as a Revolving Credit Lender) and outstanding at such time, (B) such
Lender’s Pro Rata Share of the aggregate Available Amount of all Letters of
Credit issued by such Lender and outstanding at such time, and (C) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments).

“Required Term Lenders” means, at any time, the Term Lenders or an Affiliated
Lender owed or holding at least a majority in interest of the sum of (a) the
aggregate principal amount of the Term Advances outstanding at such time, and
(b) the aggregate Unused Term Commitment at such time; provided, however, that
if any Term Lender, prior to funding its Term Advances, shall be a Defaulting
Lender or an Affiliated Lender at such time, there shall be excluded from the
determination of Required Term Lenders at such time (A) the aggregate principal
amount of the Term Advances owing to such Term Lender (in its capacity as a Term
Lender) and outstanding at such time, and (B) the Unused Term Commitment of such
Term Lender at such time.

“Repurchased Term Advances” has the meaning set forth in Section 9.07.

“Responsible Officer” means the chief executive officer, president, chief
financial officer secretary or assistant secretary or treasurer or assistant
treasurer of a Loan Party. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Loan

 

36

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” has the meaning set forth under Section 5.02(c).

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated by the Board of Directors of the Borrower, by a resolution of the
Board of Directors of the Borrower delivered to the Administrative Agent, as an
Unrestricted Subsidiary pursuant to and in compliance with the covenant
described under Section 5.01(l). Any such designation may be revoked by a
resolution of the Board of Directors of the Borrower delivered to the
Administrative Agent, subject to the provisions of such covenant.

“Restricting Information” has the meaning set forth in Section 9.09(c).

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 and shall include any Incremental
Revolving Facility as described in Section 2.18.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Termination Date” means the earliest to occur of
(i) the Maturity Date for the Revolving Credit Facility and (ii) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Royal Bank” has the meaning specified in the preamble hereto.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced on the security of such property.

“Sanctioned Country” shall mean any country, region or territory that is, or
whose government is, the subject of Sanctions Laws and Regulations broadly
prohibiting dealings with such government, country, region or territory.

 

37

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Sanctions Laws and Regulations” means (a) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Patriot Act,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et
seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including 31 C.F.R.,
Subtitle B, Chapter V, as amended) or any other law or executive order relating
thereto administered by the U.S. Department of Treasury Office of Foreign Assets
Control, and any similar law, regulation, or executive order enacted in the
United States after the date of this Agreement, (b) any governmental rule now or
hereafter enacted by any other relevant authority to whose laws the Loan Parties
are subject to monitor, deter or otherwise prevent terrorism or the funding or
support of terrorism and (c) any sanctions or requirements imposed under similar
laws or regulations enacted by the United Nations Security Council, the European
Union or the United Kingdom that apply to any Loan Party.

“Sanctions List” means (a) any blocked persons list, designated nationals list,
denied persons list, debarred party list, or other list of Persons with whom
United States Persons may not conduct business, including any list published and
maintained by the Office of Foreign Assets Control of the United States
Department of Treasury, the United States Department of Commerce, or the United
States Department of State and (b) any list of Persons subject to general trade,
economic or financial restrictions, sanctions or embargoes imposed, administered
or enforced from time to time by the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom that apply to
any Loan Party.

“Screen Rate” has the meaning specified in the definition of Eurodollar Rate.

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Hedge Agreement (or portion of exposure
under any Hedge Agreement) not prohibited by the terms of this Agreement that is
entered into by and between (a) any Loan Party and any Hedge Bank or (b) any
Specified Hedge Agreement Subsidiary and any Hedge Bank, in each case (i) solely
to the extent that the obligations in respect of such Hedge Agreement (or
portion of exposure) are not cash collateralized or otherwise secured (other
than pursuant to the Collateral Documents) and (ii) including, for the avoidance
of doubt, any Hedge Agreement between a Loan Party or a Specified Hedge
Agreement Subsidiary and any Hedge Bank that was entered into prior to the
Closing Date and remains in effect as of the Closing Date. Excluded Swap
Obligations shall not constitute obligations in respect of Secured Hedge
Agreements.

“Secured Obligation” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, each Agent, the Lender Parties, the Hedge
Banks, Cash Management Banks and the Affiliates of Lender Parties party to the
Credit Card Program.

“Security Agreement” means that certain Revolving Facility Security Agreement
dated as of June 9, 2016 (as amended by Amendment No. 1, and as further amended,
supplemented, amended and restated or otherwise modified from time to time) from
Dana Incorporated (formerly Dana Holding Corporation) and the other grantors
party thereto from time to time to CITI, as Collateral Agent.

 

38

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Senior Notes” means (a) $425,000,000 aggregate principal amount of 5.500%
Senior Notes issued by Dana Incorporated due 2024, (b) $375,000,000 aggregate
principal amount of 6.500% Senior Notes issued by Dana Financing Luxembourg
S.á.r.l. due 2026, (c) the 2021 Senior Notes, (d) $300,000,000 aggregate
principal amount of 6.000% Senior Notes issued by Dana Incorporated due 2023 and
(e) the 2025 Senior Notes.

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt on such day to (b) Consolidated
EBITDA for the most recently ended four fiscal quarter period for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c); provided that the Senior Secured Net
Leverage Ratio shall be calculated on a pro forma basis.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained within any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, in the
case of each of the foregoing, as determined in accordance with under applicable
bankruptcy, insolvency or similar laws. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 9.07(k).

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

“Special Flood Hazard Property” means any Mortgaged Property that on the
relevant date of determination includes a Building (or a Building in the course
of construction) and, as shown on a Flood Hazard Determination, such Building
(or Building in the course of construction) is located in a Special Flood Hazard
Area.

“Specified Hedge Agreement Subsidiaries” means, collectively, Dana Financial
Services Switzerland GmbH and Dana Financing Luxembourg S.á.r.l.

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Borrower or any Restricted Subsidiary of the
Borrower which are customary in a Qualified Receivables Transaction, including,
without limitation, those relating to the servicing of the assets of a
Receivables Entity, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Receivables Undertaking.

 

39

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Subordinated Debt” means Debt that is (a) subordinated to the Obligations under
the Loan Documents or (b) required to be subordinated to the Obligations under
the Loan Documents; provided that: (i) such Subordinated Debt shall have a term
to maturity no earlier than the date that is six months after the scheduled
maturity date under this Agreement; (ii) no Subordinated Debt shall permit or
require scheduled amortization payments or mandatory prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the scheduled
maturity date under this Agreement; (iii) Obligations under any Subordinated
Debt shall be subordinated in right of payment to the prior payment in full in
cash of all Obligations under the Loan Documents, including any Obligations
incurred, created, assumed or guaranteed after the date hereof (subject to any
limitation contained in such Subordinated Debt) on terms not less favorable to
the Lenders than subordination provisions customarily contained in high-yield
debt securities for issuers of similar creditworthiness; (v) no Loan Party shall
be permitted to make a payment in respect of any Subordinated Debt so long as an
Event of Default has occurred or is continuing, or would result therefrom;
(vi) no Subordinated Debt shall contain covenants, defaults, remedy provisions
or provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase other than those that, taken as a whole, are consistent with
those customarily found in high-yield financings for issuers of similar
creditworthiness; (vii) Subordinated Debt shall be unsecured; and (viii) after
giving effect to the incurrence of such Subordinated Debt, , the Borrower shall
be in pro forma compliance with the Financial Covenant.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Supplemental Collateral Agent” has the meaning specified in Section 7.02.

“Surviving Debt” means the Debt of the Borrower and its Subsidiaries set forth
on Schedule 1.01(b).

“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swing Line Advance” means an advance made by (a) the Swing Line Lender pursuant
to Section 2.01(d) or (c) any Revolving Credit Lender pursuant to
Section 2.02(c).

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender pursuant to Section 2.01(d) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the amount
set forth opposite its name on Schedule I hereto under the caption “Swing Line
Commitment” or, if the Swing Line Lender has entered into an Assignment and
Acceptance, set forth for the Swing Line Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as the Swing Line

 

40

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Lender’s “Swing Line Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Lender’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Lender” means the banks listed on the signature pages hereof as a
“Swing Line Lender” and any Eligible Assignee to which the Swing Line Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Lender and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Swing Line Lender or Eligible Assignee, as the case may be,
shall have a Swing Line Commitment.

“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” has the meaning specified in Section 2.12(a).

“Term Advance” has the meaning specified in Section 2.01(b).

“Term Commitment” means, with respect to any Lender at any time, the amount set
forth for such time opposite such Lender’s name on Schedule I hereto under the
caption “Term Commitment” or, if such Lender has entered into one or more
Assignments and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05 and shall include any Incremental Term Facility as described in
Section 2.18.

“Term Facility” means, at any time, the aggregate amount of the Lenders’ Term
Commitments at such time.

“Term Facility Commitment Termination Date” means the earliest to occur of
(i) September 30, 2017 and (ii) the date of termination in whole of the Term
Commitments pursuant to Section 2.05 or 6.01.

“Term Lender” means any Lender that has a Term Commitment.

“Tooling Program” means any program whereby tooling equipment is purchased or
progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower required to be provided pursuant to Section 5.03, calculated on a pro
forma basis to give effect to any acquisition or disposition of companies,
divisions, lines of businesses or operations by the Borrower and its Restricted
Subsidiaries subsequent to such date and on or prior to the date of
determination.

“Total Foreign Assets” means the total assets of the Foreign Subsidiaries, as
shown on the most recent balance sheet, calculated on a pro forma basis to give
effect to any acquisition or

 

41

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

disposition of companies, divisions, lines of businesses or operations by the
Foreign Subsidiaries subsequent to such date and on or prior to the date of
determination.

“Total Net Leverage Ratio” means as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c); provided that the Total Net Leverage Ratio shall be calculated on a pro
forma basis.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, and the borrowings hereunder on the Closing Date and
application of the proceeds as contemplated hereby and thereby and (b) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UBS” has the meaning specified in the preamble hereto.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unreimbursed Amount” means, in respect of any Letter of Credit, the amount of
any drawing paid by an Issuing Bank under such Letter of Credit that has not
been reimbursed by the Borrower.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.01(l) subsequent to
the date hereof and any Subsidiary of an Unrestricted Subsidiary, in each case
until such Unrestricted Subsidiary becomes a Restricted Subsidiary pursuant to
Section 5.01(l). On the Closing Date there are no Unrestricted Subsidiaries.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time, and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Lender pursuant to Section 2.01(d) at any
time.

“Unused Term Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Term Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Term Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

42

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Internal Revenue Code Section 7701(a)(30).

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03     Accounting Terms and Financial Determinations.

(a)        All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in effect
from time to time (“GAAP”); provided, however, that if the Borrower notifies the
Administrative Agent and the Lenders that the Borrower wishes to amend any
covenant in Article V or other financial condition or definition of this
Agreement to eliminate the effect of any change in GAAP that occurs after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article V for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower, the Administrative Agent and
the Required Lenders, the Borrower, the Administrative Agent and the Lenders
agreeing to enter into negotiations to amend any such covenant immediately upon
receipt from any party entitled to send such notice.

(b)        All components of financial calculations made to determine compliance
with Article V shall be adjusted on a pro forma basis to include or exclude, as
the case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to Borrower at the
time of preparation of such calculations (including adjustments to reflect
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from any relevant pro forma event).

(c)        Any financial statements or other financial information required to
be provided hereunder (including any comparison financial information to any
prior period) for the Borrower or any of its Subsidiaries that includes or
references financial information for any period prior to the Closing Date,
shall, unless the context clearly requires otherwise, be deemed a reference to
the Borrower and its Subsidiaries for the applicable period.

(d)        Notwithstanding anything to the contrary herein, with respect to any
amounts incurred in reliance on clause (x) of Section 2.18(a) (any such amounts,
the “Fixed Incremental Amount”) substantially concurrently with any amounts
incurred in reliance on clause (y) of Section 2.18(a) (any such amounts, the
“Incurrence-Based Incremental Amount”), it is understood and agreed

 

43

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

that the Fixed Incremental Amount shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amount.

Section 1.04     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01     The Advances. (a) The Revolving Credit Advances. Each Revolving
Credit Lender severally agrees, on the terms and conditions hereinafter set
forth, to make advances (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the Closing Date
until the Revolving Credit Facility Termination Date (i) in an amount for each
such Advance not to exceed such Revolving Credit Lender’s Unused Revolving
Credit Commitment at such time and (ii) in an aggregate amount for all such
Advances not to exceed such Lender’s ratable portion (based on the aggregate
amount of the Unused Revolving Credit Commitments at such time) of the aggregate
Revolving Credit Commitments at such time; provided that the sum of (x) the
aggregate principal amount of all Revolving Credit Advances, Swing Line Advances
and Letter of Credit Advances outstanding at such time plus (y) the aggregate
Available Amount of all Letters of Credit outstanding at such time shall not
exceed the aggregate Revolving Credit Commitments at any time.

(b)        The Term Advances.   Each Term Lender severally and not jointly with
the other Term Lenders agrees, on the terms and conditions hereinafter set
forth, to make an advance (each, a “Term Advance”) to the Borrower on any
Business Day during the period from the Amendment No. 1 Effective Date until the
Term Facility Commitment Termination Date (subject to Section 3.02) in an amount
not to exceed such Term Lender’s Unused Term Commitment at such time.

(c)        Borrowings.   Each Borrowing shall be in a principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or Letter of Credit Advances) and shall consist
of Advances made simultaneously by the Lenders under the applicable Facility
ratably according to the Lenders’ Commitments under such Facility. Within the
limits of each

 

44

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under Section 2.01(a), prepay pursuant to Section 2.06, and
reborrow under Section 2.01(a).

(d)        The Swing Line Advances. The Swing Line Lender severally agrees on
the terms and conditions hereinafter set forth to make, in its sole discretion,
Swing Line Advances to the Borrower from time to time on any Business Day during
the period from the Closing Date until the Revolving Credit Facility Termination
Date in an aggregate amount owing to the Swing Line Lender not to exceed at any
time outstanding the lesser of (i) the Swing Line Facility at such time and
(ii) the Swing Line Lender’s Swing Line Commitment at such time; provided,
however, that no Swing Line Borrowing shall exceed the aggregate of the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time;
provided, further, that the Swing Line Lender shall not be obligated to make any
Swing Line Advance. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $500,000 or an integral multiple of
$100,000 in excess thereof. Within the limits of the Swing Line Facility and
within the limits referred to in the first sentence of this subsection (c), the
Borrower may borrow under this Section 2.01(d), repay pursuant to
Section 2.04(c) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(d). Immediately upon the making of a Swing Line Advance, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the principal amount of such Swing Line
Advance.

Section 2.02     Making the Advances.     (a)     Except as otherwise provided
in Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or on the Business Day of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or electronic mail, in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) the Facility under which
such Borrowing is to be made, (iii) Type of Advances comprising such Borrowing,
(iv) aggregate amount of such Borrowing and (v) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account or
such other account as the Borrower shall request; provided, however, that, in
the case of Revolving Credit Advances, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date.

(b)        (i) Each Swing Line Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on the date of the proposed Swing
Line Borrowing, by the Borrower to the Swing Line Lender and the Administrative
Agent. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing

 

45

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

and (iii) maturity of such Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Borrowing). The Swing Line Lender
will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account or such other account as the Borrower shall request.

(ii)      The Swing Line Lender may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf) that
each Revolving Credit Lender make a Base Rate Advance in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Advances then outstanding.
Such request shall be deemed to be a Notice of Borrowing for purposes hereof and
shall be made in accordance with the provisions of Section 2.02(a) without
regard solely to the minimum amounts specified therein but subject to the
satisfaction of the conditions set forth in Section 3.02 (except that the
Borrower shall not be deemed to have made any representations and warranties).
The Swing Line Lender shall furnish the Borrower with a copy of the Notice of
Borrowing promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Notice of Borrowing available for the account of
its Applicable Lending Office to the Administrative Agent for the account of
such Swing Line Lender, by deposit to the Administrative Agent’s Account, in
same date funds, not later than 3:00 P.M. on the day specified in such Notice of
Borrowing.

(iii)      If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Lender as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by such Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv)      If and to the extent that any Revolving Credit Lender shall not have
made the amount of its Pro Rata Share of such Swing Line Advance available to
the Administrative Agent in accordance with the provisions of
Section 2.02(b)(ii), such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Notice of Borrowing
delivered by such Swing Line Lender until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

(v)      Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in a Swing Line Advance
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

 

46

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Advances may not be
outstanding as part of more than 15 separate Borrowings.

(d)        Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(e)        Unless the Administrative Agent shall have received notice from any
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.

(f)        The failure of any Lender to make the Advance to be made by it shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Advance or make available on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by it.

Section 2.03    Issuance of and Drawings and Reimbursement Under Letters of
Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Loan Parties set
forth herein and in the other Loan Documents and in reliance upon the agreements
of the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
any of its Restricted Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drafts
and other demands for payment under a Letter of Credit that comply with the
terms of such Letter of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or any
of its Subsidiaries; provided that the Issuing Banks shall not be obligated to
issue any Letter of

 

47

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such issuance, (x) the Available Amount for all Letters of
Credit issued by such Issuing Bank would exceed the lesser of the Letter of
Credit Sublimit at such time and such Issuing Bank’s Letter of Credit Commitment
at such time, (y) the Available Amount of such Letter of Credit would exceed the
Unused Revolving Credit Commitment or (z) the sum of (1) the aggregate principal
amount of all Revolving Credit Advances plus Swing Line Advances and Letter of
Credit Advances outstanding at such time plus (2) the aggregate Available Amount
of all Letters of Credit outstanding at such time exceed the aggregate Revolving
Credit Commitments at such time. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
issued for the account of the Borrower or its Subsidiaries shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii)        No Issuing Bank shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which such Issuing Bank
in good faith deems material to it; (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date, unless such
Issuing Bank has approved such expiry date; (C) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank; or (D) such
Letter of Credit is in an initial amount less than $100,000 (unless such Issuing
Bank agrees otherwise), or is to be denominated in a currency other than U.S.
dollars.

(iii)        No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(b)        Procedures for Issuance and Amendment of Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable Issuing Bank (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower or such Restricted Subsidiary for whose account such Letter of Credit
is to be issued. Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as such Issuing Bank may
agree in writing in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be

 

48

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Issuing Bank may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably require.

(ii)        Promptly following receipt by the applicable Issuing Bank of written
confirmation from the Administrative Agent that the requested issuance or
amendment of a Letter of Credit is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the applicable Restricted Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit (or an amendment increasing the face amount thereof), each
Lender shall be deemed to purchase, and hereby absolutely, irrevocably and
unconditionally purchases, from such Issuing Bank a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

(iii)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof. Following any
payment by the applicable Issuing Bank under a Letter of Credit (each date of
such a payment, an “Honor Date”), the Borrower shall reimburse such Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing (together with interest thereon at the rate set forth in Section 2.07
for Revolving Credit Advances bearing interest at the Base Rate), such
reimbursement to be made not later than 11:00 a.m. on the Honor Date or the
earliest succeeding Business Day on which the Borrower receives notice of such
payment; provided that if such notice is received later than 10:00 a.m. on such
date of receipt, the reimbursement shall be due not later than 11:00 a.m. on the
Business Day immediately succeeding the Business Day of receipt thereof. If the
Borrower fails to so reimburse the applicable Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Revolving Credit
Lender’s Pro Rata Share thereof. If the Borrower fails to so reimburse the
applicable Issuing Bank by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the Unreimbursed Amount,
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.01 for the
principal amount of Borrowings, but subject to the amount of the Unused
Revolving Credit Commitments and the conditions set forth in Section 3.02 (other
than the delivery of a Notice of Borrowing). Any notice given by an Issuing Bank
or the Administrative

 

49

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)        Each Revolving Credit Lender (including a Revolving Credit Lender
acting as Issuing Bank) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Letter of Credit
Advance to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank.

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Bank a Letter of Credit Advance in the
amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Advance shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Bank pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Advance and shall constitute a
Letter of Credit Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.

(iv)        Until each Revolving Credit Lender funds its Revolving Credit
Advance or Letter of Credit Advance pursuant to this Section 2.03(c) to
reimburse the applicable Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Pro Rata Share of
such amount shall be solely for the account of such Issuing Bank.

(v)        Each Revolving Credit Lender’s obligation hereunder to fund its
participation in respect of Letters of Credit (including by making Letter of
Credit Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit), as contemplated by this Section 2.03, shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against such Issuing Bank, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under any Letter of Credit, together with interest as provided herein.

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in this
Section 2.03(c), such Issuing Bank shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the such
Issuing Bank at a rate per annum

 

50

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

equal to the Federal Funds Rate from time to time in effect. A certificate of
the applicable Issuing Bank submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

(i)        At any time after any Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the applicable Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is required to be
returned under any circumstances (including pursuant to any settlement entered
into by such Issuing Bank in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of such Issuing Bank its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e)        Obligations Absolute.  The obligation of the Borrower to reimburse
any Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Advance shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)        the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any actual or purported
beneficiary or transferee of such Letter of Credit (or any Person for whom any
such actual or purported beneficiary or transferee may be acting), such Issuing
Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by such Issuing Bank under such
Letter of Credit to any Person

 

51

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given to the
applicable Issuing Bank within one Business Day after the Borrower’s receipt of
a copy of the applicable Letter of Credit or amendment.

(f)        Role of Issuing Bank. Each Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Issuing Banks, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any actual or
purported beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against any actual or purported beneficiary or transferee at law or under any
other agreement. None of the Issuing Banks, any Agent-Related Person, nor any of
the respective correspondents, participants or assignees of any Issuing Bank,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an Issuing Bank, any related Agent-Related Person, any of their respective
correspondents, participants or assignees of such Issuing Bank or any
Agent-Related Person, and they may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, punitive,
special, or exemplary, damages suffered by the Borrower which a court of
competent jurisdiction determines in a final, non-appealable judgment were
caused by such Issuing Bank’s, any such Agent-Related Person’s, or any of such
respective correspondents, participants or assignees of such Issuing Bank or of
any Agent-Related Person’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft or other demand for
payment or certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable Issuing Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

52

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(g)        Cash Collateral.  Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to 105% of such Outstanding Amount determined as
of the Letter of Credit Expiration Date). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Banks and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Banks (which documents are hereby consented
to by the Revolving Credit Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash collateral shall be maintained in the L/C
Cash Collateral Account.

(h)        Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the International Standby Practices 1998, ICC Publication
No. 590, published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit.

(i)        Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(j)        Issuing Banks.  Until such time as any financial institution that is
an Issuing Bank on the date hereof shall become a Revolving Credit Lender
hereunder, such Issuing Bank shall have no obligations under the Loan Documents
other than with respect to Existing Letters of Credit issued by such Issuing
Bank.

Section 2.04    Repayment of Advances.    (a)    Revolving Credit Advances.
  The Borrower shall repay to the Administrative Agent for the ratable account
of the Revolving Credit Lenders on the Revolving Credit Facility Termination
Date the aggregate outstanding principal amount of the Revolving Credit Advances
then outstanding.

(b)        Repayment of the Term Advances.    The Borrower shall repay the Term
Advances to the Administrative Agent for the ratable account of the Term Lenders
commencing on September 30, 2018 to and including June 30, 2022 in equal
quarterly amounts on the last day of each Fiscal Quarter of 1.5625% of the
initial aggregate principal amount of the Term Advances (to be adjusted to
reflect any payments made pursuant to Section 2.06); provided, that the Borrower
shall pay on the Maturity Date for the Term Facility an amount equal to the
aggregate principal amount of the Term Advances outstanding on such date.

(c)        Swing Line Advances.  The Borrower shall repay to the Administrative
Agent for the account of the Swing Line Lender and each other Revolving Credit
Lender that has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Revolving Credit Facility Termination Date.

 

53

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d)        Letter of Credit Advances.  The Borrower shall repay to the
Administrative Agent for the account of the Issuing Banks and each Revolving
Credit Lender that has made a Letter of Credit Advance the outstanding principal
amount of each Letter of Credit Advance made by each of them on the earlier of
(i) the date of demand therefor and (ii) the Revolving Credit Facility
Termination Date.

Section 2.05        Termination or Reduction of
Commitments.    (a)    Optional.    The Borrower may, upon at least two Business
Days’ notice to the Administrative Agent, terminate in whole or reduce in part
the unused portions of the Swing Line Facility, the Letter of Credit Sublimit,
the Unused Revolving Credit Commitments and/or the Unused Term Commitments;
provided, however, that each partial reduction shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

(b)        Mandatory.

(i)        The Term Commitments shall be automatically and permanently reduced
and terminated (i) on September 30, 2017, by the amount, if any, by which the
aggregate Term Commitments exceed the Term Advances outstanding on such date
(after giving effect to any Borrowing on such date) and (ii) upon the making of
the Term Advances pursuant to Section 2.01, by the amount, if any, by which the
aggregate Term Commitments exceed the Term Advances outstanding following the
making of such Advances.

(ii)        The Letter of Credit Sublimit shall be automatically and permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Sublimit exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.

(iii)        The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

(c)        Application of Commitment Reductions. Upon each reduction of the
applicable Facility pursuant to this Section 2.05, the Commitment of each of the
Revolving Credit Lenders or Term Lenders, as the case may be, shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Facility is reduced
in accordance with the Lenders’ respective Commitments under such Facility.

Section 2.06     Prepayments.    (a)  Optional.   The Borrower may, upon at
least one Business Day’s notice to the Administrative Agent received not later
than 11:00 A.M. (New York, New York time) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of Advances,
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate outstanding principal amount of any Advance and (ii) that no
prepayment of Eurodollar Advance shall be permitted pursuant to this
Section 2.06 other than on the last day of the Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
required by Section 9.04(c) if the applicable Lender has provided the Borrower
with adequate notice of the amount of the same. Each prepayment of the Term
Advances pursuant to this Section 2.06(a) shall be applied to the scheduled
amortization payments under the Term Facility as directed by the Borrower.

 

54

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b)        Mandatory.

(i)        If at any time any Loan Party or any of its Subsidiaries shall
receive Net Cash Proceeds from (x) any Asset Sale or (y) any Recovery Event and,
unless and to the extent that a Reinvestment Notice shall be delivered in
respect thereof, the Borrower shall, within five Business Days after the date of
the receipt of such Net Cash Proceeds by such Loan Party or any of its
Subsidiaries prepay an aggregate principal amount of outstanding Term Advances
equal to 100% of such Net Cash Proceeds; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Advances.

(ii)        If at any time any Loan Party or any of its Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of any Debt (other
than any Debt permitted under Section 5.02(b)), the Borrower shall, within one
Business Day after the date of receipt of such Net Cash Proceeds by such Loan
Party or any of its Subsidiaries, prepay the Term Advances in an amount equal to
100% of such Net Cash Proceeds.

(iii)        The Borrower shall, on each Business Day, if applicable, prepay
(with no corresponding commitment reduction) an aggregate principal amount of
the Revolving Credit Advances comprising part of the same Borrowings,
Unreimbursed Amounts, the Letter of Credit Advances and the Swing Line Advances
(and/or deposit cash collateral in respect of Letters of Credit then
outstanding) in an amount equal to the amount by which (A) the sum of (x) the
aggregate principal amount of the Revolving Credit Advances, Unreimbursed
Amounts, the Letter of Credit Advances and the Swing Line Advances then
outstanding plus (y) the aggregate Available Amount of all Letters of Credit
then outstanding exceeds (B) the aggregate Revolving Credit Commitments.

(iv)        The Borrower shall, on each Business Day, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the aggregate amount on deposit in such L/C Cash Collateral Account to
equal the amount by which the aggregate Available Amount of all Letters of
Credit then outstanding exceeds the Letter of Credit Sublimit on such Business
Day.

(v)        Prepayments of the Revolving Credit Facility made pursuant to
clause (iv) above shall be first applied to prepay Letter of Credit Advances
then outstanding, if any, until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied ratably to prepay Revolving Credit Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and fourth, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account. Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders, as
applicable.

(vi)        All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, and, if any such prepayment is made on a day other than on the last day
of the Interest Period applicable thereto, such prepayment shall be accompanied
by the payment of the amounts required by Section 9.04(c) if the applicable
Lender has provided the Borrower with adequate notice of the amount of the same.
Each prepayment of the outstanding Term Advances made under this

 

55

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 2.06(b) shall be applied pro rata to the remaining principal repayment
installments thereof.

(vii)        Notwithstanding anything in this Section 2.06(b) to the contrary,
to the extent that the Borrower has determined in good faith and has documented
in reasonable detail to the reasonable satisfaction of the Administrative Agent,
that any portion of a distribution to any Loan Party of any Net Cash Proceeds
pursuant to Section 2.06(b)(i) and (ii), in respect of Net Cash Proceeds of any
Foreign Subsidiary, would (i) result in material adverse tax consequences,
(ii) result in a material breach of any agreement governing Debt of such Foreign
Subsidiary permitted to exist or to be incurred by such Foreign Subsidiary under
the terms of this Agreement and/or (iii) be limited or prohibited under
applicable local law, the application of such Net Cash Proceeds to the
prepayment of the Term Facility pursuant to this Section 2.06(b) shall be
deferred on terms to be agreed between the Borrower and the Administrative
Agent; provided that in each case the relevant Loan Party and/or Subsidiaries of
such Loan Party shall take commercially reasonable steps (except to the extent
that any such steps result in material cost or tax to the Borrower or any of its
Subsidiaries) to minimize any such adverse tax consequences and/or to obtain any
exchange control clearance or other consents, permits, authorizations or
licenses which are required to enable such Net Cash Proceeds to be repatriated
or advanced to, and applied by, the relevant Loan Party in order to effect such
a prepayment.

Section 2.07 Interest.    (a)  Scheduled Interest. The Borrower shall pay
interest on each Revolving Credit Advance or Term Advance owing to each Lender
from the date of such Revolving Credit Advance or Term Advance, as the case may
be, until such principal amount shall be paid in full, at the following rates
per annum:

(i)        Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in effect from
time to time, payable quarterly in arrears on the first Business Day following
each Fiscal Quarter during such periods and upon repayment of such Advance.

(ii)        Eurodollar Rate Advances.   During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than 90 days, every
90 days from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

(b)        Default Interest.  The Borrower shall pay interest, (i) upon the
occurrence and during the continuance of an Event of Default under
Section 6.01(a) or (f) on overdue principal in respect of the Advances owing to
the Lenders, payable in arrears on the dates referred to in clause (a) above and
on demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a) and (ii) to
the fullest extent permitted by law, on the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum applicable to Base Rate
Advances.

 

56

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c)        Notice of Interest Rate.   Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), the Administrative Agent shall give
notice to the Borrower and each Lender of the interest rate determined by the
Administrative Agent for purposes of clause (a) above.

Section 2.08  Fees.   (a)  Commitment Fees. The Borrower shall pay to the
Administrative Agent a commitment fee (i) for the account of the Revolving
Credit Lenders, from the date hereof in the case of each Revolving Credit Lender
party to this Agreement on the Closing Date, from the Amendment No. 1 Effective
Date in the case of each other Revolving Credit Lender party to this Agreement
on the Amendment No. 1 Effective Date, and from the effective date specified in
the Assignment and Acceptance pursuant to which it became a Revolving Credit
Lender in the case of each other such Revolving Credit Lender until the
Revolving Credit Facility Termination Date, payable in quarterly in arrears on
the first Business Day following each Fiscal Quarter and on the Revolving Credit
Facility Termination Date, at the rate per annum on the average daily unused
portion of the Unused Revolving Credit Commitment of such Lender, equal to the
percentage set forth in the definition of “Applicable Margin” for commitment
fees for the relevant Total Net Leverage Ratio on such date, and (ii) for the
account of the Term Lenders, from the Amendment No. 1 Effective Date in the case
of each Term Lender party to this Agreement on the Amendment No. 1 Effective
Date, and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Term Lender in the case of each other such Term
Lender which becomes a Term Lender prior to the Term Facility Commitment
Termination Date, until the Term Facility Commitment Termination Date, payable
in quarterly in arrears on the first Business Day following each Fiscal Quarter
and on the Term Facility Commitment Termination Date, at the rate per annum on
the average daily unused portion of the Unused Term Commitment of such Lender,
equal to the percentage set forth in the definition of “Applicable Margin” for
commitment fees for the relevant Total Net Leverage Ratio on such date;

provided, however, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(b)        Letter of Credit Fees, Etc.

(i)        The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender a commission, payable quarterly in arrears on the
first Business Day of each Fiscal Quarter, on the earliest to occur of the full
drawing, expiration, termination or cancellation of any such Letter of Credit
and on the Revolving Credit Facility Termination Date, on such Revolving Credit
Lender’s Pro Rata Share of the average daily aggregate Available Amount during
such quarter of all Letters of Credit outstanding from time to time at a rate
per annum equal to the Applicable Margin for Eurodollar Rate Advances under the
Revolving Credit Facility.

(ii)        The Borrower shall pay to the Issuing Banks, for their own account,
(A) ratably, a fronting fee, payable quarterly in arrears on the first Business
Day following each Fiscal Quarter and on the Revolving Credit Facility
Termination Date, on the average daily Available Amount during such quarter of
all Letters of Credit, from the Closing Date until the Revolving Credit Facility
Termination Date, at the rate of 0.125% per annum and (B) the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Issuing Banks.

Section 2.09    Conversion of Advances.    (a)  Optional.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions

 

57

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

of Section 2.10, Convert all or any portion of the Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lenders in
accordance with their Commitments. Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

(b)        Mandatory.

(i)        On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.

(ii)        If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii)        Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

Section 2.10    Increased Costs, Etc.  (a)  If a Change in Law shall (i) result
in any increase in the cost to any Lender Party of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances or of agreeing to issue
or amend or of issuing, amending or maintaining or participating in Letters of
Credit or of agreeing to make or of making or maintaining Letter of Credit
Advances with respect to its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto) or (ii) subject any Lender Party or Agent to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost or
Taxes; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost or Taxes that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost or Taxes, submitted to the Borrower by such
Lender Party, shall be conclusive and binding for all purposes, absent manifest
error.

 

58

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b)        If any Lender Party determines that (i) compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) or (ii) a Change
in Law affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital or liquidity is increased
by or based upon the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder and other
commitments of such type or the issuance, amendment, maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender Party or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder or to the issuance,
amendment, maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c)        If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

(d)        Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

Section 2.11    Payments and Computations.

(a)        The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York, New York time)
on the day when due (or, in the case of payments made by the Borrower or any
Guarantor pursuant to Section 8.01, on the date of demand therefor) in U.S.
dollars to the Administrative Agent at the Administrative Agent’s Account in
same day funds.

 

59

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b)        If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.

(c)        The Borrower hereby authorizes each Lender Party, if and to the
extent payment owed to such Lender Party is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time against any or all of the Borrower’s accounts with such Lender Party any
amount so due. Each of the Lender Parties hereby agrees to notify the Borrower
promptly (and in any event within two (2) Business Days thereof) after any such
setoff and application shall be made by such Lender Party; provided, however,
that the failure to give such notice shall not affect the validity of such
charge.

(d)        All computations of interest based on the Base Rate, of fees and
Letter of Credit commissions shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(f)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such

 

60

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender Party on such due date an amount equal to the amount then due such
Lender Party. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each such Lender Party shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at the Federal Funds Rate.

Section 2.12    Taxes.    (a)  Except as required by applicable law, any and all
payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”). If any Loan Party shall be required by
applicable law (as determined in the good faith discretion of an applicable
withholding agent) to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, then (i) the applicable Loan Party shall be entitled to make all such
deductions or withholdings and shall timely pay the full amount thereof to the
relevant Governmental Authority in accordance with applicable law and
(ii) except in the case of Excluded Taxes, the sum payable by such Loan Party
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions and withholding
(including deductions and withholding applicable to additional sums payable
under this Section 2.12) such Lender Party or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholding been made.

(b)        Each Loan Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of such Other
Taxes.

(c)        Except as otherwise provided herein, the Loan Parties shall, within
10 days after demand therefor, indemnify each Lender Party and each Agent for
and hold them harmless against the full amount of (i) any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12) imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
(ii) without duplication, Other Taxes imposed on or paid by such Lender Party or
such Agent, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, but, in each case, excluding penalties, interest or other
expenses to the extent attributable to the gross negligence or willful
misconduct of the Person claiming such indemnity. A certificate as to the amount
of such Taxes and liabilities delivered to the Borrower shall be conclusive
absent manifest error.

(d)        [Reserved].

(e)        Within 30 days after the date of any payment of Taxes to a
Governmental Authority pursuant to this Section 2.12, the appropriate Loan Party
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.

(f)        Documentation.

 

61

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(i)        Any Lender Party that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender Party’s reasonable judgment such completion, execution
or submission would subject such Lender Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals or, as permitted by applicable law, copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals or, as permitted by applicable law,
copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  2)

executed originals or, as permitted by applicable law, copies of IRS Form
W-8ECI;

 

62

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

  3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Internal Revenue Code Section 881(c) of the, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Internal Revenue Code
Section 881(c)(3)(A), a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Internal Revenue Code Section 881(c)(3)(C) (a “U.S.
Tax Compliance Certificate”) and (y) executed originals or, as permitted by
applicable law, copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

  4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
or, as permitted by applicable law, copies of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner.

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or, as permitted by applicable law, copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)        if a payment made to a Lender Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Internal Revenue Code Section 1471(b) or 1472(b),
as applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Internal
Revenue Code Section 1471(b)(3)(C)(i)) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender Party has complied
with such Lender Party’s obligations under FATCA or to determine the amount to
deduct and

 

63

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)         If any Lender Party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes paid or reimbursed by any
Loan Party pursuant to this Section 2.12 (including by the payment of additional
amounts pursuant to this Section 2.12), such Lender Party shall, as soon as
reasonably practicable, pay to such Loan Party an amount equal to such refund
(but only to the extent of the indemnity payments made under this Section 2.12
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses in securing such refund. The Borrower or other Loan Party, upon the
request of such Lender Party, shall, as soon as reasonably practicable, repay to
such Lender Party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender Party is required to repay such refund
to the relevant Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the Lender Party be required to pay any
amount to a Loan Party the payment of which would place the Lender Party in a
less favorable net after-Tax position than the Lender Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to a Loan Party or any other Person.

Section 2.13    Sharing of Payments, Etc.  If any Lender Party shall obtain at
any time any payment, whether voluntary, involuntary, through the exercise of
any right of set off, or otherwise (other than pursuant to Section 2.10, 2.12,
9.04 or 9.07), (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 9.04 or 9.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 9.04 or 9.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 9.04 or
9.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such participations in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the

 

64

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

Section 2.14      Use of Proceeds.  The proceeds of the Revolving Credit
Advances, the Swing Line Advances and the Letters of Credit shall only be
utilized to provide financing for working capital, capital expenditures and
other general corporate purposes of the Borrower and its Subsidiaries. The
proceeds of the Term Advances shall only be utilized to provide financing for
general corporate purposes of the Borrower and its Subsidiaries, including the
repurchase and/or repayment of the 2021 Senior Notes.

Section 2.15      Defaulting Lenders.   (a)   In the event that, at any time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of the Borrower to make such payment to or for the account of such Defaulting
Lender against the obligation of such Defaulting Lender to make such Defaulted
Advance. In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date under the Facility pursuant
to which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01. Such Advance shall be considered, for all purposes of
this Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

(b)        In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment as provided in Section 2.08 hereunder or under
this Agreement or any other Loan Document to the Administrative Agent for the
account of such Defaulting Lender, then the Administrative Agent may, on its
behalf or on behalf of such other Lender Parties and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this

 

65

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Agreement and the other Loan Documents payment, to such extent, of such
Defaulted Amount on such date. Any such amount so applied by the Administrative
Agent shall be retained by the Administrative Agent or distributed by the
Administrative Agent to such other Lender Parties, ratably in accordance with
the respective portions of such Defaulted Amounts payable at such time to the
Administrative Agent and such other Lender Parties and, if the amount of such
payment made by the Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent and the other
Lender Parties, in the following order of priority:

(i)        first, to the Administrative Agent for any Defaulted Amount then
owing to the Administrative Agent in its capacity as Administrative Agent; and

(ii)        second, to the Issuing Banks and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to the Issuing
Banks and the Swing Line Lender; and

(iii)        third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

    (c)        In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then the Borrower or such other Lender Party shall pay such amount to
the Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with CITI, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be CITI’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:

(i)        first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder in its
capacity as Administrative Agent;

 

66

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii)        second, to the Issuing Banks and the Swing Line Lender for any
amounts then due and payable to them hereunder, in their capacities as such, by
such Defaulting Lender, ratably in accordance with such respective amounts then
due and payable to the Issuing Banks and the Swing Line Lender;

(iii)        third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and

(iv)        fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

    (d)        In the event that, at any time, any Lender Party shall be a
Defaulting Lender such Defaulting Lender shall not be entitled to receive any
commitment fee for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such commitment fee that
otherwise would have been required to have been paid to such Defaulting Lender).

    (e)        The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.

Section 2.16      Evidence of Debt.   (a)   The Advances made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.

    (b)        In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

67

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 2.17      Replacement of Certain Lenders.   In the event a Lender
(“Affected Lender”) shall have (a) become a Defaulting Lender under
Section 2.15, (b) requested compensation from the Borrower under Section 2.12
with respect to Taxes or Other Taxes or with respect to increased costs or
capital or under Section 2.10 or other additional costs incurred by such Lender
which, in any case, are not being incurred generally by the other Lenders, or
(c) delivered a notice pursuant to Section 2.10(d) claiming that such Lender is
unable to extend Eurodollar Rate Advances to the Borrower for reasons not
generally applicable to the other Lenders, then (1) the Borrower may prepay the
outstanding principal amount of such Affected Lender’s Advances in whole
(together with accrued interest to the date thereof on the principal amount
prepaid) pursuant to Section 2.06 and reduce the Commitment of such Affected
Lender to zero (unless, within five (5) Business Days after receipt by the
Affected Lender of notice from the Borrower that the Borrower intends to prepay
and reduce the Commitment of the Affected Lender to zero, in the event that such
Lender is an Affected Lender pursuant to (i) clause (a) above, such Lender no
longer is a Defaulting Lender, (ii) clause (b) above, such Lender withdraws the
request for compensation as set forth in clause (b) above or (iii) clause
(c) above, such Lender withdraws the notice delivered pursuant to
Section 2.10(d) claiming that such Lender is unable to extend Eurodollar Rate
Advances (as noted in clause (c) above) and extends such Eurodollar Rate
Advances to the Borrower) and such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 9.04, as
well as to any fees accrued for its account hereunder and not paid, and shall
continue to be obligated under Section 7.07 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the reduction of the
Commitment of such Affected Lender, or (2) the Borrower or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Borrower and a copy to the
Borrower in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignments and
Acceptances within five (5) Business Days after the date of such demand, to one
or more financial institutions that comply with the provisions of Section 9.07
which the Borrower or the Administrative Agent, as the case may be, shall have
engaged for such purpose (“Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment, all Advances owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 9.07. The Administrative Agent is authorized to execute one or more of
such Assignments and Acceptances as attorney-in-fact for any Affected Lender
failing to execute and deliver the same within five (5) Business Days after the
date of such demand. Further, with respect to such assignment, the Affected
Lender shall have concurrently received, in cash, all amounts due and owing to
the Affected Lender hereunder or under any other Loan Document; provided that
upon such Affected Lender’s replacement, such Affected Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits, and subject to
the obligations, of Sections 2.10, 2.12 and 9.04, as well as to any fees accrued
for its account hereunder and not yet paid, and shall continue to be obligated
under Section 7.07 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the date the Affected Lender is replaced.

Section 2.18      Incremental Facilities. (a) The Borrower may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more tranches of term loans (each an “Incremental Term
Facility”) or one or more additional revolving facilities or an increase in the
amount of the Revolving Credit Facility (each such additional facility or
increase being an “Incremental Revolving Facility”; together with the
Incremental Term Facilities, each an “Incremental Facility”), provided that
(i) at the time and after the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall have occurred and be
continuing (or, in the event such Incremental

 

68

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Facility is incurred in connection with a Permitted Acquisition or Investment
permitted hereunder, (1) no Default or Event of Default shall have occurred and
be continuing at the time a commitment to consummate such Permitted Acquisition
or Investment is signed and (2) no Default or Event of Default under
Section 6.01(a) or (f) shall have occurred and be continuing at the time such
Permitted Acquisition or Investment is consummated), and (ii) the aggregate
principal amount of the Incremental Facilities shall not exceed the greater of
(x) (A) $750,000,000 less (B) the aggregate principal amount of Incremental
Facilities and Incremental Equivalent Debt incurred or issued in reliance on
clause (x)(A) above plus (y) an unlimited amount if, after giving effect thereto
(assuming on the effective date thereof (1) the funding in full of an
Incremental Revolving Facility and (2) the proceeds from the funding of such
Incremental Facility shall not be netted against the applicable amount of
Consolidated Total Debt for purposes of the calculation of the First Lien Net
Leverage Ratio set forth in this paragraph below), the First Lien Net Leverage
Ratio determined on a pro forma basis would not exceed 1.50:1.00 (the sum of the
amounts specified in this clause (ii) (less the aggregate principal amount of
any Incremental Facility that has become effective on or prior to the date of
determination) the “Available Incremental Amount”). Each Incremental Facility
shall be in an aggregate principal amount that is not less than $50,000,000
unless approved by the Administrative Agent (provided that such amount may be
less than $50,000,000 if such amount represents all remaining availability under
the limit set forth in the preceding sentence).

    (b)    (i) The maturity date of any Incremental Revolving Facility (the
“Incremental Revolving Facility Maturity Date”) shall not be earlier than the
commitment termination date of the Revolving Credit Facility nor have a weighted
average life which is shorter than the then remaining weighted average life of
the Revolving Credit Facility, (ii) the terms and conditions applicable to any
Incremental Revolving Facility (other than with respect to maturity, which shall
be governed by the preceding clause (i)) shall be, if not substantially
consistent with the terms of the existing Revolving Credit Facility (other than
interest rate margins and commitment/facility fees), shall be reasonably
satisfactory to the Administrative Agent (it being understood that, to be extent
that any financial maintenance covenant is added for the benefit of any
Incremental Revolving Facility, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is (1) also added for the benefit of the Revolving Credit
Facility or (2) only applicable after the latest maturity of the Revolving
Credit Facility) and (iii) the Applicable Margin and commitment/facility fees
relating to any Incremental Revolving Facility shall be as agreed by the
Borrower and the Lenders providing such Incremental Revolving Facility.

    (c)    (i) The maturity date of any Incremental Term Facility (the
“Incremental Term Facility Maturity Date”) shall not be earlier than the then
Latest Maturity Date and the weighted average life to maturity of any
Incremental Term Facility shall be no shorter than the market terms for
facilities of equivalent tenor and similar nature at the time of such incurrence
for a term facility, as determined in good faith by the Borrower and the
Administrative Agent, (ii) any Incremental Term Facility will rank pari passu
with the Revolving Credit Facility and the Term Facility in right of payment and
security, subject to the Intercreditor Agreement or intercreditor arrangements
reasonably satisfactory to the Administrative Agent), (iii) subject to clause
(i) above, the amortization schedule applicable to any Incremental Term Facility
shall be determined by the Borrower and the lenders thereunder, (iv) any fees
payable in connection with any Incremental Facility shall be determined by the
Borrower and the arrangers and/or lenders providing such Incremental Facility,
(v) any Incremental Term Facility shall provide for mandatory prepayment events
which shall be no more favorable to the lenders under such Incremental Term
Facility than market terms for prepayment events for similar term loan
facilities at the time of incurrence, as determined in good faith by the
Borrower and the Administrative Agent, (vi) the all-in yield (whether in the
form of interest rate margins, original issue discount, upfront fees or a LIBOR
or Base Rate floor but excluding any structuring, commitment and arranger fees
or other similar fees) applicable to any Incremental Facility will be determined
by the

 

69

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Borrower and the lenders providing such Incremental Facility and (vii) except as
otherwise required or permitted in clauses (i) through (vi) above, all other
terms of such Incremental Facility, if not substantially consistent with the
terms of the existing Revolving Credit Facility, shall be reasonably
satisfactory to the Administrative Agent other than (x) terms that are only
applicable to periods after the Latest Maturity Date and (y) terms and
conditions which do not apply to any then-existing Facility (it being understood
that, to the extent that any financial maintenance covenant is added for the
benefit of any Incremental Facility, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is (1) also added for the benefit of the Revolving Credit
Facility or (2) only applicable after the latest Maturity of the Revolving
Credit Facility).

    (d)        Each Incremental Facility may be provided by any existing Lender
or by any Eligible Assignee selected by the Borrower (any such other financial
institution or fund being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s providing such Incremental Facility if such
consent would be required under Section 9.07 for an assignment of Advances to
such Lender or Additional Lender. Commitments in respect of Incremental
Facilities shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.18. The effectiveness of any Incremental Amendment shall be subject
(except as specifically set forth in this Section 2.18) to the satisfaction on
the date thereof (each, an “Incremental Facility Closing Date”) of each of the
conditions set forth in Section 3.02 (it being understood that (i) all
references to the date of making of an Extension of Credit or similar language
in such Section 3.02 shall be deemed to refer to the effective date of such
Incremental Amendment, and (ii) in the case of an Incremental Facility being
used to finance a Permitted Acquisition or a permitted Investment hereunder, the
representations and warranties may be limited to customary “SunGard” provisions
and the Lenders and Additional Lenders providing the applicable Incremental
Facility may waived the making of any representation or warranty). The Borrower
will use the proceeds of the Incremental Facilities for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Facility, unless it so agrees. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to this paragraph.

    (e)        To the extent not already provided, the Administrative Agent
shall provide notice to all of the Lenders of the proposed Incremental Amendment
by not later than the same date established in the Incremental Amendment (if
any) for applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act

    (f)        This Section 2.18 shall supersede any provisions in Section 9.01
to the contrary. Notwithstanding any other provision of any Loan Document, the
Loan Documents may be amended by the Administrative Agent and the Loan Parties,
if necessary, to provide for terms applicable to each Incremental Facilities.

Section 2.19        Extended Facilities.

 

70

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(a)        The Borrower may at any time and from time to time request that
(x) all or any portion of the Revolving Credit Commitments (the “Existing
Revolving Facility”) be converted to extend the scheduled maturity date(s)
and/or termination date(s) of any payment of principal with respect to all or a
portion of the loans or commitments in respect of the Existing Revolving
Facility (such portion of the Revolving Credit Facility which has been so
amended, an “Extended Revolving Facility”) and to provide for other terms
consistent with this Section 2.19 or (y) all or any portion of the Term
Commitments or Term Advances (the “Existing Term Facility” and together with the
Existing Revolving Facility, the “Existing Facilities”) be amended to extend the
scheduled maturity date(s) and/or termination date(s) of any payment of
principal with respect to all or a portion of the Term Advances or Term
Commitments in respect of the Existing Term Facility (such portion of the Term
Facility which has been so amended, an “Extended Term Facility” and together
with the Extended Revolving Facility, the “Extended Facilities”) and to provide
for other terms consistent with this Section 2.19. In order to establish any
Extended Facility, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Facility) (an “Extension Request”) setting forth the
proposed terms of the Extended Facility to be established which shall be
substantially identical to the Existing Facility which is being converted except
that:

(i)        all or any of the scheduled payments of principal (including the
maturity date) and/or termination dates of the Extended Facility may be delayed
to later dates than the scheduled payments of principal (including the maturity
date) and/or termination dates of such Existing Facility to the extent provided
in the applicable Extension Amendment;

(ii)        the interest margins and commitment fees with respect to the
Extended Facility may be different than the interest margins and commitment fees
for the Existing Facility and upfront fees may be paid to the Extending Lenders,
in each case, to the extent provided in the applicable Extension Amendment;

(iii)        the Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest final maturity or termination
date of the Commitments in effect or Advances outstanding on the effective date
of the Extension Amendment immediately prior to the establishment of such
Extended Facility; and

(iv)        no commitments in respect of such Extended Facility may be
optionally reduced or terminated prior to the date on which the commitments
under the Existing Facility from which they were converted are terminated unless
such optional reduction or termination is accompanied by a pro rata optional
reduction of the commitments under such Existing Facility.

(b)        Any Extended Facility converted pursuant to any Extension Request
shall be designated a series (an “Extension Series”) of Revolving Credit
Commitments or Term Advances (in each case, as extended) for all purposes of
this Agreement; provided that any Extended Revolving Facility or Extended Term
Facility, as applicable, converted from an Existing Revolving Facility or
Extended Term Facility, as applicable, may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Extension Series with respect to such Existing Revolving Facility or
Extended Term Facility, as applicable.

(c)        The Borrower shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which Lenders under the Existing
Facility are requested to respond. No Lender shall have any obligation to agree
to have any of its Advances and Commitments of any Existing Facility converted
into an Extended Facility pursuant to any Extension Request. Any Lender (an
“Extending Lender”) wishing to have all or any portion of its Advances and
Commitments under the Existing Facility

 

71

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

subject to such Extension Request converted into Extended Facility, shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Advances and
Commitments under the Existing Revolving Facility or Existing Term Facility, as
the case may be, which it has elected to request be converted into the Extended
Facility. In the event that the aggregate amount of commitments under an
Existing Revolving Facility or Existing Term Facility subject to Extension
Elections exceeds the amount of commitments under the Extended Facility
requested pursuant to the Extension Request, commitments subject to Extension
Elections shall be converted to commitments under an Extended Facility on a pro
rata basis based on the amount of commitments included in each such Extension
Election.

(d)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document, (i) an Extended Facility shall be in an aggregate
minimum amount of $50,000,000 and an integral multiple of $1,000,000, (ii) any
Extending Lender may extend all or any portion of its Commitment or Advances
pursuant to one or more Extension Requests (subject to applicable proration in
the case of over participation) (including the extension of any Extended
Revolving Facility), and (iii) any Extended Facility and all obligations in
respect thereof shall be Obligations under this Credit Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Credit Agreement and the other Loan Documents.

Extended Facilities shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Lender providing an Extended Facility thereunder which shall be
consistent with the provisions set forth in paragraph (a) above (but which shall
not require the consent of any other Lender). Notwithstanding anything to the
contrary herein, such Extension Amendment shall include, amongst other
specifications, (1) provisions to treat extended Commitments and Advances as a
separate tranche or series and the incorporation of applicable class voting
rights, (2) provisions detailing whether, and the manner in which, Letters of
Credit shall be transferred to an Extended Revolving Facility or remain
effective under the Existing Revolving Facility, (3) that any and all accrued
interest or fees (including, but not limited to, such fees described in
Section 2.08 of this Agreement) shall be due and payable upon the effectiveness
of any Extension Amendment, and (4) provisions for the prepayment of any
Advances outstanding under the Existing Facility on the date the Extension
Amendment becomes effective (including payment of any breakage costs); provided,
that Advances may then be re-borrowed pursuant to a same-day Notice of Borrowing
under either the Existing Facility or the Extended Facility. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Extension Amendment in
accordance with its terms, (i) this Agreement shall be deemed amended as set
forth therein, notwithstanding anything to the contrary set forth in
Section 9.07, and (ii) such Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. All Extended Facilities and all
obligations in respect thereof shall be Obligations under the Credit Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under the Credit Agreement and in connection
with any Extension Amendment, notwithstanding anything to the contrary set forth
in Section 9.07 of this Agreement, the Loan Parties and the Collateral Agent
shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender) in order to ensure that the extended Commitments or
Advances are provided with the benefit of the applicable Collateral Documents on
a pari passu basis with the other Obligation. To the extent not already
provided, the Administrative Agent shall provide notice to all of the Lenders of
the proposed Extension Amendment by not later than the same date established in
the Extension Amendment (if any) for applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

Section 2.20      Refinancing Facilities.

 

72

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(a)        The Borrower may, from time to time after the Closing Date, refinance
or replace loans or commitments under the Revolving Credit Facility, the Term
Facility or any Incremental Facility with one or more new term loan facilities
(each, a “Refinancing Term Facility”) and new revolving credit facilities (each,
a “Refinancing Revolving Facility”, together with any Refinancing Term Facility,
the “Refinancing Facilities”) or with one or more additional series of senior
unsecured notes or loans or senior secured notes or loans that will be secured
by the Collateral on a pari passu basis with the Revolving Credit Facility, the
Term Facility or applicable Incremental Facility or secured notes or loans that
are junior in right of security in the Collateral (any such notes or loans,
“Refinancing Notes” and together with the Refinancing Facilities, “Refinancing
Debt”) pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower; provided that (i) such Refinancing
Debt will rank pari passu or junior in right of payment as the other Advances
and Commitments hereunder, (ii) any Refinancing Term Facility or Refinancing
Notes shall not mature prior to the maturity date of, or have a shorter weighted
average life than, or have mandatory prepayment provisions (other than related
to change of control offers) that could result in prepayments of such
Refinancing Debt prior to, the loans under the Term Facility or Incremental Term
Facility being refinanced, (iii) any Refinancing Revolving Facility shall not
mature (or require commitment reductions or amortization) prior to the Maturity
Date for the Revolving Credit Facility or the maturity date of the revolving
commitments being replaced, (iv) such Refinancing Debt will not be Guaranteed or
issued by any Person that is not a Loan Party, (v) the other terms and
conditions, taken as a whole, of any such Refinancing Debt (excluding pricing
(as to which no “most favored nation” clause shall apply) and optional
prepayment or redemption terms) are substantially similar to, or not materially
less favorable to the Borrower and its Restricted Subsidiaries, than, the terms
and conditions, taken as a whole, applicable to the loans or revolving
commitments being refinanced or replaced (except for covenants or other
provisions applicable only to periods after the latest maturity date of the
Revolving Credit Facility, the Term Facility or applicable Incremental
Facility), (vi) with respect to (1) Refinancing Notes secured by Collateral or
(2) any Refinancing Term Facility secured by Liens on the Collateral that are
junior in priority to the Liens on the Collateral securing the Term Facility or
Revolving Credit Facility, such agreements or Liens will be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent and
(vii) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount (or committed
amount) of the Revolving Credit Facility, the Term Facility or applicable
Incremental Facility being refinanced or replaced plus any fees, premiums,
original issue discount and accrued interest associated therewith, and costs and
expenses related thereto, and the Revolving Credit Facility or applicable
Incremental Facility being refinanced or replaced will be permanently reduced
substantially simultaneously with the issuance thereof.

(b)        The Borrower shall make any request for Refinancing Debt pursuant to
a written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. Refinancing Debt may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing Debt and
may elect or decline, in its sole discretion, to provide such Refinancing Debt)
or by any Additional Lender (each such existing Lender or Additional Lender
providing such Refinancing Debt, a “Refinancing Lender”) provided that the
Administrative Agent shall have consented (not to be unreasonably conditioned,
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Refinancing Debt to the extent such consent, if any, would be required under
Section 9,07 for an assignment to such Additional Lender.

(c)        Commitments in respect of Refinancing Facilities shall become
Commitments under this Agreement pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement

 

73

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.20. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof (each, a “Refinancing
Facility Closing Date”) of each of the conditions set forth in Section 3.02 (it
being understood that all references to the date of making of an Extension of
Credit or similar language in such Section 3.02 shall be deemed to refer to the
effective date of such Refinancing) and such other conditions as the parties
thereto shall agree.

(d)        Each class of Refinancing Debt incurred under this Section 2.20 shall
be in an aggregate principal amount that is (x) not less than $50,000,000. Any
Refinancing Amendment relating to a Refinancing Revolving Facility may provide
for the issuance of Letters of Credit or the provision to the Borrower of Swing
Line Advances, pursuant to any revolving credit facility established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit and Swing Line Advances under the Revolving Credit Commitments.

(e)        This Section 2.20 shall supersede any provisions in Section 9.01 to
the contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Refinancing Amendment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Section 3.01      Conditions Precedent to the Closing Date. This Agreement shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied (and the obligation of each Lender to make an
Advance or of the Issuing Bank to issue a Letter of Credit on the occasion of
the Initial Extension of Credit hereunder is subject to the satisfaction of such
conditions precedent before or concurrently with the Closing Date):

(a)        The Administrative Agent shall have received on or before the Closing
Date the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to the Lenders (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender:

(i)        Duly executed counterparts of this Agreement.

(ii)        The Notes payable to the order of the Lenders to the extent
requested in accordance with Section 2.16(a).

(iii)        The Security Agreement, together with evidence that all other
actions that the Collateral Agent may reasonably deem necessary or desirable in
order to perfect and protect the liens and security interests created under the
Collateral Documents and the required priority thereof has been taken.

(iv)        Certified copies of the resolutions of the boards of directors of
each of the Borrower and each Guarantor approving the execution and delivery of
this Agreement and each other Loan Document to which it is, or is intended to be
a party, and of all documents evidencing other necessary constitutive action
and, if any, material governmental and other

 

74

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

third party approvals and consents, if any, with respect to this Agreement, the
other Transactions and each other Loan Document.

(v)        A copy of the charter or other constitutive document of each Loan
Party and each amendment thereto, certified (as of a date reasonably acceptable
to the Administrative Agent) by the Secretary of State of the jurisdiction of
its incorporation or organization, as the case may be, thereof as being a true
and correct copy thereof.

(vi)        A certificate of each Loan Party signed on behalf of such Loan Party
by a Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iv) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the representations and warranties made by such Loan
Party in the Loan Documents to which it is or is to be a party as though made on
and as of the Closing Date, before and after giving effect to all of the
Borrowings and the issuance of all of the Letters of Credit to be made on such
date (including the migration of any Existing Letters of Credit) and to the
application of proceeds, if any, therefrom; (E) the absence of any event
occurring and continuing, or resulting from any of the Borrowings or the
issuance of any of the Letters of Credit to be made on the Closing Date
(including the migration of any Existing Letters of Credit) or the application
of proceeds, if any, therefrom, that would constitute a Default; and (F) the
absence of a Material Adverse Effect since December 31, 2015.

(vii)        A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.

(viii)        Certificates, in substantially the form of Exhibit I attesting to
the Solvency of the Borrower and its Restricted Subsidiaries, on a consolidated
basis (after giving effect to the Transactions), from its Chief Financial
Officer or other financial officer.

(ix)        Copies of (i) at least five (5) days prior to the Closing Date,
audited financial statements of the Borrower and its Subsidiaries for each of
the three most recently-ended Fiscal Years ending more than 90 days prior to the
Closing Date; and (ii) customary unaudited pro forma financial statements as to
the Borrower and its Subsidiaries giving effect to the Transactions, in each
case prepared in a manner consistent with the projections in the presentation
provided by the Borrower dated May 5, 2016.

(x)        To the extent applicable, a Notice of Borrowing for any Borrowing to
be made, and/or one or more Letter of Credit Applications for each Letter of
Credit (other than any Existing Letter of Credit) to be issued, on the Closing
Date.

(xi)        A favorable opinion of (A) Paul, Weiss, Rifkind, Wharton & Garrison,
LLP, counsel to the Loan Parties, in substantially the form of Exhibit D-1
hereto, and addressing such other matters as the Lenders may reasonably request
(including as to Delaware corporate law

 

75

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

matters), and (B) Shumaker, Loop & Kendrick, LLP, Michigan counsel to the Loan
Parties, in substantially the form of Exhibit D-2 hereto and addressing such
other matters as the Lenders may reasonably request.

(xii)      Since December 31, 2015, there shall not have occurred a Material
Adverse Effect.

(xiii)      (A) All costs, fees and expenses (including, without limitation,
legal fees and expenses for which the Borrower has received an invoice at least
one (1) day prior to the Closing Date) and other compensation contemplated by
the Fee Letter and payable to the Agents or the Lender Parties shall have been
paid in full in cash to the extent due and payable and (B) the Administrative
Agent shall have received evidence reasonably satisfactory to it of the
repayment of all Debt under the Existing Credit Agreement, at which time all
commitments, security interests and guarantees in respect of such Debt and the
related documents thereunder will be terminated, returned and discharged in full
(other than obligations which by their terms survive termination and the
Existing Letters of Credit deemed to be issued hereunder) and the Borrower shall
have, substantially concurrently with the initial extension of credit hereunder,
delivered to the Administrative Agent copies of all documents or instruments
evidencing or necessary to release all Liens on the Collateral securing such
Debt.

(xiv)      The Lenders shall have received, at least five (5) days prior to the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 3.02      Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit. Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing Bank
or a Lender pursuant to Section 2.03(c) and as set forth in Section 2.02(b) with
respect to the Swing Line Advances made by a Lender) on the occasion of each
Borrowing, and (b) the obligation of the Issuing Banks to issue a Letter of
Credit (including the initial issuance of a Letter of Credit hereunder) or to
renew a Letter of Credit and the right of the Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing, issuance or renewal:

(a)        the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
renewal of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing, issuance or renewal such statements are
true):

(i)        the representations and warranties contained in each Loan Document,
are correct in all material respects, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, in which case such
representation and warranty shall be true and correct in all respects, before
and after giving effect to such Borrowing, issuance or renewal and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
an earlier date other than the date of such Borrowing, issuance or renewal, in
which case as of such earlier date; and

 

76

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii)      no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default or Event of Default.

(b)        The Borrower shall have delivered a Notice of Borrowing.

(c)        Solely with respect to the Term Advances to be made by the Term
Lenders in accordance with Section 2.01(b), (i) the Amendment No. 1 Effective
Date shall have occurred, and (ii) the Borrower shall have delivered to the
holders of the 2021 Senior Notes an irrevocable notice of redemption for the
redemption of all outstanding principal amounts of the 2021 Senior Notes.

Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto, and if a
Borrowing occurs on the Closing Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01      Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a)        Each of the Borrower and its Material Subsidiaries (i) is a
corporation, partnership, limited liability company or other organization duly
organized, validly existing and in good standing (or to the extent such concept
is applicable to a non-U.S. entity, the functional equivalent thereof) under the
laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing (or the functional equivalent), individually or
in the aggregate, would not have a Material Adverse Effect, (ii) is duly
qualified as a foreign corporation (or other entity) and in good standing (or
the functional equivalent thereof, if applicable) in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed and in good standing (or the functional equivalent thereof, if
applicable), individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power or authority, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. As of the
Closing Date, all of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule 4.01 hereto free and clear of all Liens, except those
created under the Collateral Documents or otherwise permitted under
Section 5.02(a) hereof.

(b)        Set forth on Schedule 4.01 hereto is a complete and accurate list as
of the Closing Date of all Subsidiaries of the Borrower, showing as of the
Closing Date (as to each such

 

77

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Subsidiary) the jurisdiction of its incorporation or organization, as the case
may be, and the percentage of the Capital Stock owned (directly or indirectly)
by the Borrower or its Subsidiaries.

(c)        The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its Restricted
Subsidiaries.

(d)        Except for the filing or recordings of Collateral Documents, filings
or recordings already made or to be made pursuant to any federal law, rule or
regulation or filings or recordings to be made in any jurisdiction outside of
the United States, and subject to the limitations set forth in the Collateral
Documents, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the consummation of each
aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents or
(iv) the exercise by the Administrative Agent or any Lender Party of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents.

(e)        This Agreement has been, and each of the Notes, if any, and each
other Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, subject in each case to Debtor Relief Laws.

(f)        The Consolidated balance sheet of the Borrower and its Subsidiaries
as at December 31, 2015, and the related Consolidated statements of income and
cash flows of Borrower and its Subsidiaries for the Fiscal Year then ended, and
the interim Consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as at March 31, 2016 and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the respective
months then ended, which have been furnished to each Lender Party present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries as of such dates and for such periods all in
accordance with GAAP consistently applied (subject to year-end adjustments and
in the case of unaudited financial statements, except for the absence of
footnote disclosure).

(g)        Since December 31, 2015, there has not occurred a Material Adverse
Change.

 

78

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(h)        All projected Consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries delivered to the Lender
Parties pursuant to Section 5.03(d) were prepared and will be prepared, as
applicable, in good faith on the basis of the assumptions stated therein, which
assumptions were fair and will be fair in the light of conditions existing at
the time of delivery of such projections, and represented and will represent, at
the time of delivery, the Borrower’s reasonable estimate of its future financial
performance, it being understood that projections are inherently unreliable and
that actual performance may differ materially from such projections.

(i)        No written information, exhibits and reports furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party on or
after May 5, 2016 in connection with any Loan Document (other than to the extent
that any such information, exhibits and reports constitute projections described
in Section 4.01(h) above and any information of a general economic or industry
nature) taken as a whole and in light of the circumstances in which made,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, in light of the
circumstances in which any such statements were made, not materially misleading.

(j)        Except as set forth on Schedule 4.01(j) or as disclosed in any SEC
filings, there is no action, suit, or proceeding affecting the Borrower or any
of its Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental agency or arbitrator that
(i) is reasonably expected to be determined adversely to the Loan Party and, if
so adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.

(k)        The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance or any drawing under any Letter of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(l)        No ERISA Event has occurred or is reasonably expected to occur with
respect to any ERISA Plan that has resulted in or is reasonably expected to
result in a Material Adverse Effect.

(m)        The present value of all accumulated benefit obligations under each
ERISA Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such ERISA Plan by an amount which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded ERISA
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
its Material Subsidiaries, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any Withdrawal Liability
that would reasonably be expected to have a Material Adverse Effect.

(n)        Except to the extent that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply with
all applicable Environmental Laws and Environmental Permits, all past non
compliance with such Environmental Laws and Environmental Permits has been
resolved, and, to the knowledge of the Loan Parties after reasonable inquiry, no

 

79

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

circumstances exist that would be reasonably likely to (i) form the basis of an
Environmental Action against any Loan Party or any of its Material Subsidiaries
or any of their properties that could be reasonably likely to have an impact on
any Loan Party or (ii) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

(o)        Once executed, the Collateral Documents create a valid and perfected
security interest or Lien, as applicable in the Collateral having the priority
set forth therein securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken, in each case subject to the exceptions set forth therein. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the liens and security interests created or permitted under
the Loan Documents.

(p)        Neither the making of any Advances, nor the issuance or amendment of
any Letters of Credit, nor the application of the proceeds or repayment thereof
by the Borrower, nor the consummation of the other transactions contemplated by
the Loan Documents, will violate any provision of the Investment Company Act of
1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(q)        Each Loan Party and each of its Restricted Subsidiaries has filed or
caused to be filed all Tax returns and reports (federal, state, local and
foreign) which are required to have been filed and has paid or caused to be paid
all Taxes required to have been paid by it, together with applicable interest
and penalties, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

(r)        Each Loan Party and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary, in the aggregate, for the conduct of its
business as currently conducted, and the use thereof by the Borrower and the
Guarantors does not infringe upon the rights of any other Person, except for any
such infringement that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(s)        The Borrower and its Restricted Subsidiaries, on a consolidated
basis, will be Solvent on and as of the Closing Date.

(t)         Except to the extent that would not reasonably be expected to have a
Material Adverse Effect, to each Loan Party’s knowledge, each Loan Party and its
Restricted Subsidiaries do not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.

(u)         To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.

(v)         No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with this Agreement or the
Loan Documents or the Transactions or the transactions contemplated hereby or
thereby based upon arrangements made by or on behalf of the Borrower.

 

80

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(w)        Each of the Loan Parties and their respective directors, officers,
employees and, to the knowledge of each Loan Party, its respective agents, in
each case, has complied with the FCPA and any other applicable anti-bribery or
anti-corruption law in all material respects, and it and they have not made,
offered, promised or authorized, whether directly or indirectly, any payment of
anything of value to a government official while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (i) influencing
any act, decision or failure to act by a government official in his or her
official capacity, (ii) inducing a government official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (iii) securing an improper advantage, in each case
in order to obtain, retain or direct business.

(x)        To the extent applicable, each Loan Party and, to the knowledge of
each Loan Party, each director, officer, agent, employee, advisor or Affiliate
of the Loan Parties in connection with the business of such Loan Parties, is in
compliance, in all material respects, with (i) the Patriot Act and (ii) the
Sanctions Laws and Regulations. No Loan Party is, nor, to the knowledge of each
Loan Party, is any director, officer, agent, employee or Affiliate of the Loan
Parties, a Person described by or designated on any Sanctions List, located in a
Sanctioned Country or has engaged in or is engaging in dealings or transactions
with any Person described by or designated on a Sanctions List or located in a
Sanctioned Country. No part of the proceeds of the Advances will be used,
directly or indirectly, for any payments to (A) any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”), or
(B) any Person for the purpose of financing the activities of any Person that at
the time of such financing, is the subject of sanctions under the Sanctions Laws
and Regulations. The Borrower through its Affiliates and its contractors has
instituted and maintains policies and procedures designated to prevent violation
of Sanctions Laws and Regulations.

(y)        Neither the Borrower nor any of its Material Subsidiaries owns any
Material Real Property as of the Closing Date.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01     Affirmative Covenants.   So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a pending drawing thereon) or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a)     Corporate Existence.   Preserve and maintain in full force and effect
all governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of the Borrower or such Guarantor,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises and the loss thereof is not materially disadvantageous to the Loan
Parties, taken as a whole; provided, that the Borrower may liquidate or dissolve
one or more Restricted Subsidiaries if the assets of such Restricted
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a wholly owned Restricted Subsidiary of the Borrower in such
liquidation or dissolution, and (B) such failure to preserve the same could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) as otherwise permitted by Section 5.02(f).

 

81

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b)       Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, such
compliance to include without limitation, OFAC, ERISA, Environmental Laws and
The Racketeer Influenced and Corrupt Organizations Chapter of The Organized
Crime Control Act of 1970, except (other than with respect to OFAC and Sanctions
Laws and Regulations, which shall be complied with in all material respects)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(c)       Environmental Matters. Except to the extent that would not reasonably
be expected to have, individually or in aggregate, a Material Adverse Effect,
comply, and cause each of its Restricted Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws, in each case to the
extent the failure to do so would result in a loss or liability; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

(d)       Insurance. Keep its insurable properties insured at all times, against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies of the same or similar size in the same or
similar businesses (subject to deductibles and including provisions for
self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies (subject to provisions for self-insurance). With respect to any
Mortgaged Property that is at any time a Special Flood Hazard Property located
in a community which participates in the National Flood Insurance Program, the
Borrower shall, or shall cause each applicable Loan Party to, comply with the
Flood Insurance Requirements. In connection with any Flood Compliance Event, the
Administrative Agent shall provide to the Secured Parties evidence of compliance
with the Flood Insurance Requirements, to the extent received from the Borrower.
The Administrative Agent agrees to request such evidence of compliance at the
request of any Secured Party. Unless the Borrower provides the Administrative
Agent with evidence of the Flood Insurance as required by this Agreement, the
Administrative Agent may purchase such Flood Insurance at the Borrower’s expense
to protect the interests of the Administrative Agent and the Secured Parties.
The Borrower and each Loan Party shall cooperate with the Administrative Agent
in connection with compliance with the Flood Laws, including by providing any
information reasonably required by the Administrative Agent (or by any Secured
Party through the Administrative Agent) in order to confirm compliance with the
Flood Laws. If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property, and the
Borrower shall comply with the Flood Insurance Requirements with respect to such
Mortgaged Property by not later than 45 days after the date of the Flood
Redesignation or any earlier date required by the Flood Laws.

 

82

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(e)        Obligations and Taxes. Except to the extent that it could not
reasonably be expected to have a Material Adverse Effect, pay and discharge and
cause each of its Restricted Subsidiaries to pay and discharge promptly all
material Taxes imposed upon it or upon its income or profits or in respect of
its property, before the same shall become in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, would
become a Lien (other than a Permitted Lien) or charge upon such properties or
any part thereof; provided, however, that the Borrower and each Guarantor shall
not be required to pay and discharge or to cause to be paid and discharged any
such Tax or claim so long as the validity or amount thereof shall be contested
in good faith by appropriate proceedings, in each case, if the Borrower and the
Guarantors shall have set aside on their books adequate reserves therefor in
conformity with GAAP.

(f)        Access to Books and Records. Maintain or cause to be maintained at
all times true and complete books and records in accordance with GAAP of the
financial operations of the Borrower and the Guarantors; and provide the Lender
Parties and their representatives (which shall coordinate through the
Administrative Agent) (i) access to all such books and records during regular
business hours upon reasonable advance notice, in order that the Lender Parties
may examine and make abstracts from such books, accounts, records and other
papers for the purpose of verifying the accuracy of the various reports
delivered by the Borrower or the Guarantors to any Agent or the Lenders pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement
and to discuss the affairs, finances and condition of the Borrower and the
Guarantors with the officers and independent accountants of the Borrower;
provided that the Borrower shall have the right to be present at any such visit
or inspection and (ii) access to and the right to inspect all reports, audits
and other internal information of the Borrower and the Guarantors relating to
environmental matters upon reasonable advance notice; provided that, excluding
such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise the
rights of the Administrative Agent and the Lenders under this Section 5.01(f);
(y) the Administrative Agent shall not exercise such rights more often than one
time during any calendar year and (z) only one such time per calendar year shall
be at the expense of the Borrower; provide, further that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower during normal business hours and upon reasonable advance notice;
provided, further that, notwithstanding anything to the contrary herein, neither
the Borrower nor any Restricted Subsidiary shall be required to disclose, permit
the inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower and its subsidiaries and/or any of its customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or any of their respective representatives or contractors) is prohibited by
applicable law or (iii) that is subject to attorney-client or similar privilege
or constitutes attorney work product.

(g)        Maintenance of Credit Ratings. Use commercially reasonable efforts to
obtain and to maintain, in respect of the Borrower, corporate ratings and
corporate family ratings of S&P and Moody’s, respectively, though no specific
rating of either S&P or Moody’s shall be required for compliance with this
covenant.

(h)        Use of Proceeds. Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14 and in
compliance with all Sanctions Laws and Regulations.

(i)        Additional Domestic Subsidiaries; Additional Properties. If any Loan
Party shall form or directly acquire all or substantially all of the outstanding
Capital Stock of a domestic

 

83

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Material Subsidiary after the Closing Date, or a Restricted Subsidiary becomes a
domestic Material Subsidiary after the Closing Date, then, in each case, the
Borrower will: (x) notify the Administrative Agent and the Collateral Agent
thereof; (y) with respect to the acquisition or domestication of such Material
Subsidiary, such Loan Party will cause such Material Subsidiary to become a Loan
Party hereunder and under each applicable Collateral Document within fifteen
(15) Business Days after such Material Subsidiary is formed or acquired (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) and promptly take such actions to create and perfect Liens on such
Material Subsidiary’s assets constituting Collateral to secure the Secured
Obligations as the Administrative Agent or the Collateral Agent shall reasonably
request in accordance with and subject to the limitations set forth in the
Collateral Documents; provided that notwithstanding the foregoing, no Restricted
Subsidiary will be required to become or remain a Guarantor or provide or
maintain a Lien on any of its assets as security for any of the Obligations if
such Restricted Subsidiary is an Excluded Subsidiary; and (z) with respect to
the acquisition of an interest in any Material Real Property (whether by way of
acquisition of a new Material Subsidiary or acquisition by a Loan Party of such
interest in Material Real Property), cause the Loan Party holding such interest
not later than 30 days after such acquisition to provide to the Administrative
Agent a description, in detail reasonably satisfactory to the Administrative
Agent, of the Material Real Property reflecting the addition of such Material
Real Property, and, provide the Administrative Agent with each of the following
within 90 days after such acquisition (or such longer period of time as may be
agreed to in writing by the Administrative Agent in its reasonable discretion):
(I) a Mortgage with respect to such Material Real Property (which Mortgage
shall, if it relates to a Material Real Property located in a state which
imposes a mortgage recording or similar tax, and “capping” the Mortgage shall
permit the Borrower to pay less Mortgage recording or similar tax than would
otherwise be payable, secure an amount reasonably requested by the
Administrative Agent, not to exceed 115% of the fair market value of such
Material Real Property (as reasonably determined in good faith by the Borrower
or the applicable Loan Party holding an interest in such Material Real
Property)), together with evidence that counterparts of such Mortgage have been
either (X) duly filed for recording on or before such outside date or (Y) duly
executed, acknowledged and delivered in form suitable for filing or recording,
in all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting Lien
having the required priority on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid; (II) an American Land Title
Association/California Land Title Association Lender’s Extended Coverage title
insurance policy (a “Mortgage Policy”) with respect to such Property, in form
and substance reasonably acceptable to the Administrative Agent, together with
such customary endorsements as the Administrative Agent may reasonably request
and which are available at commercially reasonable rates in the jurisdiction
where the applicable Material Real Property is located and in amount reasonably
acceptable to the Administrative Agent (but in no event exceeding 115% of the
fair market value of such Material Real Property (as reasonably determined in
good faith by the Borrower or the applicable Loan Party holding an interest in
such Material Real Property), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the applicable
Mortgage to be a valid and subsisting Lien having the required priority on the
Material Real Property described therein, free and clear of all Liens, excepting
only Permitted Liens, Liens existing as of the date the applicable asset or
subsidiary was acquired or any other Lien that the Administrative Agent may
approve, and providing for such other affirmative insurance (including
endorsements for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may reasonably deem
necessary or desirable and that is available at commercially reasonable rates in
the jurisdiction where the applicable Material Real Property is located; and
(III) if requested by the Administrative Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey with respect
to such Material Real Property (or such survey alternatives reasonably
acceptable to the Administrative Agent) in form

 

84

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

and as of a date that is sufficient for the issuer of the applicable Mortgage
Policy relating to such Material Real Property to remove all standard survey
exceptions from such Mortgage Policy, for which all necessary fees (where
applicable) have been paid, certified to the Administrative Agent and the issuer
of the applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such survey is located and reasonably
acceptable to the Administrative Agent. In connection with the addition of any
Material Real Property as Collateral, the Administrative Agent shall obtain a
completed Flood Hazard Determination with respect to each such Material Real
Property. If the Material Real Property is a Special Flood Hazard Property, the
Borrower shall provide the following within 90 days after such acquisition of
the Material Real Property (or such earlier time prior to the acquired Material
Real Property becoming a Mortgaged Property) pursuant to this Section 5.01(i):
(1) evidence as to whether the community in which such Material Real Property is
located participates in the National Flood Insurance Program, (2) the applicable
Loan Party’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Material Real Property is located
in a Special Flood Hazard Area and as to whether the community in which such
Material Real Property is located participates in the National Flood Insurance
Program and (3) copies of the applicable Loan Party’s application for a Flood
Insurance policy plus proof of premium payment, a declaration page confirming
that Flood Insurance has been issued, or other evidence of Flood Insurance, such
Flood Insurance to be in an amount equal to at least the amount required by the
Flood Laws or such greater amount as may be reasonably required by the
Administrative Agent, naming the Administrative Agent as an additional insured
and loss payee/mortgagee on behalf of the Secured Parties, and otherwise
including terms reasonably satisfactory to the Administrative Agent, all such
matters referred to in this sentence to be reasonably approved by the
Administrative Agent (the requirements set forth in this sentence are referred
to herein as the “Flood Insurance Requirements”).

(j)        Further Assurances.

(i)        Promptly upon reasonable request by any Agent, correct, and cause
each of its Restricted Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(ii)        Promptly upon reasonable request by any Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, landlords’ and
bailees’ waiver and consent agreements, assurances and other instruments as any
Agent may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s properties, assets, rights
or interests to the Liens now or hereafter required to be covered by any of the
Collateral Documents, (C) to the extent required under the Collateral Agreement,
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens required to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so.

 

85

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(k)        Maintenance of Properties, Etc.   Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subsection (k) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.

(l)        Designation of Subsidiaries.   The Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing and (b) immediately after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with the Financial Covenant (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of such Person’s
(as applicable) investment therein (and such designation shall only be permitted
to the extent such Investment is permitted under Section 5.02(c) or
Section 5.02(e)). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Debt or Liens of such Subsidiary existing at such time.

(m)        Post-Closing Matters.   Satisfy the requirements set forth on
Schedule 5.01(m) on or before the date set forth on such Schedule (or such later
date as may be agreed by the Administrative Agent in its discretion).

Section 5.02        Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a pending drawing thereon) or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

(a)        Liens. Incur, create, or assume any Lien on any asset of the Borrower
or any of its Material Subsidiaries now owned or hereafter acquired by any of
the Borrower or any such Material Subsidiary, other than:

(i)        Liens existing on the Closing Date and set forth on Schedule 5.02(a);

(ii)        Permitted Liens;

(iii)        Liens on assets of Foreign Subsidiaries to secure Debt permitted by
Section 5.02(b);

(iv)        Liens in favor of the Administrative Agent, the Collateral Agent and
the Secured Parties;

(v)        Liens in connection with Debt permitted to be incurred pursuant to
Section 5.02(b)(vii) so long as such Liens extend solely to the property (and
improvements and proceeds of such property) acquired or financed with the
proceeds of such Debt or subject to the applicable Capitalized Lease;

(vi)      Liens (x) in the form of cash collateral deposited to secure
Obligations under Hedge Agreements, Credit Card Programs and Cash Management
Obligations (in each case to

 

86

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

the extent not secured as set forth in clause (y)); (y) on the Collateral to
secure Obligations under Secured Hedge Agreements, Credit Card Programs and Cash
Management Obligations (in each case to the extent not secured as set forth in
clause (x)); and (z) on amounts owing to any Loan Party or any Specified Hedge
Agreement Subsidiary under any Hedge Agreement to which it is a party by the
counterparty to such Hedge Agreement to secure the Obligations of such Loan
Party and such Specified Hedge Agreement Subsidiary owing to such counterparty
under Hedge Agreements to which such Loan Party or such Specified Hedge
Agreement Subsidiary is a party;

(vii)      Liens arising pursuant to the Tooling Program;

(viii)    Liens on cash or Cash Equivalents to secure cash management
obligations, provided that such cash or cash equivalents are not in excess of
$5,000,000;

(ix)      Liens on the Collateral to secure Debt incurred pursuant to Sections
5.02(b)(xvii), (xxiv) and (xxv);

(x)      Liens in respect of any Qualified Receivables Transaction that extend
only to the assets subject thereto; and

(xi)      other Liens securing obligations in an aggregate amount not to exceed
the greater of $200,000,000 and 4.0% of Total Assets at the time of incurrence
and after giving pro forma effect thereto.

Notwithstanding anything contained herein to the contrary, to the extent that
any Loan Party incurs a Lien on any Collateral in accordance with this
Section 5.02(a), the Administrative Agent, on behalf of the Lenders, may enter
into an intercreditor agreement with the other applicable secured parties in
form and substance reasonably satisfactory to the Administrative Agent and on
such terms and conditions as are customary for similar financing in light of the
then-prevailing market conditions as determined by the Administrative Agent
giving due regard to the first priority nature of the Collateral (and the
Required Lenders hereby authorize the Administrative Agent to enter into any
such intercreditor agreement) (the “Intercreditor Agreement”) and the Collateral
Agent, on behalf of the Lenders, may in connection therewith, make such
amendments to the Security Agreement as it deems necessary to reflect the terms
of such Intercreditor Agreement, in accordance with the amendment provisions as
set forth in the Security Agreement.

(b)        Debt. Contract, create, incur or assume any Debt, or permit any of
its Material Subsidiaries to contract, create, incur, or assume any Debt, except
for

(i)        Debt under this Agreement and the other Loan Documents;

(ii)      (x) Surviving Debt and any Permitted Refinancing thereof and (y) Debt
in respect of any Qualified Receivables Transaction that is without recourse to
the Borrower or any Restricted Subsidiary (other than a Receivables Entity and
its assets and, as to the Borrower or any Restricted Subsidiary, other than
pursuant to Standard Receivables Undertakings) and is not guaranteed by any such
Person;

(iii)    Debt arising from Investments among the Borrower and its Restricted
Subsidiaries that are permitted hereunder;

 

87

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(iv)      Debt in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;

(v)      (i) guarantees of Debt otherwise permitted under this Agreement and
(ii) guarantees and non-recourse Debt in respect of Investments in joint
ventures permitted under Sections 5.02(e)(ix), (xiv), (xix) or (xxvi); provided
that the aggregate principal amount of such Debt does not exceed the greater of
$150,000,000 and 3.0% of Total Assets;

(vi)      Debt of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of $500,000,000 and 15.0% of Total Foreign Assets;

(vii)      Debt constituting (i) Sale and Leaseback Transactions and
(ii) purchase money debt and Capitalized Lease obligations (and, in each case,
any Permitted Refinancing thereof); provided that, at the time of incurrence of
such Debt and after giving pro forma effect thereto, the aggregate principal
amount of such obligations does not exceed the greater of $225,000,000 and 4.5%
of Total Assets;

(viii)    (x) Debt in respect of Hedge Agreements entered into in the ordinary
course of business to protect against fluctuations in interest rates, foreign
exchange rates and commodity prices, (y) Debt arising under the Credit Card
Program and (z) Debt permitted pursuant to Section 5.02(a)(vi)(z);

(ix)      indebtedness which may be deemed to exist pursuant to any surety
bonds, appeal bonds or similar obligations incurred in connection with any
judgment not constituting an Event of Default;

(x)      indebtedness in respect of netting services, customary overdraft
protections and otherwise in connection with deposit accounts in the ordinary
course of business;

(xi)      payables owing to suppliers in connection with the Tooling Program,

(xii)    Debt representing deferred compensation to employees of the Borrower or
any other Loan Party incurred in the ordinary course of business;

(xiii)  Debt incurred by the Borrower or any of its Restricted Subsidiaries in
connection with a Permitted Acquisition, any other Investment expressly
permitted hereunder or any disposition, in each case limited to indemnification
obligations or obligations in respect of purchase price, including Earn-Out
Obligations or similar adjustments;

(xiv)    Debt consisting of the financing of (A) insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xv)    Debt supported by a Letter of Credit in a principal amount not to exceed
the face amount of such Letter of Credit;

(xvi)    (i) unsecured Debt (including Subordinated Debt) of the Loan Parties
and their Restricted Subsidiaries provided that after giving pro forma effect
thereto, the pro forma Total Net Leverage Ratio on a pro forma basis for the
most recently ended period of four consecutive Fiscal Quarters of the Borrower
for which financial statements are available, does not exceed 3.50:1.00 and
(ii) any Permitted Refinancing thereof;

 

88

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xvii)    (i) secured Debt of the Loan Parties and their Restricted Subsidiaries
not otherwise permitted hereunder so long as after giving pro forma effect
thereto (x) with respect to Liens that are pari passu with Liens of the Secured
Parties on the Collateral, the First Lien Net Leverage Ratio on a pro forma
basis for the most recently ended period of four consecutive Fiscal Quarters of
the Borrower for which financial statements are available, does not exceed
1.50:1.00 and (y) if such Liens are junior to the Liens of the Secured Parties
on the Collateral, the Senior Secured Net Leverage Ratio on a pro forma basis
for the most recently ended period of four consecutive Fiscal Quarters of the
Borrower for which financial statements are available, does not exceed 2.50:1.00
and (ii) any Permitted Refinancing thereof;

(xviii)    Debt incurred in connection with the issuance of the Senior Notes
(and any Permitted Refinancings thereof);

(xix)     (i) Debt assumed in connection with any Permitted Acquisition,
provided that (1) such Debt was not incurred in contemplation of such Permitted
Acquisition, (2) the only obligors with respect to any Debt incurred pursuant to
this clause (xix) shall be those Persons who were obligors of such Debt prior to
such Permitted Acquisition (and any other Person that would have been required
to become an obligor under the terms of such Debt), and (3) both immediately
prior and after giving effect thereto, no Default shall exist or result
therefrom and (ii) any Permitted Refinancing thereof;

(xx)     (i) Debt incurred by the Borrower or any of its Restricted Subsidiaries
to finance any Permitted Acquisition so long as after giving pro forma effect to
the incurrence of such Debt (A) if such Debt is secured (1) the First Lien Net
Leverage Ratio on a pro forma basis for the most recently ended period of four
consecutive Fiscal Quarters of the Borrower for which financial statements are
available, does not exceed 1.50:1.00 and (2) on a junior basis to the Liens of
the Secured Parties on the Collateral, the Senior Secured Net Leverage Ratio on
a pro forma basis for the most recently ended period of four consecutive Fiscal
Quarters of the Borrower for which financial statements are available, does not
exceed 2.50:1.00; and (B) if such Debt is not secured by a lien on the
Collateral, the Total Net Leverage Ratio on a pro forma basis for the most
recently ended period of four consecutive Fiscal Quarters of the Borrower for
which financial statements are available, does not exceed 3.50:1.00; and
(ii) any Permitted Refinancing thereof;

(xxi)    Debt owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such person, in each case in the
ordinary course of business;

(xxii)    purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset;

(xxiii)  Guarantees of Debt of suppliers, licensees, franchisees or customers in
the ordinary course of business, in an aggregate amount at any time outstanding
not to exceed $100,000,000.

(xxiv)  Incremental Equivalent Debt and Permitted Refinancings thereof;

(xxv)    Debt consisting of Refinancing Facilities permitted under Section 2.20
and Permitted Refinancings thereof; and

 

89

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xxvi)    other Debt of the Borrower or its Restricted Subsidiaries (including
any Permitted Refinancing thereof), in an aggregate principal amount not to
exceed the greater of $375,000,000 and 7.5% of Total Assets.

(c)      Dividends. Declare or pay, directly or indirectly, any dividends or
make any other distribution, whether in cash, property, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of capital stock (or any options, warrants, rights or
other equity securities or agreements relating to any capital stock) of the
Borrower, or set apart any sum for the aforesaid purposes (collectively,
“Restricted Payments”), except that:

(i)      So long as (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0, the Borrower may make Restricted
Payments;

(ii)      to the extent constituting Restricted Payments, the Borrower may enter
into and consummate any transactions permitted under Section 5.02(d), (e) and
(h);

(iii)      the Borrower may make Restricted Payments in an amount up to the
Available Amount Basket if at the time such Restricted Payment is made, no
Default or Event of Default shall have occurred and be continuing and after
giving effect to such Restricted Payment on a pro forma basis, the Borrower is
in compliance with the Financial Covenant;

(iv)      the Borrower may make Restricted Payments in respect of any class of
its Capital Stock so long as such Restricted Payments are payable solely in
shares of such class of Capital Stock; and

(v)      to the extent constituting Restricted Payments, the Borrower may
(a) convert shares of its Preferred Interests into shares of common stock or
other common Capital Stock or (b) refinance such Preferred Interests (including
related premiums) with Debt, provided that such Debt is permitted to be incurred
under Section 5.02(b).

(d)        Transactions with Affiliates.

(i)        Enter into or permit any of its Material Subsidiaries to enter into
any transaction with any of its Affiliates, other than on terms and conditions
at least as favorable to the Borrower or such Restricted Subsidiary as would
reasonably be obtained at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except for the following: (i) any
transaction between any Loan Party and any other Loan Party or between any
Non-Loan Party and any other Non-Loan Party; (ii) any transaction between any
Loan Party and any Non-Loan Party that is at least as favorable to such Loan
Party as would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (iii) any transaction
individually or of a type expressly permitted pursuant to the terms of the Loan
Documents; or (iv) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the relevant board of directors or (v) transactions in
existence on the Closing Date and set forth on Schedule II and any renewal or
replacement thereof on substantially identical terms.

 

90

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii)    The foregoing clause (i) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(A)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of the Borrower;

(B)    loans or advances to employees or consultants of the Borrower or any of
the Restricted Subsidiaries in accordance with Section 5.02(e);

(C)    transactions among the Borrower or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction
(including via merger, consolidation or amalgamation in which a Restricted
Subsidiary is the surviving entity);

(D)    Restricted Payments permitted under Section 5.02(c) and Investments
permitted under Section 5.02(e);

(E)    transactions for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business;

(F)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(G)    payments by the Borrower and the Restricted Subsidiaries pursuant to a
tax sharing agreement or arrangement (whether written or as a matter of
practice) that complies with Section 5.02(c) and doesn’t include any
Unrestricted Subsidiary;

(H)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the disinterested directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement;

(I)    transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Restricted Subsidiaries;

(J)    transactions between the Borrower or any of the Restricted Subsidiaries
and any person, a director of which is also a director of the Borrower or any
direct or indirect parent company of the Borrower, provided, however, that
(A) such director abstains from voting as a director of the Borrower or such
direct or indirect parent company, as the case may be, on any matter involving
such other person and (B) such person is not an Affiliate of the Borrower for
any reason other than such director’s acting in such capacity;

(K)    transactions undertaken in good faith (as certified upon the request of
the Administrative Agent by a Responsible Officer of the Borrower) for the
purpose of

 

91

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

improving the consolidated tax efficiency of the Borrower and the Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein; or

(L)    the Liens contemplated by Section 5.02(a)(vi)(z).

(e)     Investments.    Make, or permit any of its Material Subsidiaries to
make, any Investment in any Person, except for

(i)      (A) ownership by the Borrower or the Guarantors of the capital stock of
each of the Subsidiaries listed on Schedule 4.01 and (B) Investments consisting
of intercompany loans or advances existing as of the Closing Date and other
Investments existing as of the Closing Date and set forth on Schedule 5.02(e),
together with any increase in the value of thereof, in each case as extended,
renewed or refinanced from time to time so long as the aggregate thereof is not
increased above the amount as of the Closing Date plus the increase in the value
thereof unless otherwise permitted pursuant to another exception in this
Section 5.02(e) and any Permitted Refinancing thereof;

(ii)      Investments in Cash Equivalents and Investments by Foreign
Subsidiaries in securities and deposits similar in nature to Cash Equivalents
and customary in the applicable jurisdiction;

(iii)      Investments or intercompany loans or advances (A) by any Loan Party
to or in any other Loan Party, (B) by any Non-Loan Party to or in any Loan Party
or (C) by any Non-Loan Party to or in any other Non-Loan Party;

(iv)      investments (A) received in satisfaction or partial satisfaction
thereof from financially troubled account debtors or in connection with the
settlement of delinquent accounts and disputes with customers and suppliers, or
(B) received in settlement of debts created in the ordinary course of business
and owing to the Borrower or any of its Restricted Subsidiaries or in
satisfaction of judgments;

(v)      Investments (A) in the form of deposits, prepayments and other credits
to suppliers made in the ordinary course of business consistent with current
market practices, (B) in the form of extensions of trade credit in the ordinary
course of business, or (C) in the form of prepaid expenses and deposits to other
Persons in the ordinary course of business;

(vi)      Investments made in any Person to the extent such investment
represents the non-cash portion of consideration received for an asset sale
permitted under the terms of the Loan Documents;

(vii)     loans or advance to directors, officers and employees for bona fide
business purposes and in the ordinary course of business and to repurchase
Capital Stock of the Company in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

(viii)    investments constituting guaranties otherwise permitted under this
Agreement, including without limitation, guarantees of Debt permitted to be
incurred under this Agreement and guaranties of leases and trade payables and
other similar obligations entered into in the ordinary course of business;

(ix)      Permitted Acquisitions by Loan Parties, provided that, before and
after giving effect to any Permitted Acquisition, (x) no Default or Event of
Default shall have occurred and

 

92

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

be continuing or would result therefrom and (y) after giving pro forma effect
thereto, Borrower is in compliance with the Financial Covenant;

(x)      Investments in connection with the Tooling Program in an aggregate
amount (together with any Investments in connection with the Tooling Program
permitted under sub-clause (i)(B) above) not in excess of $135,000,000;

(xi)     Investments or intercompany loans or advances by Loan Parties in
non-Loan Parties;

(xii)    Investments by Foreign Subsidiaries in other Foreign Subsidiaries and
in the Loan Parties;

(xiii)  loans or advances made by any Foreign Subsidiary to the purchaser of
receivables and receivables related assets or any interest therein to fund part
of the purchase price of such receivables and receivables related assets or any
interest therein in connection with the factoring or sale of such receivables
pursuant to a transaction permitted pursuant to Section 5.02(b)(ii);

(xiv)    other Investments to the extent not permitted pursuant to any other
subpart of this Section, provided that, before and after giving effect to such
Investments, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0;

(xv)    Investments (including Permitted Acquisitions) made by the Borrower or
any Restricted Subsidiary of the Borrower with proceeds of Debt incurred
pursuant to Section 5.02(b)(vi);

(xvi)    Investments (including Permitted Acquisitions) made by the Borrower or
any Restricted Subsidiary of the Borrower with proceeds of Debt incurred
pursuant to Section 5.02(b)(xvii), provided that, to the extent that such
Investments are made by a Loan Party and constitute Debt, such Investments shall
be pledged in favor of the Collateral Agent pursuant to the Security Agreement,
provided, further, that, before and after giving effect to such Investments,
(x) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (y) after giving pro forma effect thereto, the Total
Net Leverage Ratio on a pro forma basis as at the end of the trailing four
Fiscal Quarters most recently ended immediately prior to the incurrence thereof,
does not exceed 2.75:1.0;

(xvii)    Investments with the Available Amount Basket if at the time such
Investment is made, no Default or Event of Default shall have occurred and be
continuing and after giving effect to such Investment on a pro forma basis, the
Borrower is in compliance with the Financial Covenant; and

(xviii)    Investments in securities of trade creditors or customers received
upon foreclosure or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(xix)    Investments in Persons, including, without limitation, Unrestricted
Subsidiaries and joint ventures, engaged in a business similar or related to or
logical

 

93

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

extensions of the business in which the Borrower and the Restricted Subsidiaries
are engaged on the Closing Date, not to exceed the greater of $400,000,000 and
7.5% of Total Assets

(xx)     Investments in a Receivable Entity;

(xxi)    Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments;

(xxii)    Commission, payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as operating
expenses for accounting purposes and that are in the ordinary course of
business;

(xxiii)    Investments consisting of the licensing or contribution of patents,
trademarks, know-how or other intellectual property in the ordinary course of
business;

(xxiv)    Guarantees of Indebtedness of the Borrower or any Restricted
Subsidiary permitted to be incurred hereunder;

(xxv)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property; and

(xxvi)    other Investments in an aggregate amount not to exceed the greater of
$400,000,000 and 7.5% of Total Assets at the time of such Investment, at any one
time outstanding.

(f)        Disposition of Assets. Sell or otherwise dispose of, or permit any of
its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Restricted Subsidiary
of the Borrower or a Material Subsidiary) except for

(i)      proposed divestitures publicly disclosed or otherwise disclosed in
writing to the Administrative Agent, in each case at least five (5) Business
Days prior to the Closing Date and satisfactory to the Administrative Agent and
the Lenders;

(ii)      (x) sales of inventory or obsolete or worn-out property by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, (y) sales, leases or transfers of property by the Borrower or any of
its Restricted Subsidiaries to the Borrower or a Restricted Subsidiary or to a
third party in connection with the asset value recovery program, or (z) sales by
Non-Loan Parties of property no longer used or useful;

(iii)      the sale, lease, transfer or other disposition of any assets (A) by
any Loan Party to any other Loan Party, (B) by any Non-Loan Party to any Loan
Party or (C) by any Non-Loan Party to any other Non-Loan Party;

(iv)      the sale, lease, transfer or other disposition of any assets of the
Borrower or any of its Restricted Subsidiaries to any Person so long as (1) no
Default has occurred and is continuing, and (2) the Loan Parties, taken as a
whole, do not sell, lease or transfer all, or substantially all, of their assets
to any Non-Loan Party or other Person;

 

94

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(v)    sales, transfers or other dispositions of assets in connection with the
Tooling Program;

(vi)    any sale, lease, transfer or other disposition made in connection with
any Investment permitted under Sections 5.02(e)(ii), (iv), (v) or (viii) hereof;

(vii)    licenses, sublicenses or similar transactions of intellectual property
in the ordinary course of business and the abandonment of intellectual property,
in accordance with Section 13 of the Security Agreement, deemed no longer
useful;

(viii)    equity issuances by any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary of the Borrower to the extent such equity issuance
constitutes an Investment permitted pursuant to Section 5.02(e)(iii);

(ix)      transfers of receivables and receivables related assets or any
interest therein by any Foreign Subsidiary in connection with any factoring or
similar arrangement permitted pursuant to Section 5.02(b);

(x)      Permitted Asset Sales; and

(xi)    other sales, leases, transfers or dispositions of assets for fair value
at the time of such sale (as reasonably determined by Borrower) so long as
(A) in the case of any sale or other disposition, in any single transaction or
series of related transactions, in which the fair value of the assets being
sold, leased, transferred or disposed of exceed $5,000,000 in any Fiscal Year
and $50,000,000 during the term of this Agreement, not less than 75% of the net
consideration is cash, (B) no Default or Event of Default exists immediately
before or after giving effect to any such sale, lease, transfer or other
disposition, (C) in the case of any sale, lease transfer or other disposition by
any Loan Party, the fair value of all such assets sold, leased, transferred or
otherwise disposed of in any Fiscal Year does not exceed an amount equal to
$50,000,000 and (D) in the case of any sale, lease, transfer or other
disposition by any Foreign Subsidiary, (1) no Default has occurred and is
continuing, and (2) the Foreign Subsidiaries, taken as a whole, do not sell,
lease or transfer all, or substantially all, of their assets.

(g)      Nature of Business.   Modify or alter, or permit any of its Material
Subsidiaries to modify or alter, in any material manner the nature and type of
its business as conducted at or prior to the Closing Date or the manner in which
such business is currently conducted, it being understood that neither sales
permitted by Section 5.02(f) nor Permitted Acquisitions shall constitute such a
material modification or alteration.

(h)      Mergers. Merge into or consolidate with any Person or permit any Person
to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except

(i)      for mergers or consolidation constituting permitted Investments under
Section 5.02(e) or asset dispositions permitted pursuant to Section 5.02(f),

(ii)      mergers, consolidations, liquidations or dissolutions (A) by any Loan
Party (other than the Borrower) with or into any other Loan Party, (B) by any
Non-Loan Party with or into any Loan Party or (C) by any Non-Loan Party with or
into any other Non-Loan Party; provided that, in the case of any such merger or
consolidation, the person formed by such

 

95

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

merger or consolidation shall be a wholly owned Restricted Subsidiary of the
Borrower, and provided further that in the case of any such merger or
consolidation (x) to which the Borrower is a party, the Person formed by such
merger or consolidation shall be the Borrower and (y) to which a Loan Party
(other than the Borrower) is a party (other than a merger or consolidation made
in accordance with subclause (B) above), the Person formed by such merger or
consolidation shall be a Loan Party on the same terms; and

(iii)     the dissolution, liquidation or winding up of any Restricted
Subsidiary, provided that such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect and the assets of the
Person so dissolved, liquidated or wound-up are distributed to the Borrower or
to another Loan Party.

(i)        Amendments of Constitutive Documents. Amend its constitutive
documents, except for amendments that would not reasonably be expected to
materially adversely affect the interests of the Lenders.

(j)        Accounting Changes. Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.

(k)        Negative Pledge; Payment Restrictions Affecting Subsidiaries. Enter
into, or allow any Material Subsidiary to enter into, any agreement prohibiting
or conditioning the ability of the Borrower or any such Restricted Subsidiary to

(i)        create any Lien upon the Collateral;

(ii)        make dividends to, or pay any indebtedness owed to, any Loan Party;

(iii)        make loans or advances to, or other investments in, any Loan Party;
or

(iv)        transfer any of its assets to any Loan Party;

in each case, other than

(A)    any such agreement with or in favor of the Administrative Agent, the
Collateral Agent or the Lenders;

(B)    in connection with (1) any agreement evidencing any Liens permitted
pursuant to Section 5.02(a)(iii), (v), (vi), (vii) or (ix) (so long as (x) in
the case of agreements evidencing Liens permitted under Section 5.02(a)(iii),
such prohibitions or conditions are customary for such Liens and the obligations
they secure and (y) in the case of agreements evidencing Liens permitted under
Section 5.02(a)(v) and (vii) such prohibitions or conditions relate solely to
the assets that are the subject of such Liens) or (2) any Debt permitted to be
incurred under Section 5.02(b)(ii), (iii), (vi), (vii), (viii), (xi), (xiii),
(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxiv) or (xxv) above (so long as
(x) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vi), such prohibitions or conditions are customary for such Debt
and (y) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vii), such prohibitions or conditions are limited to the assets
securing such Debt);

 

96

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(C)      any agreement setting forth customary restrictions on the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract of similar property or assets;

(D)      any restriction or encumbrance imposed pursuant to an agreement that
has been entered into by the Borrower or any Restricted Subsidiary of the
Borrower for the disposition of any of its property or assets so long as such
disposition is otherwise permitted under the Loan Documents;

(E)      any such agreement imposed in connection with consignment agreements
entered into in the ordinary course of business;

(F)      customary anti-assignment provisions contained in any agreement entered
into in the ordinary course of business;

(G)      any agreement in existence at the time a Restricted Subsidiary is
acquired so long as such agreement was not entered into in contemplation of such
acquisition;

(H)      such encumbrances or restrictions required by applicable law; or

(I)      any agreement in existence on the Closing Date and listed on
Schedule III, the terms of which shall have been disclosed in writing to the
Administrative Agent prior to the date thereof.

(l)        Prepayments, Amendments, Etc. of Debt.

(i)      Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Subordinated Debt except

(A)      regularly scheduled (including repayments of revolving facilities) or
required repayments or redemptions of Subordinated Debt permitted hereunder,

(B)      payments thereon necessary to avoid the Subordinated Debt from
constituting “applicable high yield discount obligations” within the meaning of
Internal Revenue Code Section 163(i)(l),

(C)      any prepayments or redemptions of Subordinated Debt in connection with
a refunding or refinancing of such Subordinated Debt permitted by
Section 5.02(b),

(D)      any repayments of Subordinated Debt by the Borrower or its Restricted
Subsidiaries that was permitted to be incurred under this Agreement; provided
that in the case of any prepayments or redemptions by Loan Parties pursuant to
this clause (D), after giving pro forma effect thereto, the Total Net Leverage
Ratio on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended immediately prior to the incurrence thereof, does not exceed
2.75:1.0 or

(E)      repayments, prepayments or redemptions of Subordinated Debt with the
Available Amount Basket if at the time such repayment, prepayment or redemption
is

 

97

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

made, no Default or Event of Default shall have occurred and be continuing and
after giving effect to such prepayment or redemption on a pro forma basis, the
Borrower is in compliance with the Financial Covenant; or

(ii)       amend, modify or change in any manner materially adverse to the
Lenders any term or condition of any Subordinated Debt.

Section 5.03        Reporting Requirements. So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a pending drawing thereon) or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent:

(a)        Default Notice. As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.

(b)        Quarterly Financials. Commencing with the Fiscal Quarter ending
March 31, 2016, as soon as available and in any event within 45 days after the
end of each of the first three quarters of each Fiscal Year (or such earlier
date as the Borrower may be required by the SEC to deliver its Form 10-Q or such
later date as the SEC may permit for the delivery of the Borrower’s Form 10-Q),
a Consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in each case in comparative form the
corresponding figures for the corresponding period of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year
end audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.

(c)        Annual Financials. Within 90 days, for each Fiscal Year (commencing
with the Fiscal Year ended December 2016, a copy of the annual audit report,
including therein a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
in each case accompanied by (A) an opinion of PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date of any
Indebtedness under this Agreement occurring within one year from the time such
opinion is delivered or any potential inability to satisfy the Financial
Covenant on a future date or in a future period), (B) a certificate of a
Responsible Officer of the Borrower stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto; provided that, in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower shall also
provide, if

 

98

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

(d)        Annual Budget. As soon as available, and in any event no later than
45 days after the end of each Fiscal Year of the Borrower, commencing with the
Fiscal Year ending December 31, 2016, a reasonably detailed consolidated budget
for the following Fiscal Year and each subsequent year thereafter through the
Latest Maturity Date (including a projected Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following Fiscal Year), the
related projected Consolidated statements of cash flow and income for such
Fiscal Year expected as of the end of each month during such Fiscal Year
(collectively, the “Projections”) in the form delivered to the board of
directors of the Borrower, which Projections shall be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on then reasonable estimates and then available
information and assumptions; it being understood that the Projections are made
on the basis of the Borrower’s then current good faith views and assumptions
believed to be reasonable when made with respect to future events, and
assumptions that the Borrower believes to be reasonable as of the date thereof
(it being understood that projections are inherently unreliable and that actual
performance may differ materially from the Projections).

(e)        Compliance Certificate. At the time of delivery of the financial
statements pursuant to Section 5.03(b) and (c), a certificate (the “Compliance
Certificate”) substantially in the form of Exhibit F hereto regarding certain
information including calculation of the Financial Covenant and the Total Net
Leverage Ratio.

(f)        ERISA Events. Promptly and in any event within five Business Days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred with respect to an ERISA Plan, a statement of a
Responsible Officer of the Borrower describing such ERISA Event and the action,
if any, that such Loan Party or such ERISA Affiliate has taken and proposes to
take with respect thereto, on the date any records, documents or other
information must be furnished to the PBGC with respect to any ERISA Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.

(g)        Multiemployer Plan Notices. Promptly and in any event within seven
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (iii) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (i) or (ii) above.

(h)        Litigation. Promptly after the commencement thereof, notice of each
unstayed action, suit, investigation, litigation and proceeding before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Restricted Subsidiaries that (i) is reasonably likely to be determined adversely
and if so determined adversely would be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, any other Loan Document or the
consummation of the transactions contemplated hereby.

(i)        Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the
Borrower sends to its public stockholders, copies of all regular, periodic and
special reports, and all registration statements, that the Borrower files with
the Securities and Exchange Commission or any Governmental Authority that may be
substituted

 

99

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

therefor, or with any national securities exchange; provided that such documents
may be made available by posting on the Borrower’s website.

(j)        Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any non-compliance by
any Loan Party or any of its Restricted Subsidiaries with any Environmental Law
or Environmental Permit that would reasonably be expected to (i) result in a
material loss or liability or (ii) cause any real property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(k)        Cash Collateralized Hedge Agreements. At the time of the delivery of
the financial statements pursuant to Section 5.03(b) and (c), a report providing
the aggregate balance of all Secured Hedge Agreements secured by cash collateral
or other assets not constituting Collateral.

(l)        Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Restricted Subsidiaries as any Lender
Party (through the Administrative Agent), the Administrative Agent or any of
their advisors may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01 or this Section 5.03
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Administrative Agent
irrespective of when such document or materials are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent to request and
receive from the Loan Parties physical delivery of any specific information
provided for in Section 5.01 or this Section 5.03. Other than with respect to
the bad faith, gross negligence or willful misconduct on the part of the Joint
Lead Arrangers, Agents or Lenders, none of the Joint Lead Arrangers, Agents or
the Lenders shall have any liability to any Loan Party, each other or any of
their respective Affiliates associated with establishing and maintaining the
security and confidentiality of the Informational Website and the information
posted thereto.

Section 5.04        Financial Covenant. Permit, on the last day of any Fiscal
Quarter beginning with the Fiscal Quarter ended June 30, 2016, the First Lien
Net Leverage Ratio as of such day to exceed 2.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01        Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

(a)        the Borrower shall fail to pay any principal of any Advance or any
unreimbursed drawing with respect to any Letter of Credit when the same shall
become due and payable or any Loan Party shall fail to make any payment of
interest on any Advance or any other payment under any Loan Document within five
Business Days after the same becomes due and payable; or

 

100

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b)        any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect (or in any respect, for any representation and
warranty already qualified by materiality or Material Adverse Effect), when made
or deemed made; or

(c)        any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(a) (with respect to the Borrower),
5.01(h), 5.02, 5.03 or 5.04; or

(d)        any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for after the earlier of 30 days after
(i) an Responsible Officer of any Loan Party obtaining knowledge of such default
or (ii) the Borrower receiving notice of such default from any Agent or any
Lender (any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or

(e)        (i) any Loan Party or any of its Restricted Subsidiaries shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of one or more items of Debt of the Loan Parties and their Restricted
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount (or, in the case of any Hedge Agreement
(including, for the avoidance of doubt, any guaranty by any Loan Party of
Secured Hedge Agreements entered into by any Loan Party or Specified Hedge
Agreement Subsidiary with Hedge Banks) an Agreement Value) of at least
$50,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreements or instruments relating to all such Debt; or (ii) any other event
shall occur or condition shall exist under the agreements or instruments
relating to one or more items of Debt of the Loan Parties and their Restricted
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount of at least $50,000,000, and such other
event or condition shall continue after the applicable grace period, if any,
specified in all such agreements or instruments, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or (iii) one or more items of Debt of the Loan Parties and their
Restricted Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional amount (or, in the case of any
Hedge Agreement, an Agreement Value) of at least $50,000,000, shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(f)        any Loan Party or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Material Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for

 

101

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or any substantial part of its property) shall occur;
or any Loan Party or any of its Material Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (f);
or

(g)        one or more final, non-appealable judgments or orders for the payment
of money in excess of $50,000,000 (exclusive of any judgment or order the
amounts of which are fully covered by insurance (less any applicable deductible)
which is not in dispute) in the aggregate at any time, shall be rendered against
any Loan Party or any of its Restricted Subsidiaries and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or

(h)        one or more nonmonetary judgments or orders shall be rendered against
any Loan Party or any of its Restricted Subsidiaries that is reasonably likely
to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i)        any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party intended to be a party to it, or any such
Loan Party shall so state in writing; or

(j)        any Collateral Document after delivery thereof pursuant to
Section 3.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected lien on and security interest in the
Collateral purported to be covered thereby; or

(k)        any ERISA Event shall have occurred with respect to an ERISA Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such ERISA Plan and the Insufficiency of any and all other
ERISA Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) is reasonably likely to have a Material Adverse Effect; or

(l)        any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or

(m)        any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000; or

(n)        any challenge by any Loan Party to the validity of any Loan Document
or the applicability or enforceability of any Loan Document or which seeks to
void, avoid, limit, or otherwise adversely affect the security interest created
by or in any Loan Document or any payment made pursuant thereto; or

(o)        a Change of Control shall occur;

 

102

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Letter of
Credit Advances by the Issuing Banks or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of any proceeding referred to in clause (f) above, including any
actual or deemed entry of an order for relief with respect to any Loan Party
under the Bankruptcy Code, the obligation of each Lender to make Advances and of
the Issuing Banks to issue Letters of Credit shall automatically be terminated,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents shall automatically and forthwith become due and payable
and the obligation of the Borrower to provide Cash Collateral as contemplated by
Section 6.02 shall automatically become effective, in each case without further
act of the Administrative Agent or any Lender Party.

Section 6.02    Actions in Respect of the Letters of Credit upon Default.  If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Revolving Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to 105% of the aggregate Available Amount of all Letters of Credit then
outstanding. If at any time the Administrative Agent determines that any funds
held in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Lender Parties or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim.

ARTICLE VII

THE AGENTS

Section 7.01    Appointment and Authorization of the Agents.   Each Lender Party
hereby irrevocably appoints, designates and authorizes each of the Agents to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender Party or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with

 

103

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Each Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits (including
indemnities) and immunities (i) provided to each Agent in this Article VII with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Agent” as used in this Article VII
and in the definition of “Agent-Related Person” included such Issuing Bank with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such Issuing Bank. The provisions of this Article VII are solely for
the benefit of the Administrative Agent and the Lender Parties, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any such provisions.

Section 7.02     Delegation of Duties.

(a)      Each Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

(b)      Without limitation of the provisions of Section 7.02(a), it is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”).

(c)      In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.04 that refer to the Collateral
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Collateral Agent, as the context
may require.

 

104

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d)      Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 7.03     Liability of Agents.

(a)      The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.

(b)      No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
Party or participant for any recital, statement, representation or warranty made
by any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender Party or participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

(c)      Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Agent-Related Persons to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Agent-Related Persons.

Section 7.04     Reliance by Agents.   (a)  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal

 

105

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

counsel (including counsel to any Loan Party), independent accountants and other
experts selected by such Agent, as applicable. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b)      For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the relevant Agent or Agents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 7.05     Notice of Default.   No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to any Agent for
the account of the Lenders, unless such Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent, in consultation with the Lenders, shall take such
action with respect to such Default as may be directed by the Required Lenders
in accordance with Article VI; provided, however, that unless and until the
Administrative Agent has received any such direction, it may (but shall not be
obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Lenders, with respect to such Default as it shall
deem advisable or in the best interest of the Lenders.

Section 7.06     Credit Decision; Disclosure of Information by Agents.   Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the

 

106

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Loan Parties or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.

Section 7.07     Indemnification of Agents.      Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender Party, its directors, shareholders or creditors and whether or not
the transactions contemplated hereby are consummated.

Section 7.08     Agents in Their Individual Capacity.

(a)      CITI, CGMI, JPM, BofA, GS, Barclays, Royal Bank, UBS, CS, Citizens, BMO
and FTB and their respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Capital Stock in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though CITI, CGMI, JPM, BofA, GS, Barclays, Royal Bank, UBS, CS, Citizens,
BMO and FTB, as the case may be, were not an Agent or Issuing Bank hereunder, as
the case may be, and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, each of CITI, CGMI, JPM, BofA,
GS, Barclays, Royal Bank, UBS, CS, Citizens, BMO and FTB and each of their
respective Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
each of CITI, CGMI, JPM, BofA, GS, Barclays, Royal Bank, UBS, CS, Citizens, BMO
and FTB and their respective Affiliates shall be under no obligation to provide
such information to them. With respect to its Advances, each of CITI, CGMI, JPM,
BofA, GS, Barclays, Royal Bank, UBS, CS, Citizens, BMO and FTB and their
respective Affiliates shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not an Agent, the Swing Line Lender or an Issuing Bank, as the case may be, and
the terms “Lender” and “Lenders” include CITI, CGMI, JPM, BofA, GS, Barclays,
Royal Bank, UBS, CS, Citizens, BMO and FTB in its individual capacity.

(b)      Each Lender Party understands that the Administrative Agent, acting in
its individual capacity, and its Affiliates (collectively, the “Agent’s Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading,

 

107

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.08(b) as “Activities”) and may engage
in the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
Party understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lender
Parties that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender Party such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lender Parties.

(c)      Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Communications) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender Party including any such duty that would prevent or restrict
the Agent’s Group from acting on behalf of customers (including the Loan Parties
or their Affiliates) or for its own account.

Section 7.09      Successor Agent.    (a) Each Agent may resign from acting in
such capacity upon 30 days’ notice to the Lenders and the Borrower; provided
that any such resignation by CITI shall also constitute the resignation by CITI
as Issuing Bank. If an Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and Issuing
Bank (and subject to the agreement of the Lender being so appointed to act as an
Issuing Bank) and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated and
in the case of the Administrative Agent, the retiring Issuing Bank’s rights,
powers and

 

108

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Agent or Issuing Bank, as the case may be, or any
other Lender, other than the obligation of the successor Issuing Bank to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VII and Section 9.04 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

(b) The Administrative Agent shall be authorized, from time to time, to execute
or to enter into amendments of, and amendments and restatements of, the
Collateral Documents and the Intercreditor Agreement and any additional and
replacement intercreditor agreements, in accordance with the terms of this
Agreement, the Intercreditor Agreement and the other Loan Documents.

Section 7.10     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 9.04) allowed in such judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 7.11     Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent, at their option and
in their discretion,

(a)      to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and

 

109

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit without
any pending drawing thereon, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 9.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b)      to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);

(c)      to release the Borrower or any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder or if all of such Person’s assets are sold or
liquidated as permitted under the terms of the Loan Documents and the proceeds
thereof are distributed to the Borrower; and

(d)      to acquire, hold and enforce any and all Liens on Collateral granted by
and of the Loan Parties to secure any of the Secured Obligations, together with
such other powers and discretion as are reasonably incidental thereto.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (acting on behalf of all the Lenders) will confirm in
writing the Administrative Agent’s authority to release Liens or subordinate the
interests of the Secured Parties in particular types or items of property, or to
release the Borrower or any Guarantor from its obligations under the Guaranty
pursuant to this Section 7.11.

Section 7.12     Other Agents; Arrangers and Managers.    (a) None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “book runner,” “documentation agent,”
“arranger,” or “lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

(b)      Each Loan Party hereby acknowledges that each Lender Party and each
Agent is acting pursuant to a contractual relationship on an arm’s length basis,
and the parties hereto do not intend that any Lender Party or Agent act or be
responsible as a fiduciary to any Loan Party, its management, stockholders,
creditors or any other person. Each of the Loan Parties and the Lender Parties
hereby expressly disclaims any fiduciary relationship and agrees they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them. Each Loan Party also hereby acknowledges
that (i) no Lender Party nor Agent has advised, nor is it advising such Loan
Party as to any legal, accounting, regulatory or tax matters, and that each Loan
Party is consulting its own advisors concerning such matters to the extent it
deems appropriate and (ii) each Lender Party, Agent and each of their respective
Affiliates may have economic interests that conflict with the one or more Loan
Party’s interests.

(c)      Indemnification. Each Lender Party shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender Party (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so) and (ii) any other present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other

 

110

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto, in each case, which are attributable to
such Lender Party and that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender Party by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
Party hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender Party under any Loan Document or
otherwise payable by the Administrative Agent to the Lender Party from any other
source against any amount due to the Administrative Agent under this
Section 7.13.

ARTICLE VIII

GUARANTY

Section 8.01     Guaranty.  The Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, severally, unconditionally and
irrevocably guarantees (the undertaking by the Borrower and each Guarantor under
this Article VIII being the “Guaranty”) the punctual payment when due, whether
at scheduled maturity or at a date fixed for prepayment or by acceleration,
demand or otherwise, of all of the Obligations (including all Obligations under
Secured Hedge Agreements but excluding all Excluded Swap Obligations) of each of
the other Loan Parties and each Specified Hedge Agreement Subsidiaries now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”; provided, that,
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business are not Guaranteed Obligations for purposes of the foregoing
Section 8.01), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
the Borrower’s and each Guarantor’s respective liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any of the other Loan Parties or any Specified Hedge Agreement Subsidiary to the
Administrative Agent or any of the other Secured Parties under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

Section 8.02     Guaranty Absolute.  The Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of the Borrower and each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any Loan
Party or any Specified Hedge Agreement Subsidiary under the Loan Documents, and
a separate action or actions may be brought and prosecuted against the Borrower
or any Guarantor, as applicable, to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party or any Specified Hedge Agreement Subsidiary is joined in any such
action or actions. The liability of the Borrower and each Guarantor, other than
Subsidiaries that are

 

111

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

CFCs or Subsidiaries of Subsidiaries that are CFCs, under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of, and the Borrower and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any and all of the following:

(a)      any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;

(b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any Loan Party or any Specified Hedge Agreement Subsidiary under the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

(c)      any taking, exchange, release or nonperfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

(d)      any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party or any Specified Hedge Agreement Subsidiary under
the Loan Documents, or any other property and assets of any other Loan Party or
any of its Subsidiaries;

(e)      any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries or any Specified
Hedge Agreement Subsidiary or of any of its Subsidiaries;

(f)      any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party or any Specified Hedge Agreement Subsidiary any
information relating to the financial condition, operations, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party, as the case may be (The Borrower and each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information);

(g)      the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties, any Specified Hedge Agreement Subsidiary or any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h)      any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party,
any Specified Hedge Agreement Subsidiary or any other guarantor or surety other
than payment in full in cash of the Guaranteed Obligations.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party, any Specified Hedge Agreement Subsidiary or otherwise,
all as though such payment had not been made.

 

112

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 8.03     Waivers and Acknowledgments.  (a) The Borrower and each
Guarantor hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party, or any Specified Hedge Agreement Subsidiary or any
other Person or any Collateral.

(b)      The Borrower and each Guarantor hereby unconditionally waives any right
to revoke this Guaranty, and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)      The Borrower and each Guarantor hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by the Secured Parties which in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Borrower or such
Guarantor, as applicable, or other rights to proceed against any of the other
Loan Parties or any Specified Hedge Agreement Subsidiary, any other guarantor or
any other Person or any Collateral, and (ii) any defense based on any right of
setoff or counterclaim against or in respect of the Borrower’s or such
Guarantor’s respective obligations, as applicable, hereunder.

(d)      The Borrower and each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in
Section 8.02 and this Section 8.03 are knowingly made in contemplation of such
benefits.

Section 8.04     Subrogation. The Borrower and each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or may hereafter acquire against any other Loan Party or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of its Obligations under this Guaranty or under any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against such other Loan Party or any other insider guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until
such time as all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all of the Letters of
Credit shall have expired or been terminated without any pending drawing
thereon, all Secured Hedge Agreements shall have expired or been terminated, and
the Commitments shall have expired or terminated. If any amount shall be paid to
the Borrower or any Guarantor in violation of the immediately preceding sentence
at any time prior to the latest of (a) the payment in full in cash of all of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the latest date of expiration or termination of all Letters of Credit
(without any pending drawing thereon) and all Secured Hedge Agreements, and
(c) the Facility Termination Date, such amount shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Borrower or
any Guarantor shall pay to the Administrative Agent all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall

 

113

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

have been paid in full in cash, (iii) all Letters of Credit and all Secured
Hedge Agreements shall have expired or been terminated, and (iv) the Facility
Termination Date shall have occurred, the Administrative Agent and the other
Secured Parties will, at the Borrower or such Guarantor’s request and expense,
execute and deliver to the Borrower or such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer of subrogation to the Borrower or such Guarantor of an interest in
the Guaranteed Obligations resulting from the payment made by the Borrower or
such Guarantor.

Section 8.05     Additional Guarantors.  Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.

Section 8.06     Continuing Guarantee; Assignments.   This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (ii) the latest date of
expiration or termination of all Letters of Credit (without any pending drawing
thereon) and all Secured Hedge Agreements, and (iii) the Facility Termination
Date, (b) be binding upon the Borrower and each Guarantor and its successors and
assigns and (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment
or Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party under this Article VIII
or otherwise, in each case as provided in Section 9.07.

Section 8.07     No Reliance.  The Borrower and each Guarantor has,
independently and without reliance upon any Agent or any Lender Party and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and the Borrower and each Guarantor
has established adequate means of obtaining from each other Loan Party and each
Specified Hedge Agreement Subsidiary on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

Section 8.08     No Fraudulent Transfer.  The Borrower and each Guarantor which
is incorporated or formed under the laws of a jurisdiction located within the
United States, and by its acceptance of this Guaranty, the Agents and each
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Guaranteed Obligations of the Borrower and each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
U.S. bankruptcy laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of the
Borrower and each Guarantor hereunder. To effectuate the foregoing intention,
the Agents, the Secured Parties, the Borrower and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of the Borrower

 

114

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

and each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will not result in the Guaranteed Obligations of the Borrower
or each Guarantor under this Guaranty constituting a fraudulent transfer or
conveyance.

Section 8.09     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.09, or
otherwise under this Guaranty, as it relates to such other Loan Party , voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 8.09 shall remain in full force and effect in accordance with
Section 8.06. Each Qualified ECP Guarantor intends that this Section 8.09
constitute, and this Section 8.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act; provided,
that the Borrower, the Administrative Agent and the relevant swap provider may
mutually agree to exclude a Loan Party from the requirement of this
Section 8.09.

ARTICLE IX

MISCELLANEOUS

Section 9.01     Amendments, Etc. Except as provided in Section 2.18, 2.19 or
2.20, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall;

(a)       waive any condition set forth in Section 3.01(a) without the written
consent of each Lender;

(b)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;

(c)       postpone the Letter of Credit Expiration Date or any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d)       reduce the principal of, or the rate of interest specified herein on,
any Advance, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(e)       change (i) Section 2.02(a) or Section 2.02(b) in a manner that would
alter the pro rata nature of Borrowings required thereby or (ii) Section 2.13 in
a manner that would alter the

 

115

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

pro rata sharing of payments required thereby, in each case with respect to
clauses (i) and (ii) of this Section 9.01(e), without the written consent of
each Lender;

(f)       change the definition of “Required Lenders”, “Required Revolving
Lenders”, “Required Term Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or grant any consent hereunder, without the written consent of
each Lender under the applicable Facility;

(g)       except in connection with a transaction permitted under this
Agreement, release all or substantially all of the value of the Guarantors from
the Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender; and

(i)       change the order of application of any reduction in the Commitments or
any prepayment of Advances among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially adversely affects the Lender Parties under a
Facility without the consent of holders of a majority of the Commitments or
Advances outstanding under such Facility;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Banks, as the case
may be, in addition to the Lenders required above, affect the rights or duties
of the Swing Line Lender or of the Issuing Banks, as the case may be, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Defaulting Lender. In the event that the Borrower requests that this
Agreement or any other Loan Document be amended in a manner which would require
the consent of each Lender and such modification or amendment is agreed to by
the Required Lenders, then the Borrower and the Administrative Agent shall be
permitted to amend this Agreement or such other Loan Document without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, collectively, the
“Non-Consenting Lenders”) to provide for (i) the termination of the Commitment
of each of the Non-Consenting Lenders, (ii) the addition to this Agreement of
one or more other financial institutions (each of which shall meet the
requirements of Section 9.07), or an increase in the Commitment of one or more
of the Required Lenders approving such modification or amendment, so that the
aggregate value of the sum of each of the Lenders’ Commitments after giving
effect to such amendment shall be in the same amount as the aggregate value of
the sum of each of the Lenders’ Commitments immediately before giving effect to
such amendment, (iii) if any Advances are outstanding at the time of such
amendment, the making of such additional Advances by such new financial
institutions or Required Lenders, as the case may be, as may be necessary to
repay in full the outstanding Advances (including principal, interest, fees and
other amounts due and owing under the Loan Documents) of the Non-Consenting
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate. Pursuant to the foregoing
clause (ii), with respect to any such Non-Consenting Lender, the Borrower shall
have the right (unless such Non-Consenting Lender promptly grants such consent)
at its sole expense (including with respect to the processing and recordation
fee referred to in Section 9.07) to replace such Non-Consenting Lender by
deeming (by notice to such Non-Consenting Lender) such Non-Consenting Lender to
have

 

116

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

assigned its Loan, and its commitments hereunder, to one or more assignees that
have consented to such assignment and that are reasonably acceptable to the
Administrative Agent, the Swing Line Lender and the Issuing Bank; provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender
(including accrued fees and any amounts due under Section 2.08, 2.10, 2.11 or
2.12) being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.07. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interest hereunder in the circumstances contemplated by this
Section 9.01 and the Administrative Agent agrees to effect such assignment;
provided that, if such Non-Consenting Lender does not comply with Section 9.07
within three (3) Business Days after the Borrower’s request, compliance with
Section 9.07 shall not be required to effect such assignment.

Notwithstanding anything to the contrary in this Section 9.01, if at any time
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of written notice thereof.

Each Loan Party acknowledges the agreements set forth in the Fee Letter and
agrees that it will execute and deliver such amendments to the Loan Documents as
shall be deemed advisable by CGMI to give effect to the provisions of the Fee
Letter. Notwithstanding anything to the contrary in this Section 9.01, the
Administrative Agent and the Loan Parties shall be permitted to execute and
deliver such amendments and such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

Section 9.02     Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to the
Borrower or any Guarantor, at (i) the Borrower’s address at 3939 Technology
Drive, Maumee, Ohio 43537, Attention: Treasurer, (ii) 27870 Cabot Drive, Novi,
MI 48377, Attention: Ken Andrysiak and (iii) as well as to the attention of the
general counsel of the Borrower at the Borrower’s address, fax number
(419) 535-4544; if to any Lender or any Issuing Bank, at its Applicable Lending
Office, respectively, specified opposite its name on Schedule I hereto; if to
any other Lender Party, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; if to the
Administrative Agent, at its address at Citibank, N.A., 1615 Brett Rd New
Castle, DE 19720, Attn: Agency Operations, Telephone: (302) 894-6010, Facsimile:
(646) 274-5080, Email: glagentofficeops@citi.com, as well as to Shearman &
Sterling, counsel to the Administrative Agent, at its address at 599 Lexington
Avenue, New York, New York 10022, fax number (212) 848-7179, Attention: Maura
O’Sullivan, Esq.; or, as to the Borrower, any Guarantor or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when
mailed, telegraphed or telecopied, be effective three Business Days after being
deposited in the U.S. mails, first class postage prepaid, delivered

 

117

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

to the telegraph company or confirmed as received when sent by telecopier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

(b)       The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a Conversion of
an existing, Borrowing or other Extension of Credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Extension of Credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent. The Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on an Informational Website or a substantially similar electronic
transmission system (the “Platform”).

(c)       THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)       The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the

 

118

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender Party agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender Party for
purposes of the Loan Documents. Each Lender Party agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender Party’s e-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.03     No Waiver; Remedies. No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04     Costs, Fees and Expenses. (a) Each Loan Party agrees (i) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Collateral
Agent, the Documentation Agents, and the Joint Lead Arrangers for all reasonable
costs and expenses incurred by each such Agent in connection with (a) the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), (b) the syndication and funding of the
Revolving Credit Facility and the Term Facility, (c) the creation, perfection or
protection of the liens under the Loan Documents (including all reasonable
search, filing and recording fees) and (d) the ongoing administration of the
Loan Documents (including the preparation, negotiation and execution of any
amendments, consents, waivers, assignments, restatements or supplements thereto
and costs associated therewith); provided, that, prior to the occurrence, and
during the continuance, of a Default or Event of Default, reasonable attorney’s
fees shall be limited to one primary counsel and, if reasonably required by any
Agent, local or specialist counsel, provided further that no such limitation
shall apply if counsel determines in good faith that there is a conflict of
interest that requires separate representation for any party, and (ii) to pay or
reimburse each Agent and each of the Lenders for all reasonable documented costs
and expenses, incurred by such Agent or such Lenders and in connection with
(a) the enforcement of the Loan Documents or collection of payments due from any
Loan Party and (b) any legal proceeding relating to or arising out of the
Revolving Credit Facility, Term Facility or the other transactions contemplated
by the Loan Documents. The foregoing fees, costs and expenses shall include all
search, filing, recording, title insurance and collateral review charges and
fees and taxes related thereto, and other reasonable out-of-pocket expenses
incurred by the Agents and the cost of independent public accountants and other
outside experts retained jointly by the Agents. All amounts due under this
Section 9.04(a) shall be payable within ten Business Days after demand therefor
accompanied by an appropriate invoice. The agreements in this Section shall
survive the termination of the Commitments and repayment of all other
Obligations.

(b)       Whether or not the transactions contemplated hereby are consummated,
each Loan Party shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, advisors, attorneys-in-fact and representatives (collectively
the “Indemnitees”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable attorney’s
fees of one primary counsel for the Indemnitees as a whole and, if reasonably
required, local or specialist counsel; provided that no such limitation shall
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party), joint or several that may
be incurred by, or asserted or

 

119

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

awarded against any Indemnitee, in each case arising out of or in connection
with or relating to any investigation, litigation or proceeding or the
preparation of any defense with respect thereto arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or any other Loan Party, or any
Liability related in any way to the Borrower or any other Loan Party in respect
of Environmental Laws, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claim, damage, loss, liability or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from (A) the gross negligence or willful
misconduct of such Indemnitee, (B) a material breach of any such Indemnitee’s
obligations under the Loan Documents or (C) from any proceeding between or among
Indemnitees that does not involve an act or omission by the Borrower or the
Restricted Subsidiaries (other than claims against any Agent or any arranger in
its capacity or in fulfilling its role as an Agent or an arranger or any similar
role hereunder (excluding its role as a Lender). No Loan Party shall be liable
for any settlement entered into by any Indemnitee without the Borrower’s written
consent (such consent not to be unreasonably withheld, delayed or conditioned);
provided that such exception shall not apply in the event the Borrower was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to assume such defense or if there is
a final, non-appealable judgment by a court of competent jurisdiction for the
plaintiff in any such proceeding, each Loan Party shall (subject to the
exceptions set forth above) indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with the above. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any of its
Subsidiaries, any security holders or creditors of the foregoing an Indemnitee
or any other Person, or an Indemnitee is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. No Indemnitee shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Borrower or any of its Subsidiaries for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct. In no event, however, shall any Indemnitee be liable to the Borrower
or any of its Subsidiaries on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). No Indemnitee shall be liable to the
Borrower or any of its Subsidiaries for any damages arising from the use by
others of any information or other materials obtained through an Informational
Website or other similar information transmission systems in connection with
this Agreement. All amounts due under this Section 9.04(b) shall be payable
within ten Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

120

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c)      If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any actual loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender Party to fund
or maintain such Advance. This Section 9.04(c) and Sections 2.10 and 2.12 shall
survive termination of the Commitments and the payment of all other Obligations.

Section 9.05     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured. Each Lender
Party agrees promptly to notify the Borrower after any such set off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set off and application. The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

Section 9.06     Binding Effect.   This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors, each Agent, the
Issuing Banks and the Swing Line Lender and the Administrative Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.

Section 9.07     Successors and Assigns.  (a) Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, (A) the aggregate amount of the Revolving Credit Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 under each

 

121

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Revolving Credit Facility or Incremental Revolving Credit Facility for which a
Revolving Credit Commitment is being assigned and (B) the aggregate amount of
the Term Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $2,500,000 under each
Term Facility or Incremental Term Facility for which a Term Commitment is being
assigned, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment and a processing and recordation fee of $3,500 (which shall not
be payable by the Borrower). The parties hereto acknowledge and agree that, at
the election of the Administrative Agent, any such Assignment and Acceptance may
be electronically executed and delivered to the Administrative Agent via an
electronic loan assignment confirmation system acceptable to the Administrative
Agent (which shall include ClearPar, LLC).

(b)       Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank (subject
to the specific agreement of the assignee Lender to act as an Issuing Bank), as
the case may be, hereunder, provided, that in the case of Section 2.12, such
assignee shall have complied with the requirements of said Section and (ii) the
Lender or Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).

(c)       By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 5.03(b) or 5.03(c) as applicable and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all

 

122

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender or Issuing Bank, as the case may be.

(d)       The Administrative Agent, acting for this purpose (but only for this
purpose) as the non-fiduciary agent of the Borrower, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and the Commitment under each Facility of,
and principal amount of the Advances and stated interest owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lender Parties may treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

(e)       Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrower and each other Agent. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Acceptance and, if any assigning Lender that had a Note or Notes
prior to such assignment has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or Exhibit A-2 hereto, as the case may be.

(f)       Each Issuing Bank may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under the undrawn portion of its Letter
of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (which shall not be payable by
the Borrower).

(g)       Without the consent of the Borrower, the Administrative Agent, any
Issuing Bank or the Swing Line Lender, each Lender Party may sell participations
to one or more Persons (other than any Loan Party or any of its Affiliates and
any Disqualified Lender) (each, a “Participant”) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitments, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement, (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the

 

123

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

extent that such amendment, waiver or consent would reduce the principal of, or
interest (other than default interest) on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the value of the Collateral or the value of the Guaranties,
(vi) the participating banks or other entities shall be entitled to the benefits
of Sections 2.10 and 2.12 to the same extent as if they were a Lender Party but,
with respect to any particular participant, to no greater extent than the Lender
Party that sold the participation to such participant (except to the extent that
an entitlement to receive a greater amount results from a Change in Law that
occurs after the Participant acquired the applicable participation) and only if
such participant agrees to comply with Section 2.12(f) as though it were a
Lender Party, and (vii) each Lender Party that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(h)         Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party in accordance with Section 9.09 hereof.

(i)         Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time (and without the consent of the Administrative
Agent or the Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System

(j)         Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided, however, that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 9.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

124

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(k)         Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, however, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and
2.12 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, the approval of
any amendment or waiver of any provision of any Loan Document, remain the Lender
Party of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.   Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC. This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.

(l)         Notwithstanding anything to the contrary contained in this paragraph
(l) or any other provision of this Agreement, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its Advances (“Repurchased Term Advances”) in respect of an Incremental Term
Facility (but not, for the avoidance of doubt, in respect of the Term Facility)
owing to it to the Borrower or any of its Restricted Subsidiaries on a non-pro
rata basis in open market purchases (including privately negotiated
transactions), subject to the following limitations: (i) with respect to all
repurchases made by the Borrower or a Subsidiary pursuant to this paragraph (l),
(A) the Borrower shall deliver to the Administrative Agent a certificate stating
that no Default or Event of Default has occurred and is continuing or would
result from such repurchase and (B) the assigning Lender and the Borrower shall
execute and deliver to the Administrative Agent an Assignment and Acceptance;
(ii) the Borrower or Subsidiary making such purchase shall at the time of
consummation of any such purchase affirm the representation that it is not in
possession of any material non-public information with respect to the Borrower
or its Restricted Subsidiaries that has not been disclosed to the Lenders
generally (other than Lenders that have elected not to receive material
non-public information) and (iii) neither the Borrower nor any Subsidiary shall
use any proceeds of Revolving Credit Advances, Term Advances or Advances under
any Incremental Facility make any purchase of Repurchased Term Advances and
(iv) following repurchase of Advances by the Borrower or any Subsidiary pursuant
to this paragraph (l), the Repurchased Term Advances shall, without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by the Borrower or such Subsidiary), for all
purposes of this Agreement and all other Loan Documents, including (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the

 

125

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (C) the determination
of Required Lenders or Required Term Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. In connection with any
Repurchased Term Advances cancelled pursuant to this paragraph (l), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation. Each repurchase and retirement of Repurchased
Term Advances shall apply to reduce the then remaining scheduled repayments of
Advances under the applicable Incremental Term Facility in accordance with the
application of prepayments applicable to such Incremental Term Facility.

(m)         The list of Disqualified Lenders will be available to the Lenders
and the Agents upon request to the Administrative Agent. Any assigning Lender
Party shall, in connection with any assignment pursuant to this Section 9.07,
provide a copy of its request (including the name of the prospective assignee)
to the Borrower concurrently with the delivery of the same request to the
Administrative Agent irrespective of whether or not a Default or Event of
Default under Section 6.01(a) or (e) shall have occurred and be continuing at
such time. The parties to this Agreement hereby acknowledge and agree that the
Administrative Agent shall not be deemed to be in default under this Agreement
or to have any duty or responsibility or to incur any liabilities as a result of
a breach of this Section 9.07, nor shall the Administrative Agent have any duty,
responsibility or liability to monitor or enforce assignments, participations or
other actions in respect of Disqualified Lenders, or otherwise take (or omit to
take) any action with respect thereto.

Section 9.08         Execution in Counterparts; Integration. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart thereof. This Agreement and the
other Loan Documents and the Fee Letter, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 9.09         Confidentiality; Press Releases, Related Matters and
Treatment of Information. (a) No Agent or Lender Party shall disclose any
Confidential Information to any Person without the consent of the Borrower,
other than (i) to such Agent’s or such Lender Party’s Affiliates and their
officers, directors, employees, agents and advisors and to actual or prospective
Eligible Assignees and participants, and then only on a confidential, need to
know basis, (ii) as requested or required by any law, rule or regulation or
judicial process, (iii) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking, (iv) in connection
with the exercise of remedies and (v) to direct and indirect counterparties in
connection with swaps or derivatives.

(b)         Each of the parties hereto and each party joining hereafter agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender Party of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to

 

126

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

industry trade organizations such necessary and customary information needed for
inclusion in league table measurements.

(c)         Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Agent-Related Persons shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
Agent-Related Persons be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative Agent nor any of its
Agent-Related Persons (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Agent-Related Persons, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party or Lender Party or any of their
respective Agent-Related Persons arising out of or relating to the
Administrative Agent or any of its Agent-Related Persons providing or not
providing Restricting Information to any Lender Party.

(d)         Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Administrative Agent and the Lender
Parties to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information.

 

127

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(e)         Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf. Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

(f)         Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.

(g)         Clauses (c), (d), (e) and (f) of this Section 9.09 are designed to
assist the Administrative Agent, the Lender Parties and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Agent-Related Persons warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Agent-Related Persons
warrant or make any other statement to the effect that a Loan Party or Lender
Party’s adherence to such provisions will be sufficient to ensure compliance by
such Loan Party or Lender Party with its contractual obligations or its duties
under applicable law in respect of Restricting Information and each of the
Lender Parties and each Loan Party assumes the risks associated therewith.

Section 9.10         Patriot Act Notice. Each Lender Party and each Agent (for
itself and not on behalf of any Lender Party) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, provide the extent commercially
reasonable, such information and take such actions as are reasonably requested
by any Agents or any Lender Party in order to assist the Agents and the Lender
Parties in maintaining compliance with the Patriot Act.

Section 9.11         Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents to which it is
a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing

 

128

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

in this Agreement shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any of the other
Loan Documents in the courts of any jurisdiction.

(b)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 9.12         Governing Law.

This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.

Section 9.13         Waiver of Jury Trial.

EACH OF THE GUARANTORS, THE BORROWER, THE AGENTS AND THE LENDER PARTIES
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.14         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

129

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank]

 

130

Dana

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

              Name of Initial
Lender    Term
Commitment    Revolving Credit  
Commitment    Letter of Credit  
Commitment    Swing Line
Commitment    Domestic Lending
Office    Eurodollar Lending
Office Citibank, N.A.    $25,000,000.00    $100,000,000.00    $100,000,000.00   
$50,000,000.00   

1615 Brett Road, Building III

New Castle, DE 19720

Attn: Loan Administration

 

  

1615 Brett Road, Building III

New Castle, DE 19720

Attn: Loan Administration

 

JPMorgan Chase Bank, N.A.    $25,000,000.00    $75,000,000.00    $25,000,000.00
       

500 Stanton Christiana Road

Ops 2, Floor 3

Newark, DE 19713

 

  

500 Stanton Christiana Road

Ops 2, Floor 3

Newark, DE 19713

 

Bank of America, N.A.    $25,000,000.00    $75,000,000.00    $75,000,000.00     
  

540 West Madison, Suite 2223

Chicago, IL 60661

 

  

540 West Madison, Suite 2223

Chicago, IL 60661

 

Goldman Sachs Bank USA         $55,000,000.00    $55,000,000.00        

200 West Street

New York, NY 10282

 

  

200 West Street

New York, NY 10282

 

Barclays Bank PLC    $25,000,000.00    $50,000,000.00             

745 Seventh Avenue

New York, NY 10019

 

  

745 Seventh Avenue

New York, NY 10019

 

Royal Bank of Canada    $25,000,000.00    $50,000,000.00             

Three World Financial Center

200 Vesey Street

New York, NY 10281

 

  

Three World Financial Center

200 Vesey Street

New York, NY 10281

 

UBS AG, Stamford Branch    $25,000,000.00    $50,000,000.00             

600 Washington Blvd

Stamford, CT 06901

 

  

600 Washington Blvd

Stamford, CT 06901

 

Credit Suisse AG, Cayman Islands Branch    $25,000,000.00    $50,000,000.00     
       

Eleven Madison Avenue

New York, NY 10010

 

  

Eleven Madison Avenue

New York, NY 10010

 

Citizens Bank, N.A.    $25,000,000.00    $25,000,000.00             

27777 Franklin Road, 19th Floor

Southfield, MI 48034

  

27777 Franklin Road, 19th Floor

Southfield, MI 48034

BMO Harris Bank, N.A.

   $25,000,000.00    $25,000,000.00             

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

 

  

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

 



--------------------------------------------------------------------------------

Fifth Third Bank    $25,000,000.00    $25,000,000.00             

38 Fountain Square Plaza

Cincinnati, OH 45243

 

  

38 Fountain Square Plaza

Cincinnati, OH 45243

 

Goldman Sachs Lending Partners LLC    $25,000,000.00    $20,000,000.00   
$20,000,000.00        

200 West Street

New York, NY 10282

 

  

200 West Street

New York, NY 10282

 

Total

 

   $275,000,000.00

 

   $600,000,000.00 

 

   $275,000,000.00 

 

   $50,000,000.00 

 

         



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTE

 

$                    

Dated:                    , 20__

FOR VALUE RECEIVED, the undersigned, Dana Incorporated, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY                  or its registered
assigns (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal amount of
           United States dollars or, if less, the aggregate unpaid principal
amount of the Term Advances (as defined below) owing to the Lender by the
Borrower pursuant to the Revolving Credit and Guaranty Agreement, dated as of
June 9, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the Guarantors party thereto, Citibank, N.A., as Administrative Agent
and Collateral Agent, and the Lender Parties party thereto from time to time.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Advance from the date of such Term Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent for the benefit of the
Lender, at 390 Greenwich Street, New York, New York, 10013, in same day funds.
Each Term Advance owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of a single term advance (the “Term Advance”) by the Lender to or
for the benefit of the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the United States dollar amount first above
mentioned, the indebtedness of the Borrower resulting from the Term Advance
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of the Borrower under
this Note and the other Loan Documents, and the obligations of the other Loan
Parties under the Loan Documents, are secured by the Collateral as provided in
the Loan Documents.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Dana – Form of Note

A-2-1



--------------------------------------------------------------------------------

DANA INCORPORATED,

as Borrower

By:

 

 

 

Name:

 

Title:

 

Dana – Form of Note

A-2-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date   Amount of
Advance   Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                               
                                                                              
                                                                                
                                                                               
                                                                                
                                                                               
                                                                 

 

Dana – Form of Note

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Schedule I

[Attached.]

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

             

Name of Initial

Lender

 

Term

Commitment

 

Revolving

Credit

Commitment

 

Letter of

Credit

Commitment

  Swing Line
Commitment   Domestic Lending
Office  

Eurodollar
Lending

Office

Citibank, N.A.  

$25,000,000.00

 

$100,000,000.00

 

$100,000,000.00

 

$50,000,000.00

  1615 Brett Road,
Building III

New Castle, DE
19720

Attn: Loan
Administration

  1615 Brett Road,
Building III

New Castle, DE
19720

Attn: Loan
Administration

JPMorgan Chase Bank, N.A.  

$25,000,000.00

 

$75,000,000.00

 

$25,000,000.00

      500 Stanton
Christiana Road

Ops 2, Floor 3

Newark, DE
19713

  500 Stanton
Christiana Road

Ops 2, Floor 3

Newark, DE
19713

Bank of America, N.A.  

$25,000,000.00

 

$75,000,000.00

 

$75,000,000.00

      540 West
Madison, Suite
2223

Chicago, IL
60661

  540 West
Madison, Suite
2223

Chicago, IL
60661

Goldman Sachs Bank USA      

$55,000,000.00

 

$55,000,000.00

      200 West Street


New York, NY
10282

  200 West Street


New York, NY
10282

Barclays Bank PLC  

$25,000,000.00

 

$50,000,000.00

          745 Seventh
Avenue

New York, NY
10019

  745 Seventh
Avenue

New York, NY
10019

Royal Bank of Canada  

$25,000,000.00

 

$50,000,000.00

          Three World
Financial Center

200 Vesey Street

New York, NY
10281

  Three World
Financial Center

200 Vesey Street

New York, NY
10281

UBS AG, Stamford Branch  

$25,000,000.00

 

$50,000,000.00

          600 Washington
Blvd

Stamford, CT
06901

  600 Washington
Blvd

Stamford, CT
06901

Credit Suisse AG, Cayman Islands Branch  

$25,000,000.00

 

$50,000,000.00

          Eleven Madison
Avenue

New York, NY
10010

  Eleven Madison
Avenue

New York, NY
10010

Citizens Bank, N.A.  

$25,000,000.00

 

$25,000,000.00

          27777 Franklin
Road, 19th Floor

Southfield, MI
48034

  27777 Franklin
Road, 19th Floor

Southfield, MI
48034

BMO Harris Bank, N.A.  

$25,000,000.00

 

$25,000,000.00

          115 South
LaSalle Street

25th Floor West

Chicago, Illinois
60603

  115 South
LaSalle Street

25th Floor West

Chicago, Illinois
60603



--------------------------------------------------------------------------------

Fifth Third Bank  

$25,000,000.00

 

$25,000,000.00

          38 Fountain Square
Plaza

Cincinnati, OH
45243

  38 Fountain Square
Plaza

Cincinnati, OH
45243

Goldman Sachs Lending Partners LLC  

$25,000,000.00

 

$20,000,000.00

 

$20,000,000.00

      200 West Street


New York, NY
10282

  200 West Street


New York, NY
10282

Total

 

 

$275,000,000.00

 

$600,000,000.00

 

$275,000,000.00

 

$50,000,000.00

       



--------------------------------------------------------------------------------

EXHIBIT C

Exhibit A-2 to the Amended Credit Agreement

[Attached.]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTE

 

$                    

   Dated: ______ __, 20__

FOR VALUE RECEIVED, the undersigned, Dana Incorporated, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY                  or its registered
assigns (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal amount of
             United States dollars or, if less, the aggregate unpaid principal
amount of the Term Advances (as defined below) owing to the Lender by the
Borrower pursuant to the Revolving Credit and Guaranty Agreement, dated as of
June 9, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the Guarantors party thereto, Citibank, N.A., as Administrative Agent
and Collateral Agent, and the Lender Parties party thereto from time to time.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Advance from the date of such Term Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent for the benefit of the
Lender, at 390 Greenwich Street, New York, New York, 10013, in same day funds.
Each Term Advance owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of a single term advance (the “Term Advance”) by the Lender to or
for the benefit of the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the United States dollar amount first above
mentioned, the indebtedness of the Borrower resulting from the Term Advance
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of the Borrower under
this Note and the other Loan Documents, and the obligations of the other Loan
Parties under the Loan Documents, are secured by the Collateral as provided in
the Loan Documents.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Dana – Form of Note

A-2-1



--------------------------------------------------------------------------------

DANA INCORPORATED,

as Borrower

By:      

 

  Name:   Title:

 

Dana – Form of Note

A-2-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date   Amount of
Advance   Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                              
                                                                              
         

 

Dana – Form of Note

A-2-3